--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

MOODY NATIONAL REIT I, INC. 8-K
[moody-8k_110812.htm]
Exhibit 10.5

                       
THIS INSTRUMENT PREPARED BY
AND WHEN RECORDED, RETURN
TO:
         
Michael C. Aguilar, Esq.
Winstead Sechrest & Minick P.C.
5400 Renaissance Tower
1201 Elm Street
Dallas, Texas 75270
                           

 
TO BE RECORDED IN THE
DEED OF TRUST RECORDS OF
MONTGOMERY COUNTY, TEXAS
 

 
NOTICE OF CONFIDENTIALITY RIGHTS. IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S
LICENSE NUMBER.
 

 
DEED OF TRUST AND SECURITY AGREEMENT
 
Loan No. CF3470600
 
          THIS DEED OF TRUST AND SECURITY AGREEMENT (this “Deed of Trust”)
executed on the date indicated on the acknowledgment attached to this Deed of
Trust, but to be effective as of November 17, 2006, by WOODLANDS TERRAPIN
INVESTORS I, LLC, a Texas limited liability company, WOODLANDS TERRAPIN
INVESTORS II, LLC, a Texas limited liability company, WOODLANDS TERRAPIN
INVESTORS III, LLC, a Texas limited liability company, 537 HOUSTON, LLC, a Texas
limited liability company, MAVEN HOUSTON, LLC, a Texas limited liability
company, MARC HOTEL HOUSTON, LLC, a Texas limited liability company, and MIRIAM
HOTEL HOUSTON, LLC, a Texas limited liability company, jointly and severally, as
tenants in common, as grantor for all purposes hereunder (collectively,
“Borrower” or “TICS” or individually, a “TIC”), whose address is 38 Miller
Avenue, Suite 109, Mill Valley, California 94941, Attention: Anthony Jon
Sherman, in favor of Ronald J. Dold, as Trustee (“Trustee”), whose address is 3
Greenway Plaza, Suite 1100, Houston, Texas 77046, for the benefit of ARCS
COMMERCIAL MORTGAGE CO., L.P., a California limited partnership, as beneficiary
for all purposes hereunder (“Lender”), whose address is 26901 Agoura Road, Suite
200, Calabasas Hills, California 91301. For all state law, statutory and other
purposes hereunder, (i) the term “Borrower” as used herein shall be deemed to
mean a grantor of the Property as described herein the same as if the term
“grantor” were used in lieu of the term “Borrower” throughout this Deed of
Trust, and (ii) the term
 
 
DEED OF TRUST AND SECURITY AGREEMENT - Page 1

--------------------------------------------------------------------------------

 
 
“Lender” as used herein shall be deemed to mean a beneficiary of this Deed of
Trust with respect to the Property with all of the rights conferred hereby the
same as if the term “beneficiary” were used in lieu of the term “Lender”
throughout this Deed of Trust.
 
WITNESSETH:
 
          Borrower has GRANTED, BARGAINED, SOLD and CONVEYED, and by these
presents does GRANT, BARGAIN, SELL and CONVEY, unto Trustee, in trust, WITH
POWER OF SALE, all of the following described property, whether now owned or
hereafter acquired (collectively, the “Property”):
 
          (A)          All that certain real property situated in the County of
Montgomery, State of Texas, more particularly described on Exhibit A attached
hereto and incorporated herein by this reference (the “Real Estate”), together
with all of the easements, rights, privileges, franchises, tenements,
hereditaments and appurtenances now or hereafter thereunto belonging or in any
way appertaining thereto and all of the estate, right, title, interest, claim
and demand whatsoever of Borrower therein or thereto, either at law or in
equity, in possession or in expectancy, now owned or hereafter acquired;
 
          (B)          All structures, buildings and improvements of every kind
and description now or at any time hereafter located or placed on the Real
Estate (the “Improvements”):
 
          (C)          All easements, rights-of-way, strips and gores of land,
vaults, streets, ways, alleys, passages, sewer rights, and other entitlements
now or hereafter located on the Real Estate or under or above the same or any
part or parcel thereof, and all estates, rights, titles, interests, tenements,
hereditaments and appurtenances, reversions and remainders whatsoever, in any
way belonging, relating or appertaining to the Property or any part thereof, or
which hereafter shall in any way belong, relate or be appurtenant thereto,
whether now owned or hereafter acquired by Borrower;
 
          (D)          All furniture, furnishings, fixtures, goods, equipment,
inventory or personal property owned by Borrower and now or hereafter located
on, attached to or used in or about the Improvements, including, but not limited
to, all items of personal property located within or adjacent to the
Improvements and included within the definition of “Property and Equipment” and
“Inventories” under the Uniform System of Accounts for Hotels as published by
the American Hotel Association of the United States and Canada (the “Uniform
System of Accounts”), and further including, without limitation, all linen,
china, glassware, tableware, uniforms, all machines, engines, boilers, dynamos,
elevators, stokers, tanks, cabinets, awnings, screens, shades, blinds, carpets,
draperies, lawn mowers, and all appliances, plumbing, heating, air conditioning,
lighting, ventilating, refrigerating, disposals and incinerating equipment,
guest ledgers, telephone systems, televisions and television systems, computer
systems and all fixtures and appurtenances thereto, and such other goods and
chattels and personal property owned by Borrower as are now or hereafter used or
furnished in operating the Improvements, or the activities conducted therein,
and all building materials and equipment hereafter situated on or about the Real
Estate or Improvements, and all warranties and guaranties relating thereto, and
all additions thereto and substitutions and replacements therefor (exclusive of
any of the foregoing owned or leased by tenants of space in the Improvements);
 
 
DEED OF TRUST AND SECURITY AGREEMENT - Page 2

--------------------------------------------------------------------------------

 
 
          (E)          All water, water courses, ditches, wells, reservoirs and
drains and all water, ditch, well, reservoir and drainage rights and powers
which are appurtenant to, located on, under or above or used in connection with
the Real Estate or the Improvements, or any part thereof, together with (i) all
utilities, utility lines, utility commitments, utility capacity, capital
recovery charges, impact fees and other fees paid in connection with same, (ii)
reimbursements or other rights pertaining to utility or utility services
provided to the Real Estate and/or Improvements and (iii) the present or future
use or availability of waste water capacity, or other utility facilities to the
extent same pertain to or benefit the Real Estate and/or Improvements,
including, without limitation, all reservations of or commitments or letters
covering any such use in the future, whether now existing or hereafter created
or acquired;
 
          (F)          All minerals, crops, timber, trees, shrubs, flowers and
landscaping features now or hereafter located on, under or above the Real
Estate;
 
          (G)          All cash funds, deposit accounts and other rights and
evidence of rights to cash, now or hereafter created or held by Lender pursuant
to this Deed of Trust or any other of the Loan Documents (as hereinafter
defined), including, without limitation, all funds now or hereafter on deposit
in the Reserves (hereinafter defined);
 
          (H)          All leases, licenses, tenancies, concessions and
occupancy agreements of the Real Estate or the Improvements now or hereafter
entered into (severally, a “Lease”, and collectively, the “Leases”) and all
rents, royalties, issues, profits, bonus money, revenue, income, accounts
receivable and other benefits, room rentals, and revenues of any kind derived
from all sources (collectively, the “Rents” or “Rents and Profits”) of the Real
Estate, the Improvements, or the fixtures or equipment, now or hereafter arising
from the use or enjoyment of all or any portion thereof or from any Lease
(including, without limitation, oil, gas and mineral leases), license, tenancy,
concession, occupancy agreement or other agreement pertaining thereto or arising
from any of the Contracts (as hereinafter defined) or any of the General
Intangibles (as hereinafter defined) and all cash or securities (the “Security
Deposits”) that secure performance by the tenants, lessees, licensees or guests,
as applicable, of their obligations under any Leases, licenses, concessions or
occupancy agreements, or which may be available to Borrower or its designee to
effect repairs or maintenance, whether said cash or securities are to be held
until the expiration of the terms of said Leases, licenses, concessions or
occupancy agreements or applied to one or more of the installments of rent
coming due prior to the expiration of said terms, subject to, however, the
provisions contained in Section 1.11 of this Deed of Trust;
 
          (I)          All contracts and agreements now or hereafter entered
into covering any part of the Real Estate or the Improvements (collectively, the
“Contracts”) and all revenue, income and other benefits thereof, including,
without limitation, the TIC Agreement (as defined in Exhibit B attached hereto),
management agreements, franchise agreements, service contracts, maintenance
contracts, equipment leases, personal property leases and so called “patronage”
agreements, agreements relating to the collection of receivables or use of
customer lists, all bookings and reservations for space within the Improvements
or other information, and any contracts or documents relating to construction on
any part of the Real Estate or the Improvements (including plans,
specifications, studies, drawings, surveys, tests, operating and other reports,
bonds and governmental approvals) or to the management or operation of any part
of the Real Estate or the . Improvements;
 
 
DEED OF TRUST AND SECURITY AGREEMENT - Page 3

--------------------------------------------------------------------------------

 
 
          (J)          All present and future monetary deposits given to any
public or private utility with respect to utility services furnished to any part
of the Real Estate or the Improvements;
 
          (K)          All present and future funds, accounts, instruments
(including, without limitation, promissory notes), investment property,
letter-of-credit rights, letters of credit, money, supporting obligations,
accounts receivable, documents, causes of action, claims, general intangibles
(including, without limitation, payment intangibles and software, trademarks,
trade names, servicemarks and symbols now or hereafter used in connection with
any part of the Real Estate or the Improvements, all names, all telephone
numbers or listings by which the Real Estate or the Improvements may be operated
or known, all rights to carry on business under such names, and all rights,
interest and privileges which Borrower has or may have as developer or declarant
under any covenants, restrictions or declarations now or hereafter relating to
the Real Estate or the Improvements) and all notes or chattel paper (whether
tangible or electronic) now or hereafter arising from or by virtue of any
transactions related to the Real Estate or the Improvements, all customer lists,
other lists and business information relating in any way to the Land, the
Improvements or the use thereof (collectively, the “General Intangibles”):
 
          (L)          All water taps, sewer taps, certificates of occupancy,
permits, special permits, uses, licenses, franchises, certificates, consents,
approvals and other rights and privileges now or hereafter obtained in
connection with the Real Estate or the Improvements and all present and future
warranties and guaranties relating to the Improvements or to any equipment,
fixtures, furniture, furnishings, personal property or components of any of the
foregoing now or hereafter located or installed on the Real Estate or the
Improvements;
 
          (M)          All building materials, supplies and equipment now or
hereafter placed on the Real Estate or in the Improvements and all architectural
renderings, models, drawings, plans, specifications, studies and data now or
hereafter relating to the Real Estate or the Improvements;
 
          (N)          All right, title and interest of Borrower in any
insurance policies or binders now or hereafter relating to the Property
including any unearned premiums thereon;
 
          (o)          All proceeds, products, substitutions and accessions
(including claims and demands therefor) of the conversion, voluntary or
involuntary, of any of the foregoing into cash or liquidated claims, including,
without limitation, proceeds of insurance and condemnation awards; and
 
          (P)          All other or greater rights and interests of every nature
in the Real Estate or the Improvements and in the possession or use thereof and
income therefrom, whether now owned or hereafter acquired by Borrower.
 
FOR THE PURPOSE OF SECURING:
 
          (1)          The debt evidenced by that certain Promissory Note (such
Promissory Note, together with any and all renewals, modifications, amendments,
restatements, consolidations, substitutions, replacements, and extensions
thereof, is hereinafter referred to as the “Note”) of even date with this Deed
of Trust, made by Borrower and payable to the order of Lender in the original
principal amount of Seven Million Five Hundred Thousand and No/100 Dollars
 
 
DEED OF TRUST AND SECURITY AGREEMENT - Page 4

--------------------------------------------------------------------------------

 
 
($7,500,000.00) (the “Loan” or the “Loan Amount”), together with interest
(including, without limitation, interest at the Default Interest Rate) and any
fees as therein provided;
 
          (2)          The full and prompt payment and performance of all of the
provisions, agreements, covenants and obligations herein contained and contained
in any other agreements, documents or instruments now or hereafter evidencing,
securing or otherwise relating to the indebtedness evidenced by the Note (the
Note, this Deed of Trust, the Assignment (as hereinafter defined) and such other
agreements, documents and instruments, together with any and all renewals,
modifications, amendments, restatements, consolidations, substitutions,
replacements, and extensions and modifications thereof, are hereinafter
collectively referred to as the “Loan Documents”) and the payment of all other
sums therein covenanted to be paid, including, without limitation, any
applicable yield maintenance premiums or prepayment fees;
 
          (3)          Any and all future or additional advances (whether or not
obligatory) made by Lender to protect or preserve the Property, or the lien or
security interest created hereby on the Property, or for taxes, assessments,
operating expenses or insurance premiums as hereinafter provided or for
performance of any of Borrower’s obligations hereunder or under the other Loan
Documents or for any other purpose provided herein or in the other Loan
Documents (whether or not the original Borrower remains the owner of the
Property at the time of such advances), together with interest thereon at the
Default Interest Rate; and
 
          (4)          Any and all other indebtedness now owing or which may
hereafter be owing by Borrower to Lender, however and whenever incurred or
evidenced, whether express or implied, direct or indirect, absolute or
contingent, or due or to become due, and all renewals, modifications,
amendments, restatements, consolidations, substitutions, replacements and
extensions thereof.
 
(All of the sums referred to in Paragraphs (1) through (4) above are herein
sometimes referred to as the “secured indebtedness” or the “indebtedness secured
hereby”).
 
          TO HAVE AND TO HOLD the Property unto the Trustee, its successors and
assigns forever, and Borrower does hereby bind itself, its successors and
assigns, to WARRANT AND FOREVER DEFEND the title to the Property unto Trustee
against every person whomsoever lawfully claiming or to claim the same or any
part thereof for the purposes and uses herein set forth;
 
          PROVIDED, HOWEVER, that if the principal and interest and all other
sums due or to become due under the Note, including, without limitation, any
prepayment fees required pursuant to the terms of the Note, shall have been paid
at the time and in the manner stipulated therein and all other sums payable
hereunder and all other indebtedness secured hereby shall have been paid and all
other covenants contained in the Loan Documents shall have been performed, then,
in such case, this Deed of Trust shall be satisfied and the estate, right, title
and interest of Lender in the Property shall cease, and upon payment to Lender
of all costs and expenses incurred for the preparation of the release
hereinafter referenced and all recording costs if allowed by law, Lender shall
release this Deed of Trust and the lien hereof by proper instrument.
 
 
DEED OF TRUST AND SECURITY AGREEMENT - Page 5

--------------------------------------------------------------------------------

 
 
ARTICLE I
COVENANTS OF BORROWER
 
          For the purpose of further securing the indebtedness secured hereby
and for the protection of the security of this Deed of Trust, for so long as the
indebtedness secured hereby or any part thereof remains unpaid, Borrower
represents, covenants and agrees as follows:
 
          1.1          Warranties of Borrower. Borrower, for itself and its
successors and assigns, does hereby represent, warrant and covenant to and with
Lender, its successors and assigns, that:
 
                         (a)         Organization and Existence. Borrower is a
duly organized, validly existing entity in good standing under the laws of the
state where it was organized and in all other jurisdictions in which Borrower is
transacting business.
 
                         (b)         Authorization. Borrower has the power and
authority to execute, deliver and perform the obligations imposed on it under
the Loan Documents and to consummate the transactions contemplated by the Loan
Documents and has taken all necessary actions in furtherance thereof including,
without limitation, that those partners, shareholders or members of Borrower
whose approval or consent is required by the terms of Borrower’s organizational
documents have duly approved or consented to the transactions contemplated by
the Loan Documents and have authorized execution and delivery thereof by the
respective signatories. To the best of Borrower’s knowledge, no other consent by
any local, state or federal agency is required in connection with the execution
and delivery of the Loan Documents.
 
                         (c)         Valid Execution and Delivery. All of the
Loan Documents requiring execution by Borrower have been duly and validly
executed and delivered by Borrower.
 
                         (d)         Enforceability. All of the Loan Documents
constitute valid, legal and binding obligations of Borrower and are fully
enforceable against Borrower in accordance with their terms, subject only to
bankruptcy laws and general principles of equity.
 
                         (e)         No Defenses. The Note, this Deed of Trust
and the other Loan Documents are not subject to any right of rescission,
set-off, counterclaim or defense, nor would the operation of any of the terms of
the Note, this Deed of Trust or any of the other Loan Documents, or the exercise
of any right thereunder, render this Deed of Trust unenforceable, in whole or in
part, or subject to any right of rescission, set-off, counterclaim or defense,
including the defense of usury.
 
                         (f)         Defense of Usury. Borrower knows of no
facts that would support a claim of usury to defeat or avoid its obligation to
repay the principal of, interest on, and other sums or amounts due and payable
under, the Loan Documents.
 
                         (g)        No Conflict/Violation of Law. The execution,
delivery and performance of the Loan Documents by the Borrower will not cause or
constitute a default under or conflict with the organizational documents of
Borrower, any indemnitor or any general partner, shareholder or managing member
of Borrower or any indemnitor. The execution, delivery and performance of the
obligations imposed on Borrower under the Loan Documents will not cause Borrower
to be in default, including after due notice or lapse of time or both, under the
 
 
DEED OF TRUST AND SECURITY AGREEMENT - Page 6

--------------------------------------------------------------------------------

 
 
provisions of any agreement, judgment or order to which Borrower is a party or
by which Borrower is bound.
 
                         (h)          Compliance with Applicable Laws and
Regulations. All of the Improvements and the use of the Property by the Borrower
comply with, and shall remain in compliance with, all applicable statutes,
rules, regulations and private covenants now or hereafter relating to the
ownership, construction, use or operation of the Property, including all
applicable statutes, rules and regulations pertaining to requirements for equal
opportunity, anti-discrimination, fair housing, environmental protection, zoning
and land use. The Improvements comply with, and shall remain in compliance with,
applicable health, fire and building codes. There is no evidence of any illegal
activities relating to controlled substances on the Property. All
certifications, permits, licenses and approvals, including, without limitation,
certificates of completion and occupancy permits required for the legal use,
occupancy and operation of the Property for the use currently being made thereof
have been obtained and are in full force and effect. All of the Improvements
comply with all material requirements of any applicable zoning and subdivision
laws and ordinances.
 
                         (i)          Consents Obtained. All consents,
approvals, authorizations, orders or filings with any court or governmental or
administrative agency or body, if any, required for the execution, delivery and
performance of the Loan Documents by Borrower have been obtained or made.
 
                         (j)          No Litigation. There are no pending
actions, suits or proceedings, arbitrations or governmental investigations
against the Property, Borrower or any guarantor of Borrower an adverse outcome
of which would materially affect (i) the Borrower’s performance under the Note,
the Deed of Trust or the other Loan Documents; (ii) the Property; or (iii) the
ability of the Property to continue to generate income, or continue in
operation, in a manner consistent with current operations.
 
                         (k)          Title. The Borrower has good and
indefeasible fee simple title to the Property, subject only to those matters
expressly listed as exceptions to title or subordinate matters in the title
insurance policy accepted by Lender in connection with this Deed of Trust (all
such items, excluding therefrom, however, all preprinted and/or standard
exceptions, are herein referred to as the “Permitted Exceptions”). The
possession of the Property has been peaceful and undisturbed and title thereto
has not been disputed or questioned. Further, Borrower has full power and lawful
authority to grant, bargain, sell, convey, assign, transfer and mortgage its
interest in the Property in the manner and form hereby done or intended.
Borrower will preserve its interest in and title to the Property and will
forever warrant and defend the same to Lender against any and all claims
whatsoever and will forever warrant and defend the validity and priority of the
lien and security interest created herein against the claims of all persons and
parties whomsoever, subject to the Permitted Exceptions. The foregoing warranty
of title shall survive the foreclosure of this Deed of Trust and shall inure to
the benefit of and be enforceable by Lender in the event Lender acquires title
to the Property pursuant to any foreclosure.
 
                         (1)          Permitted Exceptions. The Permitted
Exceptions do not and will not materially and adversely affect (1) the ability
of the Borrower to pay in full the principal and
 
 
DEED OF TRUST AND SECURITY AGREEMENT - Page 7

--------------------------------------------------------------------------------

 
 
interest on the Note in a timely manner; or (2) the current use of the Property,
the current operation of the Property or the value of the Property.
 
                         (m)        First Lien. Upon the execution by the
Borrower and the recording of this Deed of Trust, and upon the execution and
filing of UCC-1 financing statements or amendments thereto, the Lender will have
a valid first lien on the Property and a valid security interest in all personal
property encumbered hereby, subject to no liens, charges or encumbrances other
than the Permitted Exceptions.
 
                         (n)        ERISA. The Borrower has made and shall
continue to make all required contributions to all employee benefit plans
established or maintained by it, if any, and the Borrower has no knowledge of
any material liability which has been incurred by the Borrower which remains
unsatisfied for any taxes or penalties with respect to any such employee benefit
plan or any such multi-employer plan, and each such plan has been administered
in compliance with its terms and the applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) and any other
federal or state law. Borrower is not itself an “employee benefit plan,” as
defined in Section 3(3) of ERISA, which is subject to Title I of ERISA and the
assets of Borrower do not constitute “plan assets” of one or more such plans
within the meaning of 29 C.F.R. Section 2510.3-101.
 
                         (o)        Contingent Liabilities. The Borrower has no
known material contingent liabilities.
 
                         (p)        No Other Obligations. The Borrower has no
material financial obligation under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Borrower is a party or
by which the Borrower or the Property is otherwise bound, other than obligations
incurred in the ordinary course of the operation of the Property and other than
obligations under this Deed of Trust, the Note and the other Loan Documents.
 
                         (q)        Fraudulent Conveyance. The Borrower (1) has
not entered into the Loan or any Loan Document with the actual intent to hinder,
delay, or defraud any creditor; and (2) received reasonably equivalent value in
exchange for its obligations under the Loan Documents. Giving effect to the
Loans contemplated by the Loan Documents, the fair saleable value of the
Borrower’s assets exceed and will, immediately following the execution and
delivery of the Loan Documents, exceed the Borrower’s total liabilities,
including, without limitation, subordinated, unliquidated, disputed or
contingent liabilities (if permitted hereunder). The fair saleable value of the
Borrower’s assets is and will, immediately following the execution and delivery
of the Loan Documents, be greater than the Borrower’s probable liabilities,
including the maximum amount of its contingent liabilities or its debts as such
debts become absolute and matured (if permitted hereunder). The Borrower’s
assets do not and, immediately following the execution and delivery of the Loan
Documents will not, constitute unreasonably small capital to carry out its
business as conducted or as proposed to be conducted. The Borrower does not
intend to, and does not believe that it will, incur debts and liabilities
(including, without limitation, contingent liabilities and other commitments)
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts to be payable on or in respect of obligations of the
Borrower).
 
 
DEED OF TRUST AND SECURITY AGREEMENT - Page 8

--------------------------------------------------------------------------------

 
 
                         (r)         Investment Company Act. The Borrower is not
(l) an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended;
(2) a “holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of either a “holding company” or a “subsidiary company” within the
meaning of the Public Utility Holding Company Act of 1935, as amended; or (3)
subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money.
 
                         (s)         Access/Utilities. The Property has adequate
rights of access to public ways and is served by adequate water, sewer,
electric, gas, telephone, cable (where appropriate), sanitary sewer and storm
drain facilities. All public utilities necessary to the continued use and
enjoyment of the Property as presently used and enjoyed are located in the
public right-of-way abutting the Property, and all such utilities are connected
so as to serve the Property without passing over other property. All roads, and
access to such roads, necessary for the full utilization of the Property for its
current purpose have been completed and dedicated to public use and accepted by
all governmental authorities or are the subject of access easements for the
benefit of the Property without any further condition or cost to Borrower or
tenants.
 
                         (t)         Taxes Paid. Borrower has filed all federal,
state, county and municipal tax returns required to have been filed by Borrower
or with respect to the Property, and has paid all taxes which have become due
pursuant to such returns or to any notice of assessment relating to the
Property, and Borrower has no knowledge of any basis for additional assessment
with respect to such taxes. Further, the Property is free from delinquent water
charges, sewer rents, taxes and assessments.
 
                         (u)        Single Tax Lot. The Real Estate consists of
a single tax lot and no portion of said tax lot covers property other than the
Real Estate or a portion of the Real Estate and no portion of the Real Estate
lies in any other tax lot.
 
                         (v)        Special Assessments. Except as disclosed in
the title insurance policy, there are no pending or, to the knowledge of the
Borrower, proposed special or other assessments for public improvements or
otherwise affecting the Property, nor, to the knowledge of the Borrower, are
there any contemplated improvements to the Property that may result in such
special or other assessments.
 
                         (w)       Flood Zone. The Property is not located in a
flood hazard area as defined by the Federal Insurance Administration.
 
                         (x)         Seismic Exposure. The Real Estate is not
located in Zone 3 or Zone 4 of the “Seismic Zone Map of the U.S.”.
 
                         (y)        Misstatements of Fact. No statement made in
the Loan Documents contains any untrue statement of a material fact or omits to
state any material fact necessary to make statements contained herein or therein
not misleading. There is no fact presently known to the Borrower which has not
been disclosed which adversely affects, nor as far as the Borrower can foresee,
might adversely affect the business, operations or condition (financial or
otherwise) of the representing party. Further, and in clarification of the
foregoing, all reports, certificates,
 
 
DEED OF TRUST AND SECURITY AGREEMENT - Page 9

--------------------------------------------------------------------------------

 
 
affidavits, statements and other data furnished by or on behalf of Borrower to
Lender, or their respective agents, in connection with the Loan are true and
correct in all material respects and do not include or omit any fact or
circumstance, which inclusion or omission, respectively, would make the
statements therein misleading.
 
                         (z)         Condition of Improvements. The Property has
not been damaged by fire, water, wind or other cause of loss, and any previous
damage to the Property has been fully restored. The Improvements are
structurally sound, in good repair and free of defects in materials and
workmanship and have been constructed and installed in substantial compliance
with the plans and specifications relating thereto. All major building systems
located within the Improvements, including, without limitation, the heating and
air conditioning systems and the electrical and plumbing systems, are in good
working order and condition. All of the guest rooms in the Improvements are in
good condition and available for regular occupancy and the lobby, restaurant and
lounge facilities, meeting rooms, “back-of-the-house” areas, parking facilities
and other public areas are in good condition and available for regular use. The
Improvements and Borrower’s operations of its business materially comply with
the requirements of the Franchise Agreement (as hereinafter defined).
 
                         (aa)       No Insolvency or Judgment. None of Borrower,
any general partner or member of Borrower, or any guarantor of the Loan is
currently (a) the subject of or a party to any completed or pending bankruptcy,
reorganization or insolvency proceeding; or (b) the subject of any unsatisfied
judgment of record or docketed in any court of the state in which the Property
is located or in any other court located in the United States. The proposed Loan
will not render the Borrower nor any general partner or member of Borrower
insolvent. As used in this Deed of Trust, the term “insolvent” means that the
sum total of all of an entity’s liabilities (whether secured or unsecured,
contingent or fixed, or liquidated or unliquidated) is in excess of the value of
all such entity’s non-exempt assets, i.e., all of the assets of the entity that
are available to satisfy claims of creditors.
 
                         (bb)      No Condemnation. No part of the Property has
been taken in condemnation or other like proceeding to an extent which would
impair the value of the Property, the Deed of Trust or the Loan or the
usefulness of the Property for the purposes contemplated by the loan application
relating to the Loan (the “Loan Application”), nor is any proceeding pending,
threatened or known to be contemplated for the partial or total condemnation or
taking of the Property.
 
                         (cc)       No Labor or Materialmen Claims. All parties
furnishing labor and materials have been paid in full and, except for such liens
or claims insured against by the policy of title insurance to be issued in
connection with the Loan, there are no mechanics’, laborers’ or materialmen’s
liens or claims outstanding for work, labor or materials affecting the Property,
whether prior to, equal with or subordinate to the lien of the Deed of Trust.
 
                         (dd)      No Purchase Options. No tenant, person,
party, firm, corporation or other entity has an option to purchase the Property,
any portion thereof or any interest therein.
 
 
DEED OF TRUST AND SECURITY AGREEMENT - Page 10

--------------------------------------------------------------------------------

 
 
                         (ee)       Appraisal. All requirements and conditions
of the appraisal of the Property submitted to Lender as part of the Loan
Application, upon which the value of the Property was conditioned, have been
fully satisfied.
 
                         (ff)        Boundary Lines. All of the Improvements
which were included in determining the appraised value of the Property lie
wholly within the boundaries and building restriction lines of the Property, and
no improvements on adjoining properties encroach upon the Property, and no
easements or other encumbrances upon the Real Estate encroach upon any of the
Improvements, so as to affect the value or marketability of the Property except
those which are insured against by title insurance.
 
                         (gg)      Survey. The survey of the Property delivered
to Lender in connection with this Deed of Trust, has been performed by a duly
licensed surveyor or registered professional engineer in the jurisdiction in
which the Property is situated, is certified to the Lender, its successors and
assigns, and the title insurance company, and is in accordance with the most
current minimum standards for title surveys as determined by the Texas Land
Title Association, with the signature and seal of a licensed engineer or
surveyor affixed thereto, and does not fail to reflect any material matter
affecting the Property or the title thereto.
 
                         (hh)      Forfeiture. There has not been and shall
never be committed by Borrower or any other person in occupancy of or involved
with the operation or use of the Property any act or omission affording the
federal government or any state or local government the right of forfeiture as
against the Property or any part thereof or any monies paid in performance of
Borrower’s obligations under any of the Loan Documents.
 
                         (ii)         Use of Rents and Profits. All Rents and
Profits generated by or derived from the Property shall first be utilized solely
for current expenses directly attributable to the ownership and operation of the
Property, including, without limitation, current expenses relating to Borrower’s
liabilities and obligations with respect to this Deed of Trust and the other
Loan Documents, and none of the Rents and Profits generated by or derived from
the Property shall be diverted by Borrower and utilized for any other purposes
unless all such current expenses attributable to the ownership and operation of
the Property have been fully paid and satisfied. Any license agreements which
generate income with respect to the Property, including cable licenses or
similar arrangements, are not prepaid and the benefits thereof have been
assigned for the benefit of Lender.
 
                         (jj)         No Broker. No financial advisors, brokers,
underwriters, placement agents, agents or finders have been dealt with by the
Borrower in connection with the Loan, except for any broker whose full
commission was paid out of the proceeds of the Loan and is set forth in the
written instructions from Borrower to Lender regarding disbursement of the
proceeds of the Loan.
 
                         (kk)       Work. All work to be performed by Borrower
under any Existing Lease has been substantially performed, all contributions to
be made by Borrower to the tenant have been made and all other conditions
precedent to the tenant’s obligations thereunder have been satisfied.
 
 
DEED OF TRUST AND SECURITY AGREEMENT - Page 11

--------------------------------------------------------------------------------

 
 
                         (ll)         Conviction of Criminal Acts. Each of
Borrower, any indemnitor and guarantor of Borrower’s obligations under the Loan
Documents, and any general partner, shareholder, member or principal of
Borrower, and any such indemnitor or guarantor of Borrower, has never been
convicted of a crime and is not currently the subject of any pending or
threatened criminal investigation or proceeding.
 
                         (mm)      Security Agreements. There are no security
agreements or financing statements affecting any of the Property other than (i)
as disclosed in writing by Borrower to Lender prior to the date hereof and (ii)
the security agreements and financing statements created in favor of Lender.
 
                         (nn)       Homestead. The Property forms no part of any
property owned, used or claimed by Borrower as a residence or business homestead
and is not exempt from forced sale under the laws of the State in which the Real
Estate is located. Borrower hereby disclaims and renounces each and every claim
to all or any portion of the Property as a homestead.
 
                         (oo)       Contracts. Borrower will comply with all of
its obligations under all Contracts which are material to the operation of the
Property in accordance with Borrower’s current practice, and with all material
obligations under all other Contracts.
 
                         (pp)       No Margin Stock. None of the proceeds of the
indebtedness secured hereby will be used for the purpose of purchasing or
carrying “margin stock” within the meaning of Regulation U or a “margin
security” with the meaning of Regulation T issued by the Board of Governors of
the Federal Reserve System, or for any other purpose which would be inconsistent
with such Regulations T or U or any other Regulations of such Board of
Governors, or for any purpose prohibited by legal requirements or by the terms
and conditions of the Loan Documents.
 
                         (qq)       Material Adverse Effect. There are no
judicial, administrative, mediation or arbitration actions, suits or proceedings
pending or threatened against or affecting Borrower (and, if Borrower is a
partnership, any of its general partners or if Borrower is a limited liability
company, any member of Borrower) or the Property which, if adversely determined,
would have a material adverse effect on (a) the Property, (b) the business,
prospects, profits, operations or condition (financial or otherwise) of
Borrower, (c) the enforceability, validity, perfection or priority of the lien
of any Loan Document, or (d) the ability of Borrower to perform any obligations
under any Loan Document (collectively, a “Material Adverse Effect”).
 
                         (rr)         Hotel Agreements and Permits. Borrower
possesses all franchises, patents, copyrights, trademarks, trade names, licenses
(including, without limitation, liquor licenses), and permits (collectively, the
“Permits”) adequate for the conduct of its business substantially as now
conducted or, with respect to liquor licenses, has the right to use the same in
the operation of the Property pursuant to legal, valid and enforceable
agreements, all fees due and payable in connection with the Permits have been
paid and the Property and the conduct of Borrower’s business thereof materially
complies with the Permits.
 
                         (ss)        Employee Agreements. Except as previously
disclosed in writing by Borrower to Lender, and other than certain incentive
compensation systems designed to promote increased customer use of the Property,
there is no: (i) collective bargaining agreement and other
 
 
DEED OF TRUST AND SECURITY AGREEMENT - Page 12

--------------------------------------------------------------------------------

 
 
labor agreement to which Borrower or the Property, or any portion thereof, is a
party or by which either is or may be bound; (ii) employment, profit sharing,
deferred compensation, bonus, stock option, stock purchase, pension, retainer,
consulting, retirement, health, welfare, or incentive plan or contract to which
Borrower or the Property, or any portion thereof is a party, or by which either
is or may be bound or (iii) plan and agreement under which “fringe benefits”
(including, but not limited to, vacation plans or programs, and related or
similar dental or medical plans or programs, and related or similar benefits)
are afforded to employees of Borrower or the Property, or any portion thereof.
Borrower has not violated in any material respects any applicable laws, rules
and regulations relating to the employment of labor, including those relating to
wages, hours, collective bargaining and the payment and withholding of taxes and
other sums as required by appropriate governmental authorities.
 
                         (tt)          Application of Insurance/Condemnation.
Any lease, license or occupancy agreement now in effect permits the application
of insurance and condemnation proceeds as provided herein.
 
          1.2          Defense of Title. If, while this Deed of Trust is in
force, the title to the Property or the interest of Lender therein shall be the
subject, directly or indirectly, of any action at law or in equity, or be
attacked directly or indirectly, or endangered, clouded or adversely affected in
any manner, Borrower, at Borrower’s expense, shall take all necessary and proper
steps for the defense of said title or interest, including the employment of
counsel reasonably approved by Lender, the prosecution or defense of litigation,
and the compromise or discharge of claims made against said title or interest.
Notwithstanding the foregoing, in the event that Lender reasonably determines
that Borrower is not adequately performing its obligations under this Section,
Lender may, without limiting or waiving any other rights or remedies of Lender
hereunder, take such steps with respect thereto as Lender shall deem necessary
or proper; any and all costs and expenses incurred by Lender in connection
therewith, together with interest thereon at the Default Interest Rate from the
date incurred by Lender until actually paid by Borrower, shall be immediately
paid by Borrower on demand and shall be secured by this Deed of Trust and by all
of the other Loan Documents securing all or any part of the indebtedness
evidenced by the Note.
 
          1.3          Performance of Obligations. Borrower shall pay when due
the principal of and the interest on the indebtedness secured hereby including
all charges, fees and other sums required to be paid by Borrower as provided in
the Loan Documents, and shall observe, perform and discharge all obligations,
and conditions, and comply with all prohibitions, covenants and agreements to be
observed, performed or discharged by Borrower set forth in the Loan Documents in
accordance with their terms. In the event that Lender determines that Borrower
is not adequately performing any of its obligations under this Deed of Trust or
under any of the other Loan Documents, Lender may, without limiting or waiving
any other rights or remedies of Lender hereunder, take such steps with respect
thereto as Lender shall deem necessary or proper, and any and all costs and
expenses reasonably incurred by Lender in connection therewith, together with
interest thereon at the Default Interest Rate from the date incurred by Lender
until actually paid by Borrower, shall be immediately paid by Borrower on demand
and shall be secured by this Deed of Trust and by all of the other Loan
Documents securing all or any part of the indebtedness evidenced by the Note.
 
 
DEED OF TRUST AND SECURITY AGREEMENT - Page 13

--------------------------------------------------------------------------------

 
 
          1.4          Insurance. Borrower shall, at Borrower’s expense,
maintain in force and effect on the Property at all times while this Deed of
Trust continues in effect the following insurance:
 
                      (a)          Insurance against loss or damage to the
Property by fire, windstorm, tornado and hail and against loss and damage by
such other, further and additional risks as may be now or hereafter embraced by
an “all-risk” form of insurance policy. The amount of such insurance shall be
not less than one hundred percent (100%) of the full replacement (insurable)
cost of the Improvements, furniture, furnishings, fixtures, equipment and other
items (whether personalty or fixtures) included in the Property and owned by
Borrower from time to time, without reduction for depreciation. The
determination of the replacement cost amount shall be adjusted annually to
comply with the requirements of the insurer issuing such coverage or, at
Lender’s election, by reference to such indices, appraisals or information as
Lender determines in its reasonable discretion. Full replacement cost, as used
herein, means, with respect to the Improvements, the cost of replacing the
Improvements without regard to deduction for depreciation, exclusive of the cost
of excavations, foundations and footings below the lowest basement floor, and
means, with respect to such furniture, furnishings, fixtures, equipment and
other items, the cost of replacing the same, in each case, with inflation guard
coverage to reflect the effect of inflation, or annual valuation. Each policy or
policies shall contain a replacement cost endorsement and either an agreed
amount endorsement (to avoid the operation of any co-insurance provisions) or a
waiver of any co-insurance provisions, all subject to Lender’s approval.
 
                      (b)          Comprehensive Commercial General Liability
Insurance for personal injury, bodily injury, death and property damage
liability in amounts not less than $1,000,000.00 per occurrence, $2,000,000.00
aggregate and with total excess and umbrella coverage totaling $5,000,000.00 (or
such lesser amount as Lender may approve in its discretion). During any
construction on the Property, each contractor having a contract for construction
in an amount equal to or greater than $100,000.00 shall also provide the
insurance required in this Subsection (b), except that the minimum required
coverages shall be $1,000,000.00 per occurrence and $2,000,000.00 in the
aggregate (both inclusive of umbrella coverage). Lender hereby retains the right
to periodically review the amount of said liability insurance being maintained
by Borrower and to require an increase in the amount of said liability insurance
should Lender deem an increase to be reasonably prudent under then existing
circumstances.
 
                       (c)          General boiler and machinery insurance
coverage is required if steam boilers or other pressure-fired vessels are in
operation at the Property. Minimum liability amount per accident must equal the
greater of the replacement (insurable) value of the Improvements housing such
boiler or pressure-fired machinery or $2,000,000.00.
 
                       (d)          If the Property or any part thereof is
identified by the Secretary of Housing and Urban Development as being situated
in an area now or subsequently designated as having special flood hazards
(including, without limitation, those areas designated as Zone A or Zone V),
flood insurance in an amount equal to the lesser of: (i) the minimum amount
required, under the terms of coverage, to compensate for any damage or loss on a
replacement basis (or the unpaid balance of the indebtedness secured hereby if
replacement cost coverage is not available for the type of building insured); or
(ii) the maximum insurance available under the appropriate National Flood
Insurance Administration program.
 
 
DEED OF TRUST AND SECURITY AGREEMENT - Page 14

--------------------------------------------------------------------------------

 
 
                         (e)          During the period of any construction on
the Property or renovation or alteration of the Improvements, a so-called
“Builder’s All-Risk Completed Value” or “Course of Construction” insurance
policy in non-reporting form for any Improvements under construction, renovation
or alteration in an amount approved by Lender and Worker’s Compensation
Insurance covering all persons engaged in such construction, renovation or
alteration.
 
                         (f)          Loss of rents or loss of business income
insurance in amounts sufficient to compensate Borrower for all Rents and Profits
during a period of not less than twelve (12) months in which the Property may be
damaged or destroyed. The amount of coverage shall be adjusted annually to
reflect the Rents and Profits or income payable during the succeeding twelve
(12) month period.
 
                         (g)          Such other insurance on the Property or on
any replacements or substitutions thereof or additions thereto as may from time
to time be required by Lender against other insurable hazards or casualties,
including, without limitation, innkeeper’s liability and liquor liability, which
at the time are commonly insured against in the case of property similarly
situated including, without limitation, Law and Ordinance, Sinkhole, Mine
Subsidence, Earthquake and Environmental insurance, due regard being given to
the height and type of buildings, their construction, location, use and
occupancy.
 
          All such insurance shall (i) be with insurers authorized to do
business in the state within which the Property is located and who have and
maintain a rating of at least “A” (or its equivalent) from Standard & Poor’s, a
Division of The McGraw-Hill Companies, Inc. or any other nationally recognized
statistical agency selected by Lender or at Lender’s election, a Best Rating of
A:IX or better; (ii) contain the complete address of the Property (or a complete
legal description); (iii) be for terms of at least one year; (iv) contain
deductibles which do not exceed $10,000.00 or, with respect to the policy
described in clause (d) above $3,000.00; and (v) be subject to the approval of
Lender as to insurance companies, amounts, content, forms of policies, method by
which premiums are paid and expiration dates. Without limitation to the
generality of the foregoing, the insurance policies required pursuant to this
Section 1.4 shall be required to cover perils of terrorism and acts of
terrorism.
 
          Borrower shall as of the date hereof deliver to Lender evidence that
said insurance policies have been paid current as of the date hereof and
certified copies of such insurance policies and original certificates of
insurance signed by an authorized agent of the applicable insurance companies
evidencing such insurance satisfactory to Lender. Borrower shall renew all such
insurance and deliver to Lender certificates evidencing such renewals at least
fifteen (15) days before any such insurance shall expire. Without limiting the
required endorsements to the insurance policies, Borrower further agrees that
all such policies shall include a standard, non-contributory, mortgagee clause
naming:
 
ARCS Commercial Mortgage Co., L.P.,
its successors and assigns
26901 Agoura Road, Suite 200
Calabasas Hills, California 91301
 
 
 
DEED OF TRUST AND SECURITY AGREEMENT - Page 15

--------------------------------------------------------------------------------

 
 
(x) as an additional insured under all liability insurance policies; (y) as the
first mortgagee on all property insurance policies; and (z) as the loss payee on
all loss of rents or loss of business income insurance policies. Borrower
further agrees that all such insurance policies: (1) shall provide for at least
thirty (30) days’ prior written notice to Lender prior to any cancellation or
termination thereof and prior to any modification thereof which affects the
interest of Lender; (2) shall contain an endorsement or agreement by the insurer
that any loss shall be payable to Lender in accordance with the terms of such
policy notwithstanding any act or negligence of Borrower which might otherwise
result in forfeiture of such insurance; (3) shall waive all rights of
subrogation against Lender; and (4) in the event that the Real Estate or the
Improvements constitute a legal non-conforming use under applicable building,
zoning or land use laws or ordinances, shall include an ordinance or law
coverage endorsement which will contain Coverage A: “Loss Due to Operation of
Law” (with a minimum liability limit equal to Replacement Cost With Agreed Value
Endorsement), Coverage B: “Demolition Cost” and Coverage C: “Increased Cost of
Construction” coverages. Lender agrees that such insurance policies may be in
the form of a blanket policy provided that, in the event that any such coverage
is provided in the form of a blanket policy, Borrower hereby acknowledges and
agrees that failure to pay any portion of the premium therefor which is not
allocable to the Property or by any other action not relating to the Property
which would otherwise permit the issuer thereof to cancel the coverage thereof,
would require the Property to be insured by a separate, single-property policy.
The blanket policy must properly identify and fully protect the Property as if a
separate policy were issued for one hundred percent (100%) of replacement cost
at the time of loss and otherwise meet all of Lender’s applicable insurance
requirements set forth in this Section 1.4. The delivery to Lender of the
insurance policies or the certificates of insurance as provided above shall
constitute an assignment of all proceeds payable under such insurance policies
relating to the Property by Borrower to Lender as further security for the
indebtedness secured hereby. In the event of foreclosure of this Deed of Trust,
or other transfer of title to the Property in extinguishment in whole or in part
of the secured indebtedness, all right, title and interest of Borrower in and to
all proceeds payable under such policies then in force concerning the Property
shall thereupon vest in the purchaser at such foreclosure, or in Lender or other
transferee in the event of such other transfer of title. Approval of any
insurance by Lender shall not be a representation of the solvency of any insurer
or the sufficiency of any amount of insurance, In the event Borrower fails to
provide, maintain, keep in force or deliver and furnish to Lender the policies
of insurance required by this Deed of Trust or evidence of their renewal as
required herein, Lender may, but shall not be obligated to, procure such
insurance and Borrower shall pay all amounts advanced by Lender therefor,
together with interest thereon at the Default Interest Rate from and after the
date advanced by Lender until actually repaid by Borrower, promptly upon demand
by Lender. Any amounts so advanced by Lender, together with interest thereon,
shall be secured by this Deed of Trust and by all of the other Loan Documents
securing all or any part of the indebtedness secured hereby. Lender shall not be
responsible for nor incur any liability for the insolvency of the insurer or
other failure of the insurer to perform, even though Lender has caused the
insurance to be placed with the insurer after failure of Borrower to furnish
such insurance. Borrower shall not obtain insurance for the Property in addition
to that required by Lender without the prior written consent of Lender, which
consent will not be unreasonably withheld provided that (i) Lender is a named
insured on such insurance; (ii) Lender receives complete copies of all policies
evidencing such insurance; and (iii) such insurance and the related insurer
comply with all of the applicable requirements set forth herein.
 
 
DEED OF TRUST AND SECURITY AGREEMENT - Page 16

--------------------------------------------------------------------------------

 
 
          Any failure by Lender to insist on full compliance with all of the
above insurance requirements at closing does not constitute a waiver of Lender’s
right to subsequently require full compliance with these requirements.
 
          1.5          Payment of Taxes. Borrower shall pay or cause to be paid,
except to the extent provision is actually made therefor pursuant to Section 1.6
of this Deed of Trust, all taxes and assessments which are or may become a lien
on the Property or which are assessed against or imposed upon the Property.
Borrower shall furnish Lender with receipts (or if receipts are not immediately
available, with copies of canceled checks evidencing payment with receipts to
follow promptly after they become available) showing payment of such taxes and
assessments at least fifteen (15) days prior to the applicable delinquency date
therefor. Notwithstanding the foregoing, Borrower may in good faith, by
appropriate proceedings and upon notice to Lender, contest the validity,
applicability or amount of any asserted tax or assessment so long as (a) such
contest is diligently pursued; (b) Lender determines, in its subjective opinion,
that such contest suspends the obligation to pay the tax or assessment and that
nonpayment of such tax or assessment will not result in the sale, loss,
forfeiture or diminution of the Property or any part thereof or any interest of
Lender therein; and (c) prior to the earlier of the commencement of such contest
or the delinquency date of the asserted tax or assessment, Borrower deposits in
the Impound Account (as hereinafter defined) an amount determined by Lender to
be adequate to cover the payment of such tax or assessment and a reasonable
additional sum to cover possible interest, costs and penalties; provided,
however, that Borrower shall promptly cause to be paid any amount adjudged by a
court of competent jurisdiction to be due, with all interest, costs and
penalties thereon, promptly after such judgment becomes final; and provided
further that in any event each such contest shall be concluded and the taxes,
assessments, interest, costs and penalties shall be paid prior to the date any
writ or order is issued under which the Property may be sold, lost or forfeited.
 
          1.6          Tax and Insurance Impound Account. Borrower shall
establish and maintain at all times while this Deed of Trust continues in effect
an impound account (the “Impound Account”) with Lender for payment of real
estate taxes, assessments, personal property taxes and insurance on the Property
and as additional security for the indebtedness secured hereby. Borrower shall
deposit in the Impound Account an amount determined by Lender to be sufficient
(when added to the monthly deposits described herein) to pay the next due annual
installment of real estate taxes, assessments and personal property taxes on the
Property at least one (1) month prior to the delinquency date thereof and the
next due annual insurance premiums with respect to the Property at least one (1)
month prior to the due date thereof. Commencing on the first monthly payment
date under the Note and continuing thereafter on each monthly payment date under
the Note, Borrower shall pay to Lender, concurrently with the monthly payment
due under the Note, deposits in an amount equal to one-twelfth (1/12) of the
amount of the annual real estate taxes, assessments and personal property taxes
that will next become due and payable on the Property, plus one-twelfth (1/12)
of the amount of the annual premiums that will next become due and payable on
insurance policies which Borrower is required to maintain hereunder, each as
estimated and determined by Lender. So long as no Event of Default has occurred
and is continuing, all sums in the Impound Account shall be held by Lender in
the Impound Account to pay said taxes, assessments, personal property taxes and
insurance premiums in one installment before the same become delinquent.
Borrower shall be responsible for ensuring the receipt by Lender, at least
thirty (30) days prior to the respective due date for
 
 
DEED OF TRUST AND SECURITY AGREEMENT - Page 17

--------------------------------------------------------------------------------

 
 
payment thereof, of all bills, invoices and statements for all taxes,
assessments and insurance premiums to be paid from the Impound Account, and so
long as no Event of Default has occurred and is continuing, Lender shall pay the
governmental authority or other party entitled thereto directly to the extent
funds are available for such purpose in the Impound Account. In making any
payment from the Impound Account, Lender shall be entitled to rely on any bill,
statement or estimate procured from the appropriate public office or insurance
company or agent without any inquiry into the accuracy of such bill, statement
or estimate and without any inquiry into the accuracy, validity, enforceability
or contestability of any tax, assessment, valuation, sale, forfeiture, tax lien
or title or claim thereof. No interest on funds contained in the Impound Account
shall be paid by Lender to Borrower and any interest or other earnings on funds
deposited in the Impound Account shall be solely for the account of Lender. If
the total funds in the Impound Account shall exceed the amount of payments
actually applied by Lender for the purposes of the Impound Account, such excess
may be credited by Lender on subsequent payments to be made hereunder or, at the
option of Lender, refunded to Borrower. If, however, the Impound Account shall
not contain sufficient funds to pay the sums required when the same shall become
due and payable, Borrower shall, within ten (10) days after receipt of written
notice thereof, deposit with Lender the full amount of any such deficiency.
 
          1.7          FF&E Reserve. As additional security for the indebtedness
secured hereby, Borrower shall establish and maintain at all times while this
Deed of Trust continues in effect a reserve (the “FF&E Reserve”) with Lender for
the payment of costs and expenses incurred by Borrower in connection with
capital improvements, repairs and replacements performed at the Property,
including but not limited to, the performance of work to the roofs, chimneys,
gutters, downspouts, paving, curbs, ramps, driveways, balconies, porches,
patios, exterior walls, exterior doors and doorways, windows, carpets,
appliances, fixtures, elevators, and mechanical and HVAC equipment and the
replacement of furnishings, fixtures and equipment in the guest rooms, hallways,
lobbies, restaurants, lounges, meeting and banquet rooms, parking facilities and
other public areas accessible by the public for regular use, and such other
items as Lender may approve from time to tune in its reasonable discretion
(collectively, the “Repairs”). Commencing on the twenty-fifth Payment Date, and
continuing thereafter on each monthly Payment Date during the term of the Loan,
Borrower shall pay to Lender, concurrently with and in addition to the monthly
payment due under the Note, a deposit into the FF&E Reserve (the “FF&E Monthly
Deposit”) in an amount equal to one-twelfth (1/12th) of four percent (4%) of the
“annual gross revenues”, as hereinafter defined, based upon historical revenue
from the Property for the immediately preceding twelve (12) month period or
other reasonable basis for projection as Lender may elect. As used herein,
“annual gross revenues” shall mean all Rents and Profits derived by Borrower
from room sales, telephone sales, net fax sales, net vending sales, net catering
sales, net guest laundry sales, and any other miscellaneous sales not including
interest income, dividend income, gains on the sale of stock, bonds or other
securities, or from the sale of used furniture, fixtures and equipment, or from
any other passive income source during the immediately preceding calendar year
as reflected on Borrower’s annual financial statements delivered to Lender in
accordance with Section 1.18 of the Deed of Trust. So long as no Event of
Default has occurred and is continuing and no circumstance exists, which with
the giving of notice, or passage of time, or both, would constitute an Event of
Default, (i) all sums in the FF&E Reserve shall be held by Lender in the FF&E
Reserve to pay and/or reimburse Borrower for the costs and expenses of Repairs,
and (ii) Lender shall, so long as no Event of Default has occurred and is
continuing and no circumstance exists, which with the giving of notice, or
 
 
DEED OF TRUST AND SECURITY AGREEMENT - Page 18

--------------------------------------------------------------------------------

 
 
passage of time, or both, would constitute an Event of Default, and to the
extent funds are available for such purpose in the FF&E Reserve, disburse to
Borrower the amount paid or incurred by Borrower in performing such Repairs
within ten (10) days following: (a) the receipt by Lender of a written request
from Borrower for disbursement from the FF&E Reserve and a certification by
Borrower to Lender that the applicable item of Repair has been completed; (b)
the delivery to Lender of invoices, receipts or other evidence verifying the
cost of performing the Repairs; and (c) for disbursement requests (i) in excess
of $20,000.00 with respect to any single Repair, or (ii) for any single Repair
that is structural in nature, delivery to Lender of (1) affidavits, lien waivers
(provided, however, Lender shall not unreasonably withhold its consent to
Borrower’s provision of a conditional lien waiver subject only to the payment of
the amount specified in such disbursement request so long as such conditional
lien waiver is accompanied by a final unconditional lien waiver corresponding to
any conditional lien waiver previously delivered) or other evidence reasonably
satisfactory to Lender showing that all materialmen, laborers, subcontractors
and any other parties who might or could claim statutory or common law liens and
are furnishing or have furnished materials or labor to the Property have been
paid all amounts due for labor and materials furnished to the Property; (2) a
certification from an inspecting architect or other third party acceptable to
Lender describing the completed Repairs and verifying the completion of the
Repairs and the value of the completed Repairs; and (3) a new (or amended)
certificate of occupancy for the portion of the Improvements covered by such
Repairs, if said new certificate of occupancy is required by law, or a
certification by Borrower that no new certificate of occupancy is required by
law. Lender shall not be required to make advances from the FF&E Reserve more
frequently than once in any thirty (30) day period, In making any payment from
the FF&E Reserve, Lender shall be entitled to rely on such request from
Borrower, and on any bill, statement, or estimate from any third party, without
any inquiry into the accuracy, validity or contestability of any such amount.
Lender may, at Borrower’s expense (not to exceed $2,500.00 annually), make or
cause to be made during the term of this Deed of Trust an annual inspection of
the Property to determine the need, as determined by Lender in its reasonable
judgment, for further Repairs of the Property, In the event that such inspection
reveals that further Repairs of the Property are required, Lender shall provide
Borrower with a written description of the required Repairs and Borrower shall
complete such Repairs to the reasonable satisfaction of Lender within ninety
(90) days after the receipt of such description from Lender, or such later date
as may be approved by Lender in its sole discretion. Interest or other earnings
on the funds contained in the FF&E Reserve shall be credited to Borrower as
provided in Section 5.28 hereof. In the event that the amounts on deposit or
available in the FF&E Reserve are inadequate to pay the cost of the Repairs,
Borrower shall pay the amount of such deficiency.
 
          1.8          Security Interest In Reserves.
 
                        (a)          As additional security for the payment and
performance by Borrower of all duties, responsibilities and obligations under
the Note and the other Loan Documents, Borrower hereby unconditionally and
irrevocably assigns, conveys, pledges, mortgages, transfers, delivers, deposits,
sets over and confirms unto Lender, and hereby grants to Lender a security
interest in all sums on deposit or due under this Deed of Trust and the other
Loan Documents including, without limitation, (i) the Impound Account the FF&E
Reserve, the Curtailment Reserve and any other reserve set forth on Exhibit B
attached hereto (collectively, the “Reserves”), (ii) the accounts into which the
Reserves have been deposited, (iii) all insurance
 
 
DEED OF TRUST AND SECURITY AGREEMENT - Page 19

--------------------------------------------------------------------------------

 
 
on said accounts, (iv) all accounts, contract rights and general intangibles or
other rights and interests pertaining thereto, (v) all sums now or hereafter
therein or represented thereby, (vi) all replacements, substitutions or proceeds
thereof, (vii) all instruments and documents now or hereafter evidencing the
Reserves or such accounts, (viii) all powers, options, rights, privileges and
immunities pertaining to the Reserves (including the right to make withdrawals
therefrom), and (ix) all proceeds of the foregoing. Borrower hereby authorizes
and consents to the account into which the Reserves have been deposited being
held in Lender’s name or the name of any entity servicing the Note for Lender
and hereby acknowledges and agrees that Lender, or at Lender’s election, such
servicing agent, shall have exclusive control over said account. Notice of the
assignment and security interest granted to Lender herein may be delivered by
Lender at any time to the financial institution wherein the Reserves have been
established, and Lender, or such servicing entity, shall have possession of all
passbooks or other evidences of such accounts. Borrower hereby holds Lender
harmless with respect to all risk of loss regarding amounts on deposit in the
Reserves, except to the extent that any such loss is caused by the gross
negligence or intentional misconduct of Lender. Borrower hereby knowingly,
voluntarily and intentionally stipulates, acknowledges and agrees that the
advancement of the funds from the Reserves as set forth herein is at Borrower’s
direction and is not the exercise by Lender of any right of set-off or other
remedy upon an Event of Default. If an Event of Default shall occur, then Lender
may, without notice or demand on Borrower, at its option: (A) withdraw any or
all of the funds (including, without limitation, interest) then remaining in the
Reserves and apply the same, after deducting all costs and expenses of
safekeeping, collection and delivery (including, but not limited to, attorneys’
fees, costs and expenses) to the indebtedness evidenced by the Note or any other
obligations of Borrower under the other Loan Documents in such manner as Lender
shall deem appropriate in its sole discretion, and the excess, if any, shall be
paid to Borrower, (B) exercise any and all rights and remedies of a secured
party under any applicable Uniform Commercial Code, or (C) exercise any other
remedies available at law or in equity. No such use or application of the funds
contained in the Reserves shall be deemed to cure any Event of Default or other
default under the other Loan Documents.
 
                    (b)          The Reserves are solely for the protection of
Lender and entail no responsibility on Lender’s part beyond the payment of the
respective costs and expenses in accordance with the terms thereof and beyond
the allowing of due credit for the sums actually received. Upon assignment of
this Deed of Trust by Lender, any funds in the Reserves shall be turned over to
the assignee and any responsibility of Lender, as assignor, with respect thereto
shall terminate. The Reserves shall not, unless otherwise explicitly required by
applicable law, be or be deemed to be escrow or trust funds, but, at Lender’s
option and in Lender’s discretion, may either be held in a separate account or
be commingled by Lender with the general funds of Lender. Upon full payment of
the indebtedness secured hereby in accordance with its terms (or if earlier, the
completion of the applicable conditions to release of each Reserve to Lender’s
satisfaction) or at such earlier time as Lender may elect, the balance in the
Reserves then in Lender’s possession shall be paid over to Borrower and no other
party shall have any right or claim thereto.
 
                    (c)          Any amounts received by Lender from Borrower
may be invested by Lender (or its Servicer, as defined in the Note) for its
benefit, and Lender shall not be obligated to pay, or credit, any interest
earned thereon to Borrower except as may be otherwise specifically provided in
this Deed of Trust.
 
 
DEED OF TRUST AND SECURITY AGREEMENT - Page 20

--------------------------------------------------------------------------------

 
1.9            Casualty and Condemnation. Borrower shall give Lender prompt
written notice of the occurrence of any casualty affecting, or the institution
of any proceedings for eminent domain or for the condemnation of, the Property
or any portion thereof (collectively, an “Insured Event”). All insurance
proceeds on the Property, and all causes of action, claims, compensation, awards
and recoveries for any damage, condemnation or taking of all or any part of the
Property or for any damage or injury to it for any loss or diminution in value
of the Property, are hereby assigned to and shall be paid to Lender. Lender may
participate in any suits or proceedings relating to any such proceeds, causes of
action, claims, compensation, awards or recoveries and Lender is hereby
authorized, in its own name or in Borrower’s name, to adjust any loss covered by
insurance or any condemnation claim or cause of action, and to settie or
compromise any claim or cause of action in connection therewith, and Borrower
shall from time to time deliver to Lender any instruments required to permit
such participation; provided, however, that Lender shall not have the right to
participate in the adjustment of any loss which is not in excess of the lesser
of (i)ten percent (10%) of the then outstanding principal balance of the Note,
and (ii) $350, 000. 00. Provided no Event of Default is then continuing
hereunder or under any of the other Loan Documents and no event has occurred
which, with the giving of notice or the passage of time or both, would
constitute an Event of Default or other default under any of the other Loan
Documents, Lender shall apply any sums received by it under this Section first
to the payment of all of its costs and expenses (including, but not limited to,
reasonable legal fees and disbursements) incurred in obtaining those sums, and
then, as follows:
 
(a)          In the event that Lender receives insurance proceeds or
condemnation awards upon the occurrence of an Insured Event in an amount not in
excess of the lesser of (i) ten percent (10%) of the then outstanding principal
balance of the Note, and (ii) $350, 000. 00, (collectively, the “Threshold
Amount”), Borrower shall repair or restore the Property to the condition
existing before such Insured Event, and Lender shall, to the extent such
insurance proceeds or condemnation awards are available for such purpose,
advance such funds to Borrower in accordance with, and satisfaction of, the
terms and conditions for disbursement relative to the FF&E Reserve as described
in Section 1.7 hereof.
 
(b)         In the event any proceeds or awards from an Insured Event exceed the
Threshold Amount but less than sixty percent (60%) of the Improvements located
on the Real Estate have been taken or destroyed, then if:
 
                  (1)         the Property can, in Lender’s reasonable judgment,
with diligent restoration or repair, be returned to a condition at least equal
to the condition thereof that existed prior to the casualty or partial taking
causing the loss or damage by the earlier to occur of (i) six (6) months after
the receipt of insurance proceeds or condemnation awards by either Borrower or
Lender, and (ii) six (6) months prior to the stated maturity date of the Note,
and
 
                  (2)        all necessary governmental approvals can be
obtained to allow the rebuilding and reoccupancy of the Property as described in
subsection (b)(l) above, and
 
                  (3)         there are sufficient sums available (through
insurance proceeds or condemnation awards and contributions by Borrower, the
full amount of which shall at Lender’s option have been deposited with Lender)
for such restoration or repair

 
DEED OF TRUST AND SECURITY AGREEMENT - Page 21

--------------------------------------------------------------------------------

 
 
(including, without limitation, for any reasonable costs and expenses of Lender
to be incurred in administering said restoration or repair) and for payment of
principal and interest to become due and payable under the Note during such
restoration or repair, and
 
                  (4)         the economic feasibility of the Improvements after
such restoration or repair will be such that income from their operation is
reasonably anticipated to be sufficient to pay operating expenses of the
Property and debt service on the indebtedness secured hereby in full with the
same coverage ratio considered by Lender in its determination to make the Loan,
and
 
                  (5)         Borrower shall have delivered to Lender, at
Borrower’s sole cost and expense, an appraisal report from an appraiser, in form
and substance, satisfactory to Lender appraising the value of the Property as
proposed to be restored or repaired to be not less than the appraised value of
the Property considered by Lender in its determination to make the Loan, and
 
                  (6)         The Property can, in Lender’s reasonable judgment,
be repaired or restored such that the Property, taken as a whole, as repaired or
restored, will conform to all applicable governmental laws and ordinances
(including, without limitation, current zoning ordinances), and
 
                  (7)         Such damage or destruction shall not allow the
termination of any franchise agreement covering the Property, or if such
termination is allowed, Borrower has obtained and delivered to Lender evidence
satisfactory to Lender that such right to terminate has been waived by the
franchisor,
 
then, Lender shall, solely for the purposes of such restoration or repair,
advance so much of the remainder of such sums as may be required to facilitate
such restoration or repair, and any funds deposited by Borrower therefor, to
Borrower in the manner and upon such terms and conditions as would be required
by a prudent interim construction lender, including, but not limited to, the
prior approval by Lender of plans and specifications, contractors and the form
of construction contracts and the furnishing to Lender of permits, bonds, lien
waivers (provided, however, Lender shall not unreasonably withhold its consent
to Borrower’s provision of a conditional lien waiver subject only to the payment
of the amount specified in such disbursement request so long as such conditional
lien waiver is accompanied by a final unconditional lien waiver corresponding to
any conditional lien waiver previously delivered), invoices, receipts and
affidavits from contractors and subcontractors in form and substance reasonably
satisfactory to Lender. Any remaining proceeds shall be applied by Lender for
payment of the indebtedness secured hereby in whatever order as Lender directs,
or released to Borrower, in Lender’s absolute discretion. Borrower shall, in
good faith, undertake reasonable efforts to cause the conditions described in
this Section 1.9(b) to be fully satisfied (e.g., Borrower shall timely make
applications for necessary governmental permits, shall order an appropriate
appraisal report, etc.). If such conditions are satisfied, Borrower shall be
obligated to undertake restoration and repair of the damaged Improvements
subject to the terms of this Section 1.9. Any disbursement pursuant to this
clause (b) of sums by Lender shall, subject to Borrower’s satisfaction of the
provisions hereof, be in a manner to promptly facilitate the restoration or
repair of the Property. In the event Borrower fails to meet the requirements of
this clause (b), then Lender may eleet in

 
DEED OF TRUST AND SECURITY AGREEMENT - Page 22

--------------------------------------------------------------------------------

 
 
its absolute discretion and without regard to the adequacy of Lender’s security,
to accelerate the maturity date of the Note and declare any and all of the
indebtedness secured hereby to be immediately due and payable and apply the
remainder of such sums to the payment of the secured indebtedness in whatever
order Lender directs in its sole discretion, with any remainder being paid to
Borrower.
 
                     (c)        In all other cases, namely, in the event that
sixty percent (60%) or more of the Improvements located on the Real Estate have
been taken or destroyed or in the event the conditions described in Section 1.
9(b) are not fully satisfied, Lender may eleet, in Lender’s absolute discretion
and without regard to the adequacy of Lender’s security, to (i) accelerate the
maturity date of the Note and declare any and all indebtedness secured hereby to
be immediately due and payable and apply the remainder of such sums received
pursuant to this Section to the payment of the secured indebtedness in whatever
order Lender directs in its absolute discretion, with any remainder being paid
to Borrower, or (ii) make insurance or condemnation proceeds available to
Borrower for repair or restoration if Borrower establishes to the satisfaction
of Lender, in its sole discretion, that Borrower otherwise satisfies the
requirements of clause (b) above. Should Lender make the election described
immediately above in item (ii) of this Section 1.9(c), Borrower shall be
obligated to undertake restoration and repair of the damaged Improvements
consistent with the provisions of this Section 1.9.
 
                     (d)        Any reduction in the indebtedness secured hereby
resulting from Lender’s application of any sums received by it hereunder shall
take effect only when Lender actually receives such sums and elects to apply
such sums to the indebtedness secured hereby and, in any event, the unpaid
portion of the indebtedness secured hereby shall remain in full force and effect
and Borrower shall not be excused in the payment thereof. Partial payments
received by Lender, as described in the preceding sentence, shall be applied
against the Note consistent with the prepayment provisions described therein for
casualty or condemnation proceeds. If Borrower undertakes to restore or repair
the Property after the occurrence of a casualty or partial taking of the
Property as provided above, Borrower shall promptly and diligently, at
Borrower’s sole cost and expense and regardless of whether the insurance
proceeds or condemnation award, as appropriate, shall be sufficient for the
purpose, restore, repair, replace and rebuild the Property as nearly as possible
to its value, condition and character immediately prior to such casualty or
partial taking in accordance with the foregoing provisions and Borrower shall
pay to Lender all costs and expenses of Lender incurred in administering said
rebuilding, restoration or repair, provided that Lender makes such proceeds or
award available for such purpose. Borrower agrees to execute and deliver from
time to time such further instruments as may be requested by Lender to confirm
the foregoing assignment to Lender of any award, damage, insurance proceeds,
payment or other compensation. Borrower hereby irrevocably constitutes and
appoints Lender as the attorney-in-fact of Borrower (which power of attorney
shall be irrevocable so long as any indebtedness secured hereby is outstanding,
shall be deemed coupled with an interest, shall survive the voluntary or
involuntary dissolution of Borrower and shall not be affected by any disability
or incapacity suffered by Borrower subsequent to the date hereof), with full
power of substitution, subject to the terms of this Section, to settie for,
collect and receive any such awards, damages, insurance proceeds, payments or
other compensation from the parties or authorities making the same, to appear in
and prosecute any proceedings therefor and to give receipts and acquittance
therefor.

 
DEED OF TRUST AND SECURITY AGREEMENT - Page 23

--------------------------------------------------------------------------------

 

1.10          Mechanics’ Liens. Borrower shall pay when due all claims and
demands of mechanics, materialmen, laborers and others for any work performed or
materials delivered for the Real Estate or the Improvements; provided, however,
that Borrower shall have the right to contest in good faith any such claim or
demand, so long as it does so diligently, by appropriate proceedings and without
prejudice to Lender and provided that neither the Property nor any interest
therein would be in any danger of sale, loss or forfeiture as a result of such
proceeding or contest. In the event Borrower shall contest any such claim or
demand, Borrower shall promptly notify Lender of such contest and thereafter
shall, upon Lender’s request, promptly provide a bond, cash deposit or other
security satisfactory to Lender to protect Lender’s interest and security should
the contest be unsuccessful. If Borrower shall fail to immediately discharge or
provide security against any such claim or demand as aforesaid, Lender may do so
and any and all expenses incurred by Lender, together with interest thereon at
the Default Interest Rate from the date incurred by Lender until actually paid
by Borrower, shall be immediately paid by Borrower on demand and shall be
secured by this Deed of Trust and by all of the other Loan Documents securing
all or any part of the indebtedness evidenced by the Note.
 
1.11          Assignment of Leases and Rents. As additional and collateral
security for the payment of the indebtedness secured hereby and cumulative of
any and all rights and remedies herein provided for, Borrower hereby absolutely
and presently assigns to Lender all Leases, and all existing and future Rents
and Profits. Borrower hereby grants to Lender the sole, exclusive and immediate
right, without taking possession of the Property, to demand, collect (by suit or
otherwise), receive and give valid and sufficient receipts for any and all of
said Rents and Profits, for which purpose Borrower does hereby irrevocably make,
constitute and appoint Lender its attorney-in-fact with full power to appoint
substitutes or a trustee to accomplish such purpose (which power of attorney
shall be irrevocable so long as any indebtedness secured hereby is outstanding,
shall be deemed to be coupled with an interest, shall survive the voluntary or
involuntary dissolution of Borrower and shall not be affected by any disability
or incapacity suffered by Borrower subsequent to the date hereof). Lender shall
be without liability for any loss which may arise from a failure or inability to
collect Rents and Profits, proceeds or other payments. However, until the
occurrence of an Event of Default under this Deed of Trust, Borrower shall have
a license to collect and receive the Rents and Profits when due and prepayments
thereof for not more than one month prior to due date thereof. Upon the
occurrence of an Event of Default, Borrower’s license shall automatically
terminate without notice to Borrower and Lender may thereafter, without taking
possession of the Property, collect the Rents and Profits itself or by an agent
or receiver. From and after the termination of such license, Borrower shall be
the agent of Lender in collection of the Rents and Profits and all of the Rents
and Profits so collected by Borrower shall be held in trust by Borrower for the
sole and exclusive benefit of Lender and Borrower shall, within one (1) Business
Day (as hereinafter defined) after receipt of any Rents and Profits, pay the
same to Lender to be applied by Lender as hereinafter set forth. Neither the
demand for or collection of Rents and Profits by Lender, nor the exercise of
Lender’s rights as assignee of the Leases, shall constitute any assumption by
Lender of any obligations under any Lease or other agreement relating thereto.
Lender is obligated to account only for such Rents and Profits as are actually
collected or received by Lender. Borrower irrevocably agrees and consents that
the respective payors of the Rents and Profits shall, upon demand and notice
from Lender of an Event of Default hereunder, pay said Rents and Profits to
Lender without liability to determine the actual existence of any Event of
Default claimed by Lender. Borrower hereby waives any right, claim or demand
which Borrower may now or

 
DEED OF TRUST AND SECURITY AGREEMENT - Page 24

--------------------------------------------------------------------------------

 
 
hereafter have against any such payor by reason of such payment of Rents and
Profits to Lender, and any such payment shall discharge such payor’s obligation
to make such payment to Borrower. All Rents and Profits collected or received by
Lender shall be applied against all expenses of collection, including, without
limitation, attorneys’ fees, against costs of operation and management of the
Property and against the indebtedness secured hereby, in whatever order or
priority as to any of the items so mentioned as Lender directs in its sole
subjective discretion and without regard to the adequacy of its security.
Neither the exercise by Lender of any rights under this Section nor the
application of any Rents and Profits to the secured indebtedness shall cure or
be deemed a waiver of any Event of Default hereunder. The assignment of Leases
and of Rents and Profits hereinabove granted shall continue in full force and
effect during any period of foreclosure or redemption with respect to the
Property. As additional security for the indebtedness secured hereby, Borrower
has executed and delivered an Assignment of Leases and Rents dated of even date
herewith (as hereafter amended, consolidated or modified from time to time, the
“Assignment”) in favor of Lender covering all of the right, title and interest
of Borrower, as landlord, lessor or licensor, in and to any Leases. All rights
and remedies granted to Lender under the Assignment shall be in addition to and
cumulative of all rights and remedies granted to Lender hereunder.
 
1.12          Leases and Licenses.
 
                     (a)         Lease Requirements. Prior to execution of any
retail or commercial Leases after the date hereof, Borrower shall submit to
Lender, for Lender’s prior approval, which approval shall not be unreasonably
withheld so long as no Event of Default exists, a copy of the form Lease
Borrower plans to use in leasing space in the Improvements. Each retail or
commercial Lease executed after the date hereof affecting any of the Real Estate
or the Improvements must provide, in a manner approved by Lender, that (i) such
Lease is subject and subordinate to this Deed of Trust, and (ii) the tenant will
attorn to, and recognize as its landlord, lessor or licensor, any person
succeeding to the interest of Borrower in such Lease upon any foreclosure of
this Deed of Trust or deed in lieu of foreclosure. Each such Lease shall also
provide that, upon request of said successor-in-interest, the tenant shall
execute and deliver an instrument or instruments confirming its attornment as
provided for in this Section; provided, however, that neither Lender nor any
successor-in-interest shall be bound by any payment of rental for more than one
(1) month in advance, or any amendment or modification of said Lease made
without the express written consent of Lender or said successor-in-interest. No
Lease shall contain any option or right of first refusal to purchase all or any
portion of the Property. No Lease shall contain any right to terminate the term
thereof (except in the event of the destruction of all or substantially all of
the Property).
 
                     (b)        Affirmative Covenants Regarding Leases. Borrower
shall at all times promptly and faithfully perform, or cause to be performed,
all of the covenants, conditions and agreements contained in all Leases, now or
hereafter existing, on the part of the landlord, lessor or licensor thereunder
to be kept and performed. Borrower shall promptly send copies to Lender and any
Servicer of all notices of default which Borrower shall send or receive under
any Lease. Borrower, at no cost or expense to Lender, shall enforce, short of
termination, the performance and observance of each and every condition and
covenant of each of the other parties under each Lease. With respect to the
Leases (excluding any standard, commercially reasonable registration cards for
overnight guests and any standard, commercially use of banquet facilities or
meeting

 
DEED OF TRUST AND SECURITY AGREEMENT - Page 25

--------------------------------------------------------------------------------

 
 
rooms entered into on an arms-length basis in the ordinary course of business),
upon the request of Lender, Borrower shall deliver to Lender (i) a copy of each
Lease; and (ii) an estoppel certificate from the tenant under each Lease
(provided that Borrower shall not be required to deliver such certificates more
frequently than twice in any calendar year).
 
                     (c)        Negative Covenants Regarding Leases. Borrower
shall not enter into any Lease (i) without the prior written consent of Lender
where such consent is required pursuant to this Deed of Trust; (ii) except on
terms consistent with the terms for similar Leases in the market area of the
Real Estate, including, without limitation, as to the rental rate, Security
Deposit, tenant improvement and work letter terms and free rent periods; (iii)
other than with a third-party tenant unrelated to Borrower or any of its
affiliates; or (iv) except for an actual occupancy by the tenant, lessee or
licensee thereunder. Borrower shall not do or suffer to be done any act that
might result in a default by the landlord, lessor or licensor under any Lease or
allow the tenant thereunder to withhold payment of rent. Borrower shall not,
without the prior written consent of Lender: (1) modify any Lease; (2) terminate
or accept the surrender of any Lease; or (3) waive or release any other party
from the performance or observance of any obligation or condition under any
Lease; provided no Event of Default exists, Borrower may do any of the foregoing
in the normal course of business in a manner which is consistent with sound and
customary leasing and management practices for similar properties in the
community in which the Property is located. Borrower shall not solicit or accept
the prepayment of any rents under any Lease for more than one (1) month prior to
the due date thereof. Except for the Assignment, Borrower shall not execute any
other assignment of the lessor’s interest in the Leases or the Rents and
Profits.
 
                     (d)        Security Deposits. All Security Deposits of
tenants, whether held in cash or in any other form, shall not be commingled with
any other funds of Borrower or any other person and, if cash, shall be deposited
by Borrower at such commercial or savings bank or banks, or otherwise held in
compliance with applicable law, as may be reasonably satisfactory to Lender. Any
bond or other instrument which Borrower is permitted to hold in lieu of cash
Security Deposits under any applicable legal requirements shall be maintained in
full force and effect in the full amount of such deposits unless replaced by
cash deposits as hereinabove described; shall be issued by an institution
reasonably satisfactory to Lender; shall, if permitted pursuant to any
applicable legal requirements, name Lender as payee or mortgagee thereunder or,
at Lender’s option, be assigned or fully assignable to Lender; and shall, in all
respects, comply with any applicable legal requirements and otherwise be
reasonably satisfactory to Lender. Borrower shall, upon request, provide Lender
with evidence reasonably satisfactory to Lender of Borrower’s compliance with
the foregoing. Upon an Event of Default, Borrower shall, immediately upon
Lender’s request (if permitted by applicable law), deliver to Lender the
Security Deposits (and any interest previously earned thereon and not disbursed
to the person(s) lawfully entitled to receive same) with respect to all or any
portion of the Property, to be held by Lender subject to the terms of the
Leases.
 
                     (e)        Rights of Lender Upon Default. Upon an Event of
Default, whether before or after the whole principal sum secured hereby is
declared to be immediately due or whether before or after the institution of
legal proceedings to foreclose this Deed of Trust, forthwith, upon demand of
Lender, Borrower shall surrender to Lender and Lender shall be entitled to take
actual possession of the Property or any part thereof personally, or by its
agent or

 
DEED OF TRUST AND SECURITY AGREEMENT - Page 26

--------------------------------------------------------------------------------

 
 
attorneys. In such event, Lender shall have, and Borrower hereby gives and
grants to Lender, the right, power and authority to make and enter into Leases
for such rents and for such periods of occupancy and upon conditions and
provisions as Lender may deem desirable in its sole discretion, and Borrower
expressly acknowledges and agrees that the term of such Lease may extend beyond
the date of any foreclosure sale at the Property; it being the intention of
Borrower that in such event Lender shall be deemed to be and shall be the
attorney-in-fact of Borrower for the purpose of making and entering into Leases
for the rents and upon the terms, conditions and provisions deemed desirable to
Lender in its sole discretion and with like effect as if such Leases had been
made by Borrower as the owner in fee simple of the Property free and clear of
any conditions or limitations established by this Deed of Trust. The power and
authority hereby given and granted by Borrower to Lender shall be deemed to be
coupled with an interest, shall not be revocable by Borrower so long as any
indebtedness secured hereby is outstanding, shall survive the voluntary or
involuntary dissolution of Borrower and shall not be affected by any disability
or incapacity suffered by Borrower subsequent to the date hereof. In connection
with any action taken by Lender pursuant to this Section, Lender shall not be
liable for any loss sustained by Borrower resulting from any failure to let the
Property, or any part thereof, or from any other act or omission of Lender in
managing the Property, nor shall Lender be obligated to perform or discharge any
obligation, duty or liability under any Lease or under or by reason of this
instrument or the exercise of rights or remedies hereunder. BORROWER SHALL, AND
DOES HEREBY, INDEMNIFY LENDER FOR, AND HOLD LENDER HARMLESS FROM, ANY AND ALL
CLAIMS, ACTIONS, DEMANDS, LIABILITIES, LOSS OR DAMAGE WHICH MAY OR MIGHT BE
INCURRED BY LENDER UNDER ANY SUCH LEASE OR UNDER THIS DEED OF TRUST OR BY THE
EXERCISE OF RIGHTS OR REMEDIES HEREUNDER AND FROM ANY AND ALL CLAIMS AND DEMANDS
WHATSOEVER WHICH MAY BE ASSERTED AGAINST LENDER BY REASON OF ANY ALLEGED
OBLIGATIONS OR UNDERTAKINGS ON ITS PART TO PERFORM OR DISCHARGE ANY OF THE
TERMS, COVENANTS OR AGREEMENTS CONTAINED IN ANY SUCH LEASE OTHER THAN THOSE
FINALLY DETERMINED TO HAVE RESULTED SOLELY FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF LENDER. Should Lender incur any such liability, the amount
thereof, including, without limitation, costs, expenses and attorneys’ fees,
together with interest thereon at the Default Interest Rate from the date
incurred by Lender until actually paid by Borrower, shall be immediately due and
payable to Lender by Borrower on demand and shall be secured hereby and by all
of the other Loan Documents securing all or any part of the indebtedness
evidenced by the Note. Nothing in this Section shall impose on Lender any duty,
obligation or responsibility for the control, care, management or repair of the
Property, or for the carrying out of any of the terms and conditions of any such
Lease, nor shall it operate to make Lender responsible or liable for any waste
committed on the Property by the tenants or by any other parties or for any
dangerous or defective condition of the Property, or for any negligence in the
management, upkeep, repair or control of the Property. Borrower hereby assents
to, ratifies and confrrms any and all actions of Lender with respect to the
Property taken under this Section. The foregoing rights are in addition to all
other rights and remedies granted to Lender pursuant to this Deed of Trust.
 
                     (f)         Representations to Leases. Borrower hereby
represents and warrants that (i) each tenant under a Commercial and/or retail
Existing Lease has entered into occupancy of the demised premises; (ii) Borrower
has delivered to Lender true, correct and complete copies of all

 
DEED OF TRUST AND SECURITY AGREEMENT - Page 27

--------------------------------------------------------------------------------

 
 
commercial and/or retail Existing Leases described in the Rent Roll; (iii) each
Existing Lease constitutes the legal, valid and binding obligation of Borrower
and, to the best of Borrower’s knowledge and belief, is enforceable against the
tenant thereof; (iv) to the best of Borrower’s knowledge and belief, each tenant
under a commercial and/or retail Lease is free from bankruptcy, reorganization
or arrangement proceedings or a general assignment for the benefit of creditors;
and (v) except as previously disclosed in writing to Lender, there are no
brokerage fees or commissions payable by Borrower with respect to the leasing of
the space at the Property, and there are no management fees payable by Borrower
with respect to the management of the Property.
 
1.13           Alienation and Further Encumbrances.
 
                     (a)        Borrower acknowledges that Lender has relied
upon the principals of Borrower and their experience in owning and operating
properties similar to the Property in connection with the closing of the Loan.
Accordingly, except as specifically allowed hereinbelow in this Section and
notwithstanding anything to the contrary contained in Section 5.5 hereof, in the
event that the Property or any part thereof or interest therein shall be sold
(including any installment sales agreement), conveyed, disposed of, alienated,
hypothecated, leased (except to tenants of space in the Improvements in
accordance with the provisions of Section 1.12 hereof), assigned, pledged,
mortgaged, further encumbered or otherwise transferred or Borrower shall be
divested of its title to the Property or any interest therein, in any manner or
way, whether voluntarily or involuntarily, without the prior written consent of
Lender being first obtained, which consent may be withheld in Lender’s sole
discretion, then the same shall constitute an Event of Default and Lender shall
have the right, at its option, to declare any or all of the indebtedness secured
hereby, irrespective of the maturity date specified in the Note, immediately due
and payable and to otherwise exercise any of its other rights and remedies
contained in Article III hereof. If such acceleration is during any period when
a prepayment fee is payable pursuant to the provisions set forth in the Note,
then, in addition to all of the foregoing, such prepayment fee shall also then
be immediately due and payable to the same end as though Borrower were prepaying
the entire indebtedness secured hereby on the date of such acceleration. For the
purposes of this Section, the sale, conveyance, transfer, disposition,
alienation, hypothecation, pledge or encumbering (whether voluntarily or
involuntarily) of all or any portion of the ownership interest in (or, directly
or indirectly through constituent parties, any of the ultimate beneficial
ownership interest in) Borrower shall be deemed to be a transfer of an interest
in the Property. Notwithstanding the foregoing, however, transfers or
assignments of ownership interests in Borrower (or its constituent parties) may
be undertaken without the consent of Lender in the following circumstances:
 
                  (1)         In the case of a Borrower which is a limited
partnership, up to 49% of the limited partnership interests in Borrower shall be
freely transferable so long as those persons responsible for the management and
control of Borrower and the Property remain unchanged following such transfer.
 
                  (2)         In the case of a Borrower which constitutes a
limited liability company, up to 49% of the non-managing membership interests in
Borrower shall be freely transferable so long as those persons responsible for
the management and control of Borrower and the Property remain unchanged
following such transfer.

 
DEED OF TRUST AND SECURITY AGREEMENT - Page 28

--------------------------------------------------------------------------------

 
 
                  (3)         In the case of a Borrower which constitutes a
corporation, up to 49% of the aggregate of the issued and outstanding capital
stock of Borrower may be sold or assigned, taking into account (i) any prior
sales or assignments, and (ii) the effective change in ownership resulting from
any issuance of new shares of capital stock in Borrower or its constituent party
so long as those persons responsible for the management and control of Borrower
and the Property remain unchanged following such transfer.
 
                  (4)          Gifts for estate planning purposes of any
individual’s interests in Borrower or in any of Borrower’s general partners,
members or joint venturers to the spouse or any lineal descendant of such
individual, or to a trust for the benefit of any one or more of such individual,
spouse or lineal descendant, shall not be an Event of Default so long as
Borrower is reconstituted, if required, following such gift and so long as those
persons responsible for the management of the Property and Borrower remain
unchanged following such gift or any replacement management is approved by
Lender.
 
                  (5)         Involuntary assignments or transfers caused by the
death, incompetence or dissolution of Borrower, one of its constituent parties
or the owner of one of its constituent parties are permitted if: (i) Borrower is
reconstituted, if required, following such death, incompetence or dissolution,
and (ii) those persons responsible for the management and control of Borrower
and the Property remain unchanged as a result of such death, incompetence or
dissolution or any replacement management is approved by Lender.
 
In all cases where assignment of ownership interests is allowed pursuant to this
Section 1.13(a), the proportionate ownership which is proposed to be transferred
shall be calculated so as to take into account prior transfers or assignments.
Furthermore, the sale, conveyance, transfer, disposition, alienation,
hypothecation, pledge or encumbering (whether voluntarily or involuntarily) of
all or any portion of the ownership interest in (or, directly or indirectly
through constituent parties, any of the ultimate beneficial ownership interest
in) any guarantor of Borrower’s obligation hereunder or under any of the other
Loan Documents shall constitute an Event of Default and Lender shall have the
right to exercise its various remedies described hereinabove; provided, however,
ownership interests in any such guarantor may be transferred in a manner
consistent with the allowable transfers of ownership interests in Borrower
described hereinabove.
 
                     (b)        Notwithstanding the foregoing provisions of this
Section, Lender shall consent to a sale, conveyance or transfer of the Property
in its entirety (hereinafter, a “Sale”) to any person or entity provided that
each of the following terms and conditions are satisfied:
 
                  (1)         No Event of Default or any other default is then
continuing hereunder or under any of the other Loan Documents;
 
                  (2)         Borrower gives Lender written notice of the terms
of such prospective Sale not less than sixty (60) days before the date on which
such Sale is scheduled to close and, concurrently therewith, gives Lender all
reasonable information concerning the proposed transferee of the Property
(hereinafter, a “Buyer”) as Lender

 
DEED OF TRUST AND SECURITY AGREEMENT - Page 29

--------------------------------------------------------------------------------

 
 
would require in evaluating an initial extension of credit to a borrower and
pays to Lender a non-refundable application fee in the amount of $5,000.00 (the
“Application Fee”). Lender shall have the right, in its reasonable discretion,
to approve or disapprove the proposed Buyer. In determining whether to give or
withhold its approval of the proposed Buyer, Lender shall consider, among other
things, the Buyer’s experience and track record in owning and operating
facilities similar to the Property, the Buyer’s entity structure, the Buyer’s
financial strength, the Buyer’s general business standing and the Buyer’s
relationships and experience with contractors, vendors, tenants, lenders and
other business entities;
 
                  (3)         Borrower pays Lender, concurrently with the
closing of such Sale, a non-refundable assumption fee (the “Assumption Fee”)
equal to one percent (1.0%) of the then outstanding principal balance of the
Note;
 
                  (4)        The Buyer assumes and agrees to pay the
indebtedness secured hereby subject to the provisions of Section 5.23 hereof and
to perform the covenants of Borrower under the Loan Documents, including,
without limitation, that certain Post Closing Agreement, if any, executed in
connection herewith, and, prior to or concurrently with the closing of such
Sale, the Buyer executes, without any cost or expense to Lender, such documents
and agreements as Lender shall reasonably require to evidence and effectuate
said assumption and delivers such legal opinions as Lender may require;
 
                  (5)         Borrower and the Buyer hereby authorize Lender to
prepare, file of record or otherwise effectuate new financing statements or
financing statement amendments which describe all or any portion of the assets
of Borrower and the Buyer as collateral thereunder and further, Borrower and the
Buyer will execute any other additional documents reasonably requested by
Lender, all without cost to Lender. Borrower and the Buyer specifically
authorize Lender to cause such financing statements to be filed without any
signature of a representative of the Borrower or Buyer appearing thereon, where
such filings are permitted by applicable law;
 
                  (6)         Borrower delivers to Lender, without any cost or
expense to Lender, such endorsements to Lender’s Title Insurance Policy, hazard
insurance endorsements or certificates and other similar materials as Lender may
deem necessary at the time of the Sale, all in form and substance satisfactory
to Lender, including, without limitation, an endorsement or endorsements to
Lender’s Title Insurance Policy insuring the lien of this Deed of Trust,
extending the effective date of such policy to the date of execution and
delivery (or, if later, of recording) of the assumption agreement referenced
above in subparagraph (4) of this Section 1.13(b) with no additional exceptions
added to such policy and insuring that fee simple title to the Property is
vested in the Buyer;
 
                  (7)         Borrower executes and delivers to Lender, without
any cost or expense to Lender, a release of Lender, its officers, directors,
employees and agents, from all claims and liability relating to the transactions
evidenced by the Loan Documents through and including the date of the closing of
the Sale, which agreement shall be in form and substance satisfactory to Lender
and shall be binding upon the Buyer;

 
DEED OF TRUST AND SECURITY AGREEMENT - Page 30

--------------------------------------------------------------------------------

 
 
                  (8)         Subject to the provisions of Section 5.23 hereof,
such Sale is not construed so as to relieve Borrower of any personal liability
under the Note or any of the other Loan Documents for any acts or events
occurring or obligations arising prior to or simultaneously with the closing of
such Sale and Borrower executes, without any cost or expense to Lender, such
documents and agreements as Lender shall reasonably require to evidence and
effectuate the ratification of said personal liability;
 
                  (9)         Such Sale is not construed so as to relieve any
current guarantor or indemnitor of its obligations under any guaranty or
indemnity agreement executed in connection with the loan secured hereby and each
such current guarantor and indemnitor executes, without any cost or expense to
Lender, such documents and agreements as Lender shall reasonably require to
evidence and effectuate the ratification of each such guaranty and indemnity
agreement, provided that if a party associated with the Buyer approved by Lender
in its sole discretion assumes the obligations of the current guarantor or
indemnitor under its guaranty or indemnity agreement and such party associated
with the Buyer executes, without any cost or expense to Lender, a new guaranty
or indemnity agreement in form and substance satisfactory to Lender, then Lender
shall release the current guarantor or indemnitor from all obligations arising
under its guaranty or indemnity agreement after the closing of such Sale;
 
                  (10)      The Buyer shall furnish, if the Buyer is
a Corporation, partnership or other entity, all documents evidencing the Buyer’s
capacity and good standing, and the qualification of the signers to execute the
assumption of the indebtedness secured hereby, which papers shall include, but
not in any way be limited to, certified copies of all documents relating to the
organization and formation of the Buyer and of the entities, if any, which are
partners or members of the Buyer. The Buyer and such constituent partners,
members or shareholders of Buyer (as the case may be), as Lender may require,
shall be single-purpose, single-asset “bankruptcy remote” entities, whose
formation documents shall be approved by counsel to Lender. To the extent
Borrower desires that its Buyer be a single member limited liability company,
Lender shall be entitled to impose additional requirements with respect to Buyer
including, without limitation, requirements as to the state of its organization
and the necessity for additional opinions of counsel, etc.;
 
                  (11)      The Buyer, if required by Lender, shall furnish an
opinion of counsel satisfactory to Lender and its counsel (i) that the Buyer’s
formation documents provide for the matters described in subparagraph (10) of
this Section 1.13(b), (ii) that the assumption of the indebtedness evidenced
hereby has been duly authorized, executed and delivered, and that the Loan
Documents are valid, binding and enforceable against the Buyer in accordance
with their terms, (iii) that the Buyer and any entity which is a controlling
stockholder or general partner of Buyer, have been duly organized, and are in
existence and good standing, and (iv) with respect to such other matters, as
Lender may request;
 
                  (12)       If the Buyer is a single-member limited liability
company, Buyer must be formed in the state of Delaware or, if acceptable to
Lender, in a different state whose statutes permit the continued existence of a
limited liability company upon the

 
DEED OF TRUST AND SECURITY AGREEMENT - Page 31

--------------------------------------------------------------------------------

 
 
bankruptcy or dissolution of the sole member, and the Buyer’s operating
agreement must provide for the continued existence of the Buyer in the event of
the bankruptcy, death, or dissolution, liquidation, termination or adjudication
of incompetency of the sole member. The Buyer, if required by Lender, shall also
furnish an opinion of counsel satisfactory to Lender and its counsel that if the
Buyer is a single-member limited liability company, (i) the Buyer is a separate
legal entity formed in the state of Delaware or, if acceptable to Lender, in a
different state whose statutes permit the continued existence of a limited
liability company upon the bankruptcy or dissolution of the sole member; (ii)
the separate existence of the Buyer shall continue until the cancellation of the
certificate of organization; (iii) the Buyer’s operating agreement provides for
the continued existence of the Buyer in the event of the bankruptcy, death, or
dissolution, liquidation, termination or adjudication of incompetency of the
sole member, and that such provisions would be enforceable notwithstanding the
bankruptcy, death, dissolution, liquidation, termination or adjudication of
incompetency of the sole member; and (iv) any judgment creditor of the sole
member may not satisfy its claims against the sole member by asserting a claim
against the Property or any other assets of the Buyer;
 
                  (13)      If required under the operative documents with
respect to a Secondary Market Transaction, Lender shall have received evidence
in writing from the Rating Agency (as hereinafter defined), at the sole cost and
expense of Borrower, to the effect that the proposed transfer will not result in
a re-qualification, reduction, downgrade or withdrawal of any rating initially
assigned or to be assigned in a Secondary Market Transaction or, if no such
rating has been issued, in Lender’s good faith judgment, such transfer shall not
have an adverse effect on the level of rating obtainable in connection with the
Loan;
 
                  (14)       Borrower shall reimburse Lender for all of Lender’s
reasonable out-of-pocket costs and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements and Rating Agency fees and
expenses) incurred or anticipated to be incurred by Lender in connection with a
Sale including, without limitation, Lender’s determination of whether Borrower
has satisfied all of the conditions and requirements set forth in this Section
1.13(b); and
 
                  (15)        Borrower’s obligations under the contract of sale
pursuant to which such Sale, conveyance or transfer is proposed to occur shall
expressly be subject to the satisfaction of the terms and conditions of this
Section 1.13(b).
 
                  (16)       The Buyer shall obtain the written  consent of the
Franchisor (hereinafter defined) to the transfer of the Property and the
Franchise Agreement in favor of Franchisor to Buyer as well as a comfort letter
from Franchisor substantially in the form of the comfort letter obtained in
connection with the initial funding of the Note and otherwise in form and
substance satisfactory to Lender.
 
1.14          Payment of Utilities. Assessments, Charges, Etc. Borrower shall
pay when due all utility charges which are incurred by Borrower or which may
become a charge or lien against any portion of the Property for gas,
electricity, water and sewer services furnished to the Real Estate and/or the
Improvements and all other assessments or charges of a similar nature, or

 
DEED OF TRUST AND SECURITY AGREEMENT - Page 32

--------------------------------------------------------------------------------

 
 
assessments payable pursuant to any restrictive covenants, whether public or
private, affecting the Real Estate and/or the Improvements or any portion
thereof, whether or not such assessments or charges are or may become liens
thereon.
 
1.15          Access Privileges and Inspections. Lender and the agents,
representatives and employees of Lender shall, subject to the rights of tenants,
have full and free access to the Real Estate and the Improvements and any other
location where books and records concerning the Property are kept at all
reasonable times for the purposes of inspecting the Property and of examining,
copying and making extracts from the books and records of Borrower relating to
the Property. Borrower shall lend assistance to all such agents, representatives
and employees of Lender.
 
        1.16          Waste; Alteration of the Property. Borrower shall not
commit, suffer or permit any waste on the Property nor take any actions that
might invalidate any insurance carried on the Property. Borrower shall maintain
the Property in good condition and repair but in any event, not less than the
standard prevailing for hotels of similar age, size, construction and franchise
affiliation in the metropolitan area where the Property is located. No part of
the Improvements may be removed, demolished or materially altered, without the
prior written consent of Lender, except that Borrower may remove worn-out or
obsolete items of furnishings, equipment or personal property without Lender’s
consent provided such items are replaced with items of comparable value and
utility. Without the prior written consent of Lender, Borrower shall not
commence construction of any improvements on the Real Estate other than
improvements required for the maintenance or repair of the Property.
 
1.17          Zoning; Use. Without the prior written consent of Lender, Borrower
shall not seek, make, suffer, consent to or acquiesce in any change in the
zoning or conditions of use of the Real Estate or the Improvements. Borrower
shall comply with and make all payments required under the provisions of any
covenants, conditions or restrictions affecting the Real Estate or the
Improvements. Borrower shall comply with all existing and future requirements of
all governmental authorities having jurisdiction over the Property. Borrower
shall keep all licenses, permits, franchises, certificates of occupancy,
consents, and other approvals necessary for the operation of the Property in
full force and effect. Borrower shall operate the Property as one or more a
hotel complex for so long as the indebtedness secured hereby is outstanding. If,
under applicable zoning provisions, the use of all or any part of the Real
Estate or the Improvements is or becomes a nonconforming use, Borrower shall not
cause or permit such use to be discontinued or abandoned without the prior
written consent of Lender. Further, without Lender’s prior written consent,
Borrower shall not file or subject any part of the Real Estate or the
Improvements to any declaration of condominium or cooperative or convert any
part of the Real Estate or the Improvements to a condominium, cooperative or
other form of multiple ownership and governance.
 
1.18          Financial Statements and Books and Records. Borrower shall keep
accurate books and records of account of the Property and its own financial
affairs in accordance with the Uniform System of Accounts as revised from time
to time and sufficient to permit the preparation of financial statements
therefrom in accordance with generally accepted accounting principles. Lender
and its duly authorized representatives shall have the right to examine, copy
and audit Borrower’s records and books of account at all reasonable times. So
long as this Deed

 
DEED OF TRUST AND SECURITY AGREEMENT - Page 33

--------------------------------------------------------------------------------

 
 
of Trust continues in effect, Borrower shall provide to Lender, in addition to
any other financial statements required hereunder or under any of the other Loan
Documents, the following financial statements and information, all of which must
be certified to Lender as being true and correct by Borrower or the entity to
which they pertain, as applicable, be prepared in accordance with generally
accepted accounting principles consistently applied and be in form and substance
acceptable to Lender:
 
                     (a)        copies of all tax returns filed by Borrower,
within thirty (30) days after the date of filing;
 
                     (b)        quarterly operating statements for the Property,
within sixty (60) days after the end of each March, June, September and
December, provided, operating statements shall be delivered monthly for the
first twelve (12) full calendar months of the Note;
 
                     (c)        current rent rolls for the Property, within
sixty (60) days after the end of each March, June, September and December,
provided, rent rolls shall be delivered monthly for the first twelve (12) full
calendar months of the Note;
 
                     (d)        annual balance sheets, statements of income and
expenses and statements of changes in financial position for the Property and
annual financial statements for Borrower, each principal, managing member or
general partner in Borrower, and each indemnitor and guarantor under any
indemnity or guaranty executed in connection with the Loan within sixty (60)
days after the end of each calendar year; and
 
                     (e)        such other information with respect to the
Property, Borrower, the principals, managing members or general partners in
Borrower, and each indemnitor and guarantor under any indemnity or guaranty
executed in connection with the Loan, which may be requested from time to time
by Lender, within a reasonable time after the applicable request.
 
If any of the aforementioned materials are not furnished to Lender within the
applicable time periods, Borrower shall pay to Lender a late fee of $250.00.
Further, if any of the aforementioned materials are not furnished to Lender
within the applicable time periods, or Lender is dissatisfied with the contents
of any of the foregoing, in addition to any other rights and remedies of Lender
contained herein, Lender shall have the right, but not the obligation, to obtain
the same by means of an audit by an independent certified public accountant
selected by Lender, in which event Borrower agrees to pay, or to reimburse
Lender for, any expense of such audit and further agrees to provide all
necessary information to said accountant and to otherwise cooperate in the
making of such audit. Borrower agrees that any and all materials furnished
hereunder are the property of Lender (and its Servicer) and may be released and
made available to such parties as Lender or its Servicer deems appropriate,
including any Rating Agency responsible for rating securities issued in any
Secondary Market Transaction.
 
1.19         Further Documentation. Borrower shall, on the request of Lender in
its reasonable discretion and at the expense of Borrower, promptly correct any
defect, error or omission which may be discovered in the contents of this Deed
of Trust or in any of the other Loan Documents and promptly execute,
acknowledge, deliver and record or file such further Instruments and do such
further acts as may be necessary, desirable or proper to carry out more

 
DEED OF TRUST AND SECURITY AGREEMENT - Page 34

--------------------------------------------------------------------------------

 
 
effectively the purposes of this Deed of Trust and the other Loan Documents or
as may be deemed advisable by Lender to protect, continue or preserve the liens
and security interests hereunder including, without limitation, security
instruments, financing statements and continuation statements.
 
1.20          Payment of Costs; Advances to Protect Property.
 
                     (a)        Payment of Costs. Borrower shall pay all
reasonable costs and expenses of every character incurred in connection with the
closing of the Loan or otherwise attributable or chargeable to Borrower as the
owner of the Property, including, without limitation, appraisal fees, recording
fees, documentary, stamp, mortgage or intangible taxes, brokerage fees and
commissions, title policy premiums and title search fees, uniform commercial
code/tax lien/litigation search fees, escrow fees and reasonable attorneys’
fees. Unless otherwise specified herein, with respect to any action by Borrower
permitted hereunder, Borrower shall pay all of its own costs and expenses
relating thereto as well as any costs and expenses incurred by Lender or any
party involved in such actions as a result of a Secondary Market Transaction, to
the extent relating to Borrower’s actions or any approval thereof.
 
                     (b)        Advances to Protect Property. Without limiting
or waiving any other rights and remedies of Lender hereunder, if Lender
determines that Borrower is not adequately performing or has failed to perform
any of its obligations, covenants or agreements contained in this Deed of Trust
or in any of the other Loan Documents and such inadequacy or failure is not
cured within any applicable grace or cure period, or if any action or proceeding
of any kind (including, but not limited to, any bankruptcy, insolvency,
arrangement, reorganization or other debtor relief proceeding) is commenced
which might affect Lender’s interest in the Property or Lender’s right to
enforce its security, then Lender may, at its option, with or without notice to
Borrower, make any appearances, disburse or advance any sums and take any
actions as may be necessary or desirable to protect or enforce the security of
this Deed of Trust or to remedy the failure of Borrower to perform its covenants
and agreements (without, however, waiving any Event of Default or other default
hereunder of Borrower). Borrower agrees to pay on demand all expenses of Lender
reasonably incurred with respect to the foregoing (including, but not limited
to, fees and disbursements of counsel), together with interest thereon at the
Default Interest Rate from and after the date on which Lender incurs such
expenses until reimbursement thereof by Borrower. Any such expenses so incurred
by Lender, together with interest thereon as provided above, shall be additional
indebtedness of Borrower secured by this Deed of Trust and by all of the other
Loan Documents securing all or any part of the indebtedness evidenced by the
Note. The necessity for any such actions and of the amounts to be paid shall be
determined by Lender in its sole and absolute discretion. Lender is hereby
empowered to enter and to authorize others to enter upon the Property or any
part thereof for the purpose of performing or observing any such defaulted term,
covenant or condition without thereby becoming liable to Borrower or any person
in possession holding under Borrower. Borrower hereby acknowledges and agrees
that the remedies set forth in this Section 1.20(b) shall be exercisable by
Lender, and any and all payments made or costs or expenses incurred by Lender in
connection therewith shall be secured hereby and shall be, without demand,
immediately repaid by Borrower with interest thereon at the Default Interest
Rate, notwithstanding the fact that such remedies were exercised and such
payments made and costs incurred by Lender after the filing by Borrower of a
voluntary case or the filing against Borrower of an involuntary case pursuant to
or within the meaning of Title 11,

 
DEED OF TRUST AND SECURITY AGREEMENT - Page 35

--------------------------------------------------------------------------------

 
 
United States Code (the “Bankruptcy Code”), or after any similar action pursuant
to any other debtor relief law (whether statutory, common law, case law or
otherwise) of any jurisdiction whatsoever, now or hereafter in effect, which may
be or become applicable to Borrower, Lender, any guarantor or indemnitor, the
secured indebtedness or any of the Loan Documents. The provisions of this
Section 1.20 shall survive payment in full of the indebtedness secured hereby.
This Section 1.20(b) shall not be construed to require Lender to incur any
expenses, make any appearances or take any actions.
 
1.21          Security Interest. This Deed of Trust is also intended to encumber
and create a security interest in, and Borrower hereby grants to Lender a
security interest in, all Reserves (as hereinabove defined), fixtures, chattels,
accounts, equipment, inventory, contract rights, general intangibles and other
personal property included within the Property, all renewals, replacements of
any of the aforementioned items, or articles in substitution therefor or in
addition thereto or the proceeds thereof (said property is hereinafter referred
to collectively as the “Collateral”), whether or not the same shall be attached
to the Real Estate or the Improvements in any manner. It is hereby agreed that
to the extent permitted by law, all of the foregoing property is to be deemed
and held to be a part of and affixed to the Real Estate and the Improvements.
The foregoing security interest shall also cover Borrower’s leasehold interest
in any of the foregoing property which is leased by Borrower. Notwithstanding
the foregoing, all of the foregoing property shall be owned by Borrower and no
leasing or installment sales or other financing or title retention agreement in
connection therewith shall be permitted without the prior written approval of
Lender. Borrower shall promptly replace all of the Collateral subject to the
lien or security interest of this Deed of Trust when worn out or obsolete with
Collateral comparable to the worn out or obsolete Collateral when new and will
not, without the prior written consent of Lender, remove from the Real Estate or
the Improvements any of the Collateral subject to the lien or security interest
of this Deed of Trust except such as is replaced by an article of equal
suitability and value as above provided, owned by Borrower free and clear of any
lien or security interest except that created by this Deed of Trust and the
other Loan Documents and except as otherwise expressly permitted by the terms of
Section 1.13 of this Deed of Trust. All of the Collateral shall be kept at the
location of the Real Estate except as otherwise required by the terms of the
Loan Documents. Borrower shall not use any of the Collateral in violation of any
applicable statute, ordinance or insurance policy.
 
1.22          Security Agreement. This Deed of Trust constitutes both a real
property deed of trust and a “security agreement” between Borrower and Lender
with respect to the Collateral in which Lender is granted a security interest
hereunder, and, cumulative of all other rights and remedies of Lender hereunder,
Lender shall have all of the rights and remedies of a secured party under any
applicable Uniform Commercial Code. Borrower hereby irrevocably authorizes
Lender at any time and from time to time to prepare, file of record in any
Uniform Commercial Code jurisdiction or otherwise effectuate new financing
statements or financing statement amendments which (a) indicate the Collateral
(i) as all assets of Borrower or words of similar effect, regardless of whether
any particular asset comprised in the Collateral falls within the scope of
Article 9 of any applicable Uniform Commercial Code, or (ii) by any other
description which reasonably approximates the description contained in this Deed
of Trust, and (b) provide any other information required by part 5 of Article 9
of any applicable Uniform Commercial Code, for the sufficiency or filing office
acceptance of any financing statement or amendment, including (i) whether
Borrower is an organization, the type of organization and any

 
DEED OF TRUST AND SECURITY AGREEMENT - Page 36

--------------------------------------------------------------------------------

 
 
organizational identification number issued to Borrower and, (ii) in the case of
a financing statement filed as a fixture filing or indicating Collateral as
as-extracted collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates. Borrower agrees to furnish any such
information to Lender promptly upon the Lender’s request. Borrower specifically
agrees that Lender may cause such financing statements and financing statement
amendments to be filed without any signature of a representative of the Borrower
appearing thereon, where such filings are permitted by applicable law. Borrower
hereby further agrees to execute and deliver on demand and hereby irrevocably
constitutes and appoints Lender the attorney-in-fact of Borrower to execute and
deliver and, if appropriate, to file with the appropriate filing officer or
office such security agreements, financing statements, continuation statements
or other instruments as Lender may request or require in order to impose,
perfect or continue the perfection of the lien or security interest created
hereby. Borrower also ratifies its authorization for Lender to have filed in any
Uniform Commercial Code jurisdiction any like initial financing statements or
amendments thereto if filed prior to the date hereof. Expenses of retaking,
holding, preparing for sale, selling or the like (including, without limitation,
Lender’s reasonable attorneys’ fees and legal expenses), together with interest
thereon at the Default Interest Rate from the date incurred by Lender until
actually paid by Borrower, shall be paid by Borrower on demand and shall be
secured by this Deed of Trust and by all of the other Loan Documents securing
all or any part of the indebtedness evidenced by the Note. If notice is required
by law, Lender shall give Borrower at least ten (10) days’ prior written notice
of the time and place of any public sale of such property or of the time of or
after which any private sale or any other intended disposition thereof is to be
made, and if such notice is sent to Borrower, as the same is provided for the
mailing of notices herein, it is hereby deemed that such notice shall be and is
reasonable notice to Borrower. No such notice is necessary for any such property
which is perishable, threatens to decline speedily in value or is of a type
customarily sold on a recognized market. Any sale made pursuant to the
provisions of this Section 1.22 shall be deemed to have been a public sale
conducted in a commercially reasonable manner if held contemporaneously with the
foreclosure sale as provided in Section 3.1(e) hereof upon giving the same
notice with respect to the sale of the Property hereunder as is required under
said Section 3.1(e). Furthermore, to the extent permitted by law, in conjunction
with, in addition to or in substitution for the rights and remedies available to
Lender pursuant to any applicable Uniform Commercial Code:
 
                     (a)        In the event of a foreclosure sale, the Property
may, at the option of Lender, be sold as a whole;
 
                     (b)        It shall not be necessary that Lender take
possession of the aforementioned Collateral, or any part thereof, prior to the
time that any sale pursuant to the provisions of this Section 1.22 is conducted
and it shall not be necessary that said Collateral, or any part thereof, be
present at the location of such sale; and
 
                       (c)        Lender may appoint or delegate any one or more
persons as agent to perform any act or acts necessary or incident to any sale
held by Lender, including the sending of notices and the conduct of the sale,
but in the name and on behalf of Lender.
 
Borrower will not change the principal place of business or chief executive
office set forth below, or change the state of its organization or registration,
or change its name, without in each

 
DEED OF TRUST AND SECURITY AGREEMENT - Page 37

--------------------------------------------------------------------------------

 
 
instance, the prior written consent of Lender. Lender’s consent will, however,
be conditioned upon, among other things, the execution and delivery of
additional financing statements, security agreements and other instruments which
may be necessary to effectively evidence or perfect Lender’s security interest
in the Collateral as a result of such changes. The name, principal place of
business and chief executive office of each TIC (as Debtor under any applicable
Uniform Commercial Code), as of the date hereof, are as set forth in the Tenant
In Common Stipulations set forth on Exhibit B attached hereto and made a part
hereof for all purposes.
 
The name and address of Lender (as Secured Party under any applicable Uniform
Commercial Code), as of the date hereof, are:

     
ARCS Commercial Mortgage Co., L.P.
 
26901 Agoura Road, Suite 200
 
Calabasas Hills, California 91301

 
1.23          Easements and Rights-of-Way. Borrower shall not grant any easement
or right-of-way with respect to all or any portion of the Real Estate or the
Improvements without the prior written consent of Lender. The purchaser at any
foreclosure sale hereunder may, at its discretion, disaffirm any easement or
right-of-way granted in violation of any of the provisions of this Deed of Trust
and may take immediate possession of the Property free from, and despite the
terms of, such grant of easement or right-of-way. If Lender consents to the
grant of an easement or right-of-way, Lender agrees to grant such consent
without charge to Borrower other than reasonable expenses, including, without
limitation, reasonable attorneys’ fees, incurred by Lender in the review of
Borrower’s request and, if applicable, in the preparation of documents relating
to the subordination of this Deed of Trust to such easement or right-of-way.
 
1.24          Compliance with Laws.
 
                   (a)        Borrower shall at all times comply with all
statutes, ordinances, regulations and other governmental or quasi-governmental
requirements and private covenants now or hereafter relating to the ownership,
construction, use or operation of the Property, including, but not limited to,
those concerning employment and compensation of persons engaged in operation and
maintenance of the Property and any environmental or ecological requirements,
even if such compliance shall require structural changes to the Property;
provided, however, that Borrower may, upon providing Lender with security
satisfactory to Lender, proceed diligently and in good faith to contest the
validity or applicability of any such statute, ordinance, regulation or
requirement so long as during such contest the Property shall not be subject to
any lien, charge, fine or other liability and shall not be in danger of being
forfeited, lost or closed. Borrower shall not use or occupy, or allow the use or
occupancy of, the Property in any manner which violates any Lease of or any
other agreement applicable to the Property or any applicable law, rule,
regulation or order or which constitutes a public or private nuisance or which
makes void, voidable or cancelable, or increases the premium of, any insurance
then in force with respect thereto.
 
                    (b)        Borrower agrees that the Property shall at all
times comply to the extent applicable with the requirements of the Americans
with Disabilities Act of 1990, the Fair Housing Amendments Act of 1988 and all
other state and local laws and ordinances related to

 
DEED OF TRUST AND SECURITY AGREEMENT - Page 38

--------------------------------------------------------------------------------

 
 
handicapped access and all rules, regulations, and orders issued pursuant
thereto including, without limitation, the Americans with Disabilities Act
Accessibility Guidelines for Buildings and Facilities (“Access Laws”). Borrower
agrees to give prompt notice to Lender of the receipt by Borrower of any
complaints related to violations of any Access Laws and of the commencement of
any proceedings or investigations which relate to compliance with applicable
Access Laws.
 
1.25         Additional Taxes. In the event of the enactment after this date of
any law of the state where the Property is located or of any other governmental
entity deducting from the value of the Property for the purpose of taxation any
lien or security interest thereon, or imposing upon Lender the payment of the
whole or any part of the taxes or assessments or charges or liens herein
required to be paid by Borrower, or changing in any way the laws relating to the
taxation of mortgages, deeds of trust or security agreements or debts secured by
mortgages, deeds of trust or security agreements or the interest of the
mortgagee, beneficiary or secured party in the property covered thereby, or the
manner of collection of such taxes, so as to adversely affect this Deed of Trust
or the indebtedness secured hereby or Lender, then, and in any such event,
Borrower, upon demand by Lender, shall pay such taxes, assessments, charges or
liens, or reimburse Lender therefor; provided, however, that if in the opinion
of counsel for Lender (a) it might be unlawful to require Borrower to make such
payment, or (b) the making of such payment might result in the imposition of
interest beyond the maximum amount permitted by law, then and in either such
event, Lender may elect, by notice in writing given to Borrower, to declare all
of the indebtedness secured hereby to be and become due and payable in full,
thirty (30) days from the giving of such notice.
 
1.26         Borrower’s Waivers. To the full extent permitted by law, Borrower
agrees that Borrower shall not at any time insist upon, plead, claim or take the
benefit or advantage of any law now or hereafter in force providing for any
appraisement, valuation, stay, moratorium or extension, or any law now or
hereafter in force providing for the reinstatement of the indebtedness secured
hereby prior to any sale of the Property to be made pursuant to any provisions
contained herein or prior to the entering of any decree, judgment or order of
any court of competent jurisdiction, or any right under any statute to redeem
all or any part of the Property so sold. To the full extent permitted by law,
Borrower shall not have or assert any right under any statute or rule of law
pertaining to the exemption of homestead or other exemption under any federal,
state or local law now or hereafter in effect, the administration of estates of
decedents or any other matters whatsoever to defeat, reduce or affect the right
of Lender under the terms of this Deed of Trust to a sale of the Property, for
the collection of the secured indebtedness without any prior or different resort
for collection, or the right of Lender under the terms of this Deed of Trust to
the payment of the indebtedness secured hereby out of the proceeds of sale of
the Property in preference to every other claimant whatever. Borrower, for
Borrower and Borrower’s successors and assigns, and for any and all persons ever
claiming any interest in the Property, to the full extent permitted by law,
hereby knowingly, intentionally and voluntarily with and upon the advice of
competent counsel waives, releases, relinquishes and forever forgoes: (a) all
rights of valuation, appraisement, stay of execution, reinstatement and notice
of election or intention to mature or declare due the secured indebtedness
(except such notices as are specifically provided for herein); (b) all right to
a marshalling of the assets of Borrower, including the Property, to a sale in
the inverse order of alienation, or to direct the order in which any of the
Property shall be sold in the event of foreclosure of the liens and security
interests

 
DEED OF TRUST AND SECURITY AGREEMENT - Page 39

--------------------------------------------------------------------------------

 
 
hereby created and agrees that any court having jurisdiction to foreclose such
liens and security interests may order the Property sold as an entirety; (c) all
rights and periods of redemption provided under applicable law; and (d) agrees
that it shall not solicit or aid the solicitation of the filing of any Petition
(as hereinafter defined) against the Borrower, whether acting on its own behalf
or on behalf of any other party. Without limiting the generality of the
foregoing, Borrower shall not (i) provide information regarding the identity of
creditors or the nature of creditors’ claims to any third party unless compelled
to do so by order of a court of competent jurisdiction or by regulation
promulgated by a governmental agency; or (ii) pay the legal fees or expenses of
any creditor of or interest holder in Borrower with respect to any matter
whatsoever.
 
1. 27         SUBMISSION TO JURISDICTION: WAIVER OF JURY TRIAL.
 
                     (a)        BORROWER, TO THE FULL EXTENT PERMITTED BY LAW,
HEREBY KNOWlNGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF
COMPETENT COUNSEL, (i) SUBMITS TO PERSONAL JURISDICTION IN THE STATE OF TEXAS
OVER ANY SUIT, ACTION OR PROCEEDING BY ANY PERSON ARISING FROM OR RELATING TO
THE NOTE, THIS DEED OF TRUST OR ANY OTHER OF THE LOAN DOCUMENTS, (ii) AGREES
THAT ANY SUCH ACTION, SUIT OR PROCEEDING MAY BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION PRESIDING OVER MONTGOMERY COUNTY, TEXAS, (iii)
SUBMITS TO THE JURISDICTION OF SUCH COURTS, AND (iv) AGREES THAT IT WILL NOT
BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM (BUT NOTHING HEREIN
SHALL AFFECT THE RIGHT OF LENDER TO BRING ANY ACTION, SUIT OR PROCEEDING IN ANY
OTHER FORUM). TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER FURTHER CONSENTS
AND AGREES TO SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER LEGAL PROCESS IN ANY
SUCH SUIT, ACTION OR PROCEEDING BY REGISTERED OR CERTIFIED U.S. MAIL, POSTAGE
PREPAID, TO THE BORROWER AT THE ADDRESS FOR NOTICES DESCRIBED IN SECTION 5.4
HEREOF, AND CONSENTS AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE IN EVERY
RESPECT VALID AND EFFECTIVE SERVICE (BUT NOTHING HEREIN SHALL AFFECT THE
VALIDITY OR EFFECTIVENESS OF PROCESS SERVED IN ANY OTHER MANNER PERMITTED BY
LAW).
 
                     (b)        BORROWER, TO THE FULL EXTENT PERMITTED BY LAW,
HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF
COMPETENT COUNSEL, WAIVES, RELINQUISHES AND FOREVER FORGOES THE RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY
RELATING TO THE INDEBTEDNESS SECURED HEREBY OR ANY CONDUCT, ACT OR OMISSION OF
LENDER OR BORROWER, OR ANY OF THEIR DIRECTORS, OFFICERS, PARTNERS, MANAGERS,
MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY OTHER PERSONS AFFILIATED WITH
LENDER OR BORROWER, IN EACH OF THE FOREGOING CASES, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE.

 
DEED OF TRUST AND SECURITY AGREEMENT - Page 40

--------------------------------------------------------------------------------

 
 
1.28          Intentionally Deleted.
 
1.29         Management. The management of the Property shall be by either: (a)
Borrower or an entity affiliated with Borrower approved by Lender for so long as
Borrower or said affiliated entity is managing the Property in a first class
manner, or (b) a professional property management company approved by Lender
(any such person or entity which manages the Property, other than Borrower, is
hereinafter referred to as the “Manager”). Any such management by an affiliated
entity or a professional property management company shall be pursuant to a
written  agreement approved by Lender. In no event shall any Manager be removed
or replaced or the terms of any management agreement modified or amended without
the prior written  consent of Lender. In the event (x) of an Event of Default or
a default under any management contract then in effect, which default is not
cured within any applicable grace or cure period, or (y) of a change in control
(fifty percent or more) of the ownership of Manager or if Manager provides cause
for termination, including, without limitation, gross negligence, willful
misconduct or fraud, or (z) of the Manager becoming insolvent or a debtor in any
bankruptcy or insolvency proceeding, Lender shall have the right to terminate,
or to direct Borrower to cause Terrapin Operator (defined hereinbelow) to
terminate, such management contract at any time and, in any such event of
termination of the management contract, to retain, or to direct Borrower to
cause Terrapin Operator to retain, a new management agent approved by Lender. In
addition, if within forty-five (45) days before the end of each calendar quarter
Borrower does not provide evidence of the achievement of a debt service coverage
ratio of not less than 1.40:1.0 (the “Required DSCR”). Borrower, at Lender’s
request made at any time after such Required DSCR is not maintained, shall
terminate, or shall cause Terrapin Operator to terminate, the then current
management agreement, or any subsequent agreement relating to the operation and
management of the Property approved by Lender, and replace the then current
Manager with a Manager approved by Lender or if no management agreement is then
in place enter into a management agreement acceptable to Lender with a Manager
approved by Lender. All Rents and Profits generated by or derived from the
Property shall first be utilized solely for current expenses directly
attributable to the ownership and operation of the Property, including, without
limitation, current expenses relating to Borrower’s liabilities and obligations
with respect to this Deed of Trust and the other Loan Documents, and none of the
Rents and Profits generated by or derived from the Property shall be diverted by
Borrower and utilized for any other purposes unless all such current expenses
attributable to the ownership and operation of the Property have been fully paid
and satisfied.
 
1.30          Hazardous Materials and Environmental Concerns.
 
                    (a)        Borrower hereby represents and warrants to Lender
that, as of the date hereof: (i) the Property is not, and to the best of
Borrower’s knowledge, information and belief, the Property has not been, in
direct or indirect violation of any local, state or federal law, rule or
regulation pertaining to environmental regulation, contamination, remediation or
human health and safety (including the regulation or remediation of Hazardous
Substances as defined below) (collectively, “Environmental Laws”), all as
amended; (ii) no hazardous, toxic or harmful substances, wastes, materials,
pollutants or contaminants (including, without limitation, asbestos,
polychlorinated biphenyls, petroleum products, radon, lead-based paint,
flammable explosives, radioactive materials, infectious substances or raw
materials which may include hazardous constituents) or any other substances or
materials which are included under or regulated by

 
DEED OF TRUST AND SECURITY AGREEMENT - Page 41

--------------------------------------------------------------------------------

 

 
Environmental Laws (collectively, “Hazardous Substances”) are located on or have
been handled, manufactured, generated, stored, processed, transported to or
from, or disposed of on or Released or discharged from the Property (including
underground contamination) except for those substances used by Borrower in the
ordinary course of its business and in compliance with all Environmental Laws;
(iii) the Property is not subject to any private or governmental lien or
judicial, administrative or other notice or action relating to Hazardous
Substances or noncompliance with Environmental Laws, nor is Borrower aware of
any basis for such lien, notice or action; (iv) there are no underground Storage
tanks or other underground Storage receptacles (whether active or abandoned) for
Hazardous Substances on the Property; (v) Borrower has received no notice of,
and to the best of Borrower’s knowledge and belief, there does not exist any,
investigation, action, proceeding or claim by any agency, authority or unit of
government or by any third party which could result in any liability, penalty,
sanction or judgment under any Environmental Laws with respect to any condition,
use or operation of the Property, nor does Borrower know of any basis for such
investigation, action, proceeding or claim; (vi) Borrower has received no notice
that, and to the best of Borrower’s knowledge and belief after due inquiry and
investigation, there has been no claim by any party that, any use, operation or
condition of the Property has caused any nuisance, trespass or any other
liability or adverse condition on any other property, nor does Borrower know of
any basis for such notice or claim; and (vii) there are no present environmental
conditions or events or, to the best of Borrower’s knowledge, past environmental
conditions or events on or near the Property that could be reasonably
anticipated to materially adversely affect the value of the Property.
 
                     (b)        Borrower shall keep or cause the Property to be
kept free from Hazardous Substances (except those substances used by Borrower in
the ordinary course of its business and in compliance with all Environmental
Laws) and in compliance with all Environmental Laws, shall not install or use
any underground Storage tanks, shall expressly prohibit the use, generation,
handling, Storage, production, processing and disposal of Hazardous Substances
by all tenants of space in the Improvements (except those substances used by
tenants in the ordinary course of their activities and in compliance with all
Environmental Laws), invitees and trespassers, and, without limiting the
generality of the foregoing, during the term of this Deed of Trust, shall not
install in the Improvements or permit to be installed in the Improvements
asbestos or any substance containing asbestos. If required by Lender (including
if recommended in any third-party environmental report delivered to Lender) or
under any Environmental Law, Borrower shall maintain an Operations and
Maintenance Program (“O&M Program”) for the management of asbestos, lead-based
paint, radon or any other Hazardous Substances at the Property.
 
                     (c)        Borrower shall promptly notify Lender if
Borrower shall become aware of (i) any Hazardous Substances at, on, under,
affecting or threatening to affect the Property (except those substances used by
Borrower or tenants in the ordinary course of their business or activities,
respectively, and in compliance with all Environmental Laws), (ii) any lien,
action or notice affecting or threatening to affect the Property or Borrower
resulting from any violation or alleged violation of Environmental Law, (iii)
any investigation, inquiry or proceeding concerning Borrower or the Property
pursuant to any Environmental Law or otherwise relating to Hazardous Substances,
or (iv) any occurrence, condition or state of facts which would render any
representation or warranty in this Section incorrect in any respect if made at
the time of such discovery. Further, immediately upon receipt of the same,
Borrower shall deliver to Lender

 
DEED OF TRUST AND SECURITY AGREEMENT - Page 42

--------------------------------------------------------------------------------

 
 
copies of any and all orders, notices, permits, applications, reports, and other
communications, documents and instruments pertaining to the actual, alleged or
potential non-compliance with any Environmental Laws in connection with the
Property or presence or existence of any Hazardous Substances at, on, about,
under, within, near or in connection with the Property (except those substances
used in the ordinary course of its business and in compliance with all
Environmental Laws). Borrower shall, promptly, when and as required and
regardless of the source of contamination, at Borrower’s sole cost and expense,
take all actions as shall be necessary or advisable for compliance with the
terms of this Section 1.30 or for the remediation of any and all portions of the
Property or other affected property, including, without limitation, all
investigative, monitoring, removal, containment, remedial and response actions
in accordance with all applicable Environmental Laws (and in all events in a
manner satisfactory to Lender) and, to the extent applicable in accordance with
Remedy Standard A [30 TEX. ADMIN. CODE, Chapter 350] to the extent required by
the Texas Commission on Environmental Quality, and shall further pay or cause to
be paid, at no expense to Lender, all remediation, response, administrative and
enforcement costs of applicable governmental agencies which may be asserted
against the Property. In the event Borrower fails to do so (i) Lender may, but
shall not be obligated to, undertake remediation at the Property or other
affected property necessary to bring the Property into conformance with the
terms of Environmental Laws, and (ii) Borrower hereby grants to Lender and its
agents and employees access to the Property and a license to do all things
Lender shall deem necessary to bring the Property into conformance with
Environmental Laws (including Remedy Standard A). Any and all costs and expenses
reasonably incurred by Lender in connection therewith, together with interest
thereon at the Default Interest Rate from the date incurred by Lender until
actually paid by Borrower, shall be immediately paid by Borrower on demand and
shall be secured by this Deed of Trust and by all of the other Loan Documents
securing all or any part of the indebtedness evidenced by the Note. BORROWER
COVENANTS AND AGREES, AT BORROWER’S SOLE COST AND EXPENSE, TO INDEMNIFY, DEFEND
(AT TRIAL AND APPELLATE LEVELS, AND WITH ATTORNEYS, CONSULTANTS AND EXPERTS
ACCEPTABLE TO LENDER), AND HOLD LENDER HARMLESS FROM AND AGAINST ANY AND ALL
LIENS, DAMAGES, LOSSES, LIABILITIES, OBLIGATIONS, SETTLEMENT PAYMENTS,
PENALTIES, ASSESSMENTS, CITATIONS, DIRECTIVES, CLAIMS, LITIGATION, DEMANDS,
DEFENSES, JUDGMENTS, SUITS, PROCEEDINGS, COSTS, DISBURSEMENTS AND EXPENSES OF
ANY KIND OR OF ANY NATURE WHATSOEVER (INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’, CONSULTANTS’ AND EXPERTS’ FEES AND DISBURSEMENTS ACTUALLY INCURRED
IN INVESTIGATING, DEFENDING, SETTLING OR PROSECUTING ANY CLAIM, LITIGATION OR
PROCEEDING) WHICH MAY AT ANY TIME BE IMPOSED UPON, INCURRED BY OR ASSERTED OR
AWARDED AGAINST LENDER OR THE PROPERTY, AND ARISING DIRECTLY OR INDIRECTLY FROM
OR OUT OF: (i) THE PRESENCE, RELEASE OR THREAT OF RELEASE OF ANY HAZARDOUS
SUBSTANCES ON, IN, UNDER, AFFECTING OR THREATENING TO AFFECT ALL OR ANY PORTION
OF THE PROPERTY OR ANY SURROUNDING AREAS, REGARDLESS OF WHETHER OR NOT CAUSED BY
OR WITHIN THE CONTROL OF BORROWER; (ii) THE VIOLATION OF ANY ENVIRONMENTAL LAWS
RELATING TO, AFFECTING OR THREATENING TO AFFECT THE PROPERTY, WHETHER OR NOT
CAUSED BY OR WITHIN THE

 
DEED OF TRUST AND SECURITY AGREEMENT - Page 43

--------------------------------------------------------------------------------

 
 
CONTROL OF BORROWER; (iii) THE FAILURE BY BORROWER TO COMPLY FULLY WITH THE
TERMS AND CONDITIONS OF THIS SECTION 1.30; (iv) THE BREACH OF ANY REPRESENTATION
OR WARRANTY CONTAINED IN THIS SECTION 1.30; OR (v) THE ENFORCEMENT OF THIS
SECTION 1.30, INCLUDING, WITHOUT LIMITATION, THE COST OF ASSESSMENT, CONTAINMENT
AND/OR REMOVAL OF ANY AND ALL HAZARDOUS SUBSTANCES ON AND/OR FROM ALL OR ANY
PORTION OF THE PROPERTY OR ANY SURROUNDING AREAS, THE COST OF ANY ACTIONS TAKEN
IN RESPONSE TO THE PRESENCE, RELEASE OR THREAT OF RELEASE OF ANY HAZARDOUS
SUBSTANCES ON, IN, UNDER OR AFFECTING ANY PORTION OF THE PROPERTY OR ANY
SURROUNDING AREAS TO PREVENT OR MINIMIZE SUCH RELEASE OR THREAT OF RELEASE SO
THAT IT DOES NOT MIGRATE OR OTHERWISE CAUSE OR THREATEN DANGER TO PRESENT OR
FUTURE PUBLIC HEALTH, SAFETY, WELFARE OR THE ENVIRONMENT, AND COSTS INCURRED TO
COMPLY WITH THE ENVIRONMENTAL LAWS IN CONNECTION WITH ALL OR ANY PORTION OF THE
PROPERTY OR ANY SURROUNDING AREAS. THE INDEMNITY SET FORTH IN THIS SECTION
1.30(c) SHALL ALSO INCLUDE ANY DIMINUTION IN THE VALUE OF THE SECURITY AFFORDED
BY THE PROPERTY OR ANY FUTURE REDUCTION IN THE SALES PRICE OF THE PROPERTY BY
REASON OF ANY MATTER SET FORTH IN THIS SECTION 1.30(c), AND ANY AND ALL LIENS,
DAMAGES, LOSSES, LIABILITIES, OBLIGATIONS, SETTLEMENT PAYMENTS, PENALTIES,
ASSESSMENTS, CITATIONS, DIRECTIVES, CLAIMS, LITIGATION, DEMANDS, DEFENSES,
JUDGMENTS, SUITS, PROCEEDINGS, COSTS, DISBURSEMENTS OR EXPENSES OF ANY KIND OR
OF ANY NATURE WHATSOEVER ARISENG OUT OF OR RELATING TO INJURY OR DEATH DUE TO
EXPOSURE FROM HAZARDOUS SUBSTANCES THAT MAY BE PRESENT OR RELEASED AT, ON, UNDER
OR FROM THE PROPERTY. LENDER’S RIGHTS UNDER THIS SECTION SHALL SURVIVE PAYMENT
IN FULL OF THE INDEBTEDNESS SECURED HEREBY AND SHALL BE IN ADDITION TO ALL OTHER
RIGHTS OF LENDER UNDER THIS DEED OF TRUST, THE NOTE AND THE OTHER LOAN
DOCUMENTS.
 
                     (d)        Upon Lender’s request, at any time and from time
to time after the occurrence of an Event of Default or at such other time as
Lender has reasonable grounds to believe that Hazardous Substances are or have
been handled, generated, stored, processed, transported to or from, or Released
or discharged from or disposed of on or around the Property (other than in the
normal course of Borrower’s or the tenants’ business or activities,
respectively, and in compliance with all Environmental Laws) or that Borrower,
any tenant or the Property may be in violation of Environmental Laws, Borrower
shall provide, at Borrower’s sole cost and expense, an inspection or audit of
the Property prepared by a hydrogeologist or environmental engineer or other
appropriate consultant approved by Lender indicating the presence or absence of
Hazardous Substances on the Property (including asbestos-containing material or
lead-based paint). If Borrower fails to provide such inspection or audit within
thirty (30) days after such request, Lender may order the same, and Borrower
hereby grants to Lender and its employees and agents access to the Property and
a license to undertake such inspection or audit. The cost of such inspection or
audit, together with interest thereon at the Default Interest Rate from the date
incurred by Lender until actually paid by Borrower, shall be immediately paid by
Borrower on

 
DEED OF TRUST AND SECURITY AGREEMENT - Page 44

--------------------------------------------------------------------------------

 
 
demand and shall be secured by this Deed of Trust and by all of the other Loan
Documents securing all or any part of the indebtedness evidenced by the Note.
 
                     (e)        Without limiting the foregoing, Lender and its
authorized representatives may, during normal business hours and at its own
expense, inspect the Property and Borrower’s records related thereto for the
purpose of determining compliance with Environmental Laws and the terms and
conditions of this Section 1.30.
 
                     (f)         As used herein, the term “Release” or
“Released” shall include, without limitation, any intentional or unintentional
placing, spilling, leaking, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, leaching, dumping, disposing, discarding or abandoning of
any Hazardous Substance, other than in the normal course of business or
activities of its tenants, and in compliance with all Environmental Laws.
 
1.31          INDEMNIFICATION: SUBROGATION.
 
                     (a)        BORROWER SHALL INDEMNIFY, DEFEND AND HOLD LENDER
HARMLESS AGAINST: (i) ANY AND ALL CLAIMS FOR BROKERAGE, LEASING, FINDER’S OR
SIMILAR FEES WHICH MAY BE MADE RELATING TO THE PROPERTY OR THE SECURED
INDEBTEDNESS, (ii) ANY AND ALL LIABILITY, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, CLAIMS, ACTIONS, SUITS, LIENS, CHARGES, ENCUMBRANCES, COSTS AND
EXPENSES (INCLUDING LENDER’S ATTORNEYS’ FEES, TOGETHER WITH APPELLATE COUNSEL
FEES, IF ANY) OF WHATEVER KIND OR NATURE WHICH MAY BE ASSERTED AGAINST, IMPOSED
ON OR INCURRED BY LENDER UNDER ANY LEASE OR OCCUPANCY AGREEMENT FOR ANY LOSS
ARISING FROM A FAILURE OR INABILITY TO COLLECT RENTS AND PROFITS OR IN
CONNECTION WITH THE SECURED INDEBTEDNESS, THIS DEED OF TRUST, THE PROPERTY, OR
ANY PART THEREOF, OR THE EXERCISE BY LENDER OF ANY RIGHTS OR REMEDIES GRANTED TO
IT UNDER THIS DEED OF TRUST, AND ANY EVENT OF DEFAULT OR ANY OTHER DEFAULT UNDER
THIS DEED OF TRUST, (iii) ANY LIENS (WHETHER JUDGMENTS, MECHANICS’,
MATERIALMEN’S OR OTHERWISE), CHARGES AND ENCUMBRANCES FILED AGAINST THE
PROPERTY, AND (iv) ANY CLAIMS AND DEMANDS FOR DAMAGES OR INJURY, INCLUDING
CLAIMS FOR PROPERTY DAMAGE, PERSONAL INJURY OR WRONGFUL DEATH, ARISING OUT OF OR
IN CONNECTION WITH ANY ACCIDENT OR FIRE OR OTHER CASUALTY ON THE REAL ESTATE OR
THE IMPROVEMENTS OR ANY NUISANCE OR TRESPASS MADE OR SUFFERED THEREON,
INCLUDING, IN ANY CASE, ATTORNEYS’ FEES, COSTS AND EXPENSES AS AFORESAID,
WHETHER AT PRETRIAL, TRIAL OR APPELLATE LEVEL FOR ANY CIVIL, CRIMINAL OR
ADMINISTRATIVE PROCEEDINGS. SHOULD LENDER INCUR ANY LIABILITY UNDER THIS DEED OF
TRUST OR ANY OF THE OTHER LOAN DOCUMENTS, THE AMOUNT THEREOF, INCLUDING, WITHOUT
LIMITATION, COSTS, EXPENSES AND REASONABLE ATTORNEYS’ FEES, TOGETHER WITH
INTEREST THEREON AT THE DEFAULT INTEREST RATE FROM THE DATE INCURRED BY LENDER
UNTIL ACTUALLY PAID BY BORROWER, SHALL BE IMMEDIATELY DUE AND PAYABLE TO LENDER
BY

 
DEED OF TRUST AND SECURITY AGREEMENT - Page 45

--------------------------------------------------------------------------------

 
 
BORROWER ON DEMAND AND SHALL BE SECURED HEREBY AND BY ALL OF THE OTHER LOAN
DOCUMENTS SECURING ALL OR ANY PART OF THE INDEBTEDNESS EVIDENCED BY THE NOTE.
HOWEVER, NOTHING HEREIN SHALL BE CONSTRUED TO OBLIGATE BORROWER TO INDEMNIFY,
DEFEND AND HOLD HARMLESS LENDER FROM AND AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, CLAIMS, ACTIONS, SUITS, COSTS OR
EXPENSES ASSERTED AGAINST, IMPOSED ON OR INCURRED BY LENDER BY REASON OF
LENDER’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE. THIS INDEMNITY SHALL SURVIVE
PAYMENT IN FULL OF THE INDEBTEDNESS SECURED HEREBY.
 
                     (b)        Lender may engage the services of attorneys if
it is made a party defendant to any litigation (or threatened action or claim)
or to enforce the terms of this Deed of Trust or to protect its rights
hereunder, and, in the event of any such engagement, Borrower shall pay Lender’s
attorneys’ fees (together with reasonable appellate counsel fees, if any),
consultants’ fees, expert’s fees, and expenses reasonably incurred by Lender,
whether or not an action is actually commenced against Borrower. All references
to “attorneys” in this Subsection and elsewhere in this Deed of Trust shall
include without limitation any attorney or law firm engaged by Lender and
Lender’s in-house counsel, and all references to “fees and expenses” in this
Subsection and elsewhere in this Deed of Trust shall include without limitation
any fees of such attorney or law firm and any allocation charges and allocation
costs of Lender’s in-house counsel.
 
                     (c)        A waiver of subrogation shall be obtained by
Borrower from its insurance carrier and, consequently, Borrower waives any and
all right to claim or recover against Lender, its officers, employees, agents
and representatives, for loss of or damage to Borrower, the Property, Borrower’s
property or the property of others under Borrower’s control from any cause
insured against or required to be insured against by the provisions of this Deed
of Trust.
 
1.32          Covenants with Respect to Indebtedness; Operations and Fundamental
Changes of Borrower. Borrower represents, warrants and covenants as of the date
hereof and until such time as the indebtedness secured hereby is paid in full,
that Borrower:
 
                     (a)        has not owned, does not own and will not own any
asset other than (i) the Property, and (ii) incidental personal property
necessary for the operation of the Property;
 
                     (b)        has not engaged, is not engaged and will not
engage in any business other than the ownership, management and operation of the
Property;
 
                      (c)        will not enter into any contract or agreement
with any shareholder, partner, principal, member or affiliate of Borrower or any
affiliate of any of the foregoing, except in the ordinary course of business and
upon terms and conditions that are intrinsically fair and are no less favorable
to it than those that would be obtained in a comparable arms-length transaction
with an unrelated third party;
 
                     (d)        has not incurred and will not incur any debt,
secured or unsecured, direct or contingent (including guaranteeing any
obligation), other than (i) the secured indebtedness,

 
DEED OF TRUST AND SECURITY AGREEMENT - Page 46

--------------------------------------------------------------------------------

 
 
and (ii) unsecured trade and operational debt incurred in the ordinary course of
business not outstanding for more than sixty (60) days with trade creditors and
in amounts as are normal and reasonable under the circumstances;
 
                     (e)        will not cause or allow any debt whatsoever to
be secured (senior, subordinate or pari passu) by the Property, except the
indebtedness secured hereby;
 
                     (f)         has not made and will not make any loans or
advances to any third party (including any shareholder, partner, principal,
member or affiliate of Borrower, or any guarantor);
 
                     (g)        is and will be solvent and pay its debts from
its assets as the same shall become due;
 
                     (h)        has done or caused to be done and will do all
things necessary to preserve its existence and corporate, limited liability
company and partnership formalities (as applicable), and will not, nor will any
partner, limited or general, or member or shareholder thereof, amend, modify or
otherwise change its partnership certificate, partnership agreement, certificate
or articles of incorporation or organization, or by-laws or operating agreement
or regulations, in a manner which adversely affects Borrower’s, or any such
partner’s, member’s or shareholders’ existence as a single-purpose, single-asset
“bankruptcy remote” entity;
 
                     (i)         will conduct and operate its business as
presently conducted and operated;
 
                     (j)         has maintained, and will maintain books and
records and bank accounts separate from those of its affiliates, including its
general partners, principals and members;
 
                      (k)         will be, and at all times will hold itself out
to the public as, a legal entity separate and distinct from any other entity
(including any affiliate of Borrower, any constituent party of Borrower, any
guarantor or any affiliate of any constituent party or guarantor); has
corrected, and shall correct any known misunderstanding regarding its status as
a separate entity; has conducted, and shall conduct, its business in its own
name; has paid, and will pay, its own liabilities out of its own funds and
assets; has not, and shall not identify itself or any of its affiliates as a
division or a part of the other; and has maintained and utilized, and shall
maintain and utilize a separate telephone number and separate stationery,
invoices and checks from any other entity;
 
                      (1)         will file its own tax returns;
 
                     (m)       will maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations;
 
                     (n)         will not, nor will any shareholder, partner,
principal, member or affiliate, seek the dissolution or winding up, in whole or
in part, of Borrower;

 
DEED OF TRUST AND SECURITY AGREEMENT - Page 47

--------------------------------------------------------------------------------

 
 
                     (o)        will not enter into any transaction of merger or
consolidation, or acquire by purchase or otherwise all or substantially all of
the business or assets of, or any stock or beneficial ownership of, any entity;
 
                     (p)        has not, and will not commingle the funds and
other assets of Borrower with those of any shareholder, partner, principal,
member or affiliate, or any other person;
 
                     (q)        has maintained, and will maintain its assets in
such a manner that it is not costly or difficult to segregate, ascertain or
identify its individual assets from those of any affiliate or any other person;
 
                     (r)         has, and any general partner or managing member
of Borrower has, at all times since their respective formation, observed all
legal and customary formalities regarding their respective formation and will
continue to observe all legal and customary formalities;
 
                     (s)        does not and will not hold itself out to be
responsible for the debts or obligations of any other person;
 
                     (t)         upon the commencement of a voluntary or
involuntary bankruptcy proceeding by or against Borrower, Borrower shall not
seek a supplemental stay or otherwise pursuant to Section 105 or any other
provision of the Bankruptcy Code, or any other debtor relief law (whether
statutory, common law, case law, or otherwise) of any jurisdiction whatsoever,
now or hereafter in effect, which may be or become applicable, to stay,
interdict, condition, reduce or inhibit the ability of Lender to enforce any
rights of Lender against any guarantor or indemnitor of the secured obligations
or any other party liable with respect thereto by virtue of any indemnity,
guaranty or otherwise;
 
                     (u)        is and shall remain organized in the State of
Delaware or, if acceptable to Lender, in a different state whose statutes permit
the continued existence of Borrower upon the bankruptcy or dissolution of the
sole member, has and shall maintain in effect an operating agreement which
provides for the continued existence of Borrower in the event of the bankruptcy
or dissolution of the sole member, and shall conduct its business so that the
assumptions of fact made with respect to Borrower in that certain single member
limited liability company opinion letter dated on or about the date hereof and
delivered by Borrower’s counsel (the “Single Member LLC Opinion”) in connection
with the execution and delivery of the Loan Documents shall be true and correct,
in all material respects at all times; and
 
                     (v)        Borrower shall further cause Terrapin Operator
Woodlands, LLC, a Texas limited liability company (“Terrapin Operator”), the
operating lessee of the Property, to abide by the covenants described in this
Section 1.32 as if, for purposes of such compliance, Terrapin Operator was the
mortgagor in such covenants.
 
1.33          Litigation. Borrower will give prompt written  notice to Lender
and any Servicer of any litigation or governmental proceedings pending or
threatened (in writing) against Borrower which might have a Material Adverse
Effect.

 
DEED OF TRUST AND SECURITY AGREEMENT - Page 48

--------------------------------------------------------------------------------

 
 
1.34          ERISA.
 
                     (a)        Borrower shall not engage in any transaction
which would cause any obligation, or action taken or to be taken, hereunder (or
the exercise by Lender of any of its rights under the Note, this Deed of Trust
or any of the other Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under ERISA.
 
                     (b)        Borrower further covenants and agrees to deliver
to Lender such certifications or other evidence from time to time throughout the
term of this Deed of Trust, as requested by Lender in its sole discretion, that
(i) Borrower is not an “employee benefit pian” as defined in Section 3(3) of
ERISA, which is subject to Title I of ERISA, or a “governmental pian” within the
meaning of Section 3(3) of ERISA; (ii) Borrower is not subject to state statutes
regulating investments and fiduciary obligations with respect to governmental
plans; and (iii) one or more of the following circumstances is true:
 
                      (x)          Equity interests in Borrower are publicly
offered securities within the meaning of 29 C.F.R. Section 2510. 3-101(b)(2) as
amended from time to time or any successor provision;
 
                      (y)         Less than twenty-five percent (25%) of each
outstanding class of equity interests in Borrower are held by “benefit pian
investors” within the meaning of 29 C.F.R. Section 2510. 3-101(f)(2) as amended
from time to time or any successor provision; or
 
                      (z)         Borrower qualifies as an “operating company”
or a “real estate operating company” within the meaning of 29 C.F.R. Section
2510. 3-101(c) as amended from time to time or any successor provision or (e) or
an investment company registered under the Investment Company Act of 1940.
 
                      (c)        BORROWER SHALL INDEMNIFY LENDER AND DEFEND AND
HOLD LENDER HARMLESS FROM AND AGAINST ALL CIVIL PENALTIES, EXCISE TAXES, OR
OTHER LOSS, COST DAMAGE AND EXPENSE (INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES AND DISBURSEMENTS AND COSTS INCURRED IN THE INVESTIGATION,
DEFENSE AND SETTLEMENT OF CLAIMS AND LOSSES INCURRED IN CORRECTING ANY
PROHIBITED TRANSACTION OR IN THE SALE OF A PROHIBITED LOAN, AND IN OBTAINING ANY
INDIVIDUAL PROHIBITED TRANSACTION EXEMPTION UNDER ERISA THAT MAY BE REQUIRED, IN
LENDER’S SOLE DISCRETION) THAT LENDER MAY INCUR, DIRECTLY OR INDIRECTLY, AS A
RESULT OF A DEFAULT UNDER THIS SECTION. THIS INDEMNITY SHALL SURVIVE ANY
TERMINATION, SATISFACTION OR FORECLOSURE OF THIS DEED OF TRUST.
 
1.35          Defeasance.
 
                    (a)         Notwithstanding anything to the contrary
contained in the Note, this Deed of Trust or the other Loan Documents, at any
time after the date which (i) is two years after the “startup day, “ within the
meaning of Section 860G(a)(9) of the Internal Revenue Code of 1986,

 
DEED OF TRUST AND SECURITY AGREEMENT - Page 49

--------------------------------------------------------------------------------

 
 
as amended from time to time or any successor statute (the “Code”), of a “real
estate mortgage investment conduit,” (a “REMIC”) within the meaning of Section
860D of the Code in connection with a Secondary Market Transaction, that holds
the Note and this Deed of Trust or (ii) is four years after the date hereof,
whichever shall first occur, and provided (unless Lender shall otherwise
consent, in its sole discretion) no default or Event of Default has occurred and
is continuing hereunder or under any of the other Loan Documents, Borrower shall
have the right to obtain the release of the Property from the lien of this Deed
of Trust and the other Loan Documents (the “Defeasance”) upon the satisfaction
of each of the following conditions precedent:
 
                     (i)          not less than thirty (30) days’ prior
written  notice to Lender specifying a regular Payment Date under the Note (the
“Defeasance Election Date”) on which the Defeasance Deposit (hereinafter
defined) is to be made;
 
                     (ii)        the remittance to Lender on the related
Defeasance Election Date of interest accrued and unpaid on the outstanding
principal amount of the Note to and including the Defeasance Election Date and
the scheduled amortization payment due on such Defeasance Election Date,
together with all other amounts then due and payable under the Note, this Deed
of Trust and the other Loan Documents;
 
                     (iii)        the irrevocable deposit with Lender of an
amount (the “Defeasance Deposit”) of non-callable U.S. Government Securities
(hereinafter defined) which through the scheduled payment of principal and
interest in respect thereof in accordance with their terms will provide, not
later than the due date of any payment, cash in an amount sufficient, without
reinvestment, in the opinion of a nationally recognized firm of independent
certified public accountants expressed in a written certification thereof
delivered to Lender, to pay and discharge the Scheduled Defeasance Payments
(hereinafter defined);
 
                     (iv)        the delivery on or prior to the Defeasance
Election Date to Lender of:
 
 (A)       a security agreement, in form and substance satisfactory to Lender,
creating a first priority lien on the Defeasance Deposit (the “Defeasance
Security Agreement”), which Defeasance Security Agreement shall be included
within the definition of “Deed of Trust” for purposes of each Loan Document from
and after the date of its execution;
 
 (B)       a release of the Property from this Deed of Trust, the Assignment and
any UCC Financing Statements relating thereto (for execution by Lender) in a
form appropriate for cancellation of such documents in the jurisdiction in which
the Property is located;
 
 (C)       a certificate of an authorized representative of Borrower certifying
that the requirements set forth in this subparagraph (a) have been satisfied;

 
DEED OF TRUST AND SECURITY AGREEMENT - Page 50

--------------------------------------------------------------------------------

 
 
(D)       an opinion of counsel for Borrower in form and substance satisfactory
to Lender to the effect that the Lender has a perfected first priority security
interest in the Defeasance Deposit;
 
(E)       an opinion of counsel for Lender, prepared and delivered by the
Servicer at Borrower’s reasonable expense, stating that the trust formed as a
REMIC in connection with any Secondary Market Transaction will not fail to
maintain its status as a REMIC as a result of such Defeasance; and
 
(F)       such other certificates, documents or instruments as Lender may
reasonably request (including, but not limited to any documents required by any
Rating Agency in connection with a Secondary Market Transaction); and
 
(v)      the payment by Borrower to Lender of all out-of-pocket costs and
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) incurred or anticipated to be incurred by Lender in connection
with the release of the Property from the lien of this Deed of Trust and the
other Loan Documents pursuant to this Section 1. 35 including, without
limitation, Lender’s determination of whether Borrower has satisfied all of the
related conditions and requirements set forth in this Section 1. 35.
 
                    (b)        Upon compliance with the requirements of
subparagraph (a) above, the Property shall be released from the lien of this
Deed of Trust, the Assignment and any UCC Financing Statements related thereto,
the obligations hereunder and under the other Loan Documents with respect to the
Property shall no longer be applicable and the Defeasance Deposit shall be the
sole source of collateral securing the Note. Lender shall apply the Defeasance
Deposit and the payments received therefrom to the payment of all scheduled
principal and interest payments due on all successive Payment Dates under the
Note after the Defeasance Election Date and the payment due on the final
maturity date of the Note (the “Scheduled Defeasance Payments”). Borrower,
pursuant to the Defeasance Security Agreement or other appropriate document,
shall direct that the payments received from the Defeasance Deposit shall be
made directly to Lender and applied to satisfy the obligations of Borrower under
the Note. In connection with such release, if Borrower shall continue to own any
assets other than the Defeasance Deposit, Borrower shall establish or designate
a single-purpose, bankruptcy-remote successor entity acceptable to Lender (the
“Successor Trustor”), with respect to which a non-consolidation opinion
satisfactory in form and substance to Lender has been delivered to Lender (if
such a non-consolidation opinion was required of Borrower in connection with the
origination of the indebtedness secured hereby) in which case Borrower shall
transfer and assign to the Successor Trustor all obligations, rights and duties
under the Note and the Defeasance Security Agreement, together with the pledged
Defeasance Deposit. The Successor Trustor shall assume the obligations of
Borrower under the Note and the Defeasance Security Agreement, and Borrower
shall be relieved of its obligations hereunder and thereunder. Borrower shall
pay One Thousand and No/100 Dollars ($1,000.00) to the Successor Trustor as
consideration for assuming such Borrower obligations.
 
                    (c)        As used herein, the term “U. S. Government
Securities” shall mean non-callable securities that are direct obligations of
the United States of America for the full and

 
DEED OF TRUST AND SECURITY AGREEMENT - Page 51

--------------------------------------------------------------------------------

 
 
timely payment of which its full faith and credit is pledged. Should Lender
determine in its sole discretion that U.S. Government Securities are no longer
readily available in the market in sufficient quantities to allow for their use
in connection with this Section 1.35, Lender may (but shall not be obligated to)
with the approval of any rating agencies, servicers, trustee or other similar
participants in the Secondary Market Transaction, utilize securities issued by
GNMA FNMA, or FHLMC.
 
1.36          Anti-Terrorism and Money Laundering Legislation. Borrower hereby
represents and warrants to, and covenants with, Lender, as of the date hereof
and until such time as the secured indebtedness shall have been paid in full,
including after giving effect to any Sale permitted pursuant to Section 1.13(b)
hereof, as foliows:
 
                    (a)        None of Borrower, any guarantor or indemnitor of
any of the Loan or other obligations under the Loan Documents, or any principal
of any of them, or any of their respective direct or indirect constituents or
affiliates, any of their respective officers or directors (including officers or
directors of any such constituents or affiliates), and any of their respective
brokers, investors or other agents acting or benefiting in any capacity in
connection with the Loan, is a Prohibited Person (as defined below).
 
                    (b)        None of Borrower, any guarantor or indemnitor of
any of the Loan or other obligations under the Loan Documents, or any principal
of any of them, or any of their respective direct or indirect constituents or
affiliates, any of their respective officers or directors (including officers or
directors of any such constituents or affiliates) (i) to Borrower’ knowledge
after due inquiry, has conducted or will conduct any business or has engaged
or will engage in any transaction or dealing with any Prohibited Person,
including making or receiving any contribution of funds, goods or services to or
for the benefit of any Prohibited Person, (ii) to Borrower’s knowledge after due
inquiry, has dealt or will deal in, or otherwise has engaged or will engage in
any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order (as defined below); or (iii) has engaged or will
engage in or has conspired or will conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the requirements or prohibitions set forth in the Executive
Order or the PATRIOT Act (as defined below).
 
                    (c)         To Borrower’s knowledge after due inquiry, none
of Borrower’s or any of such aforesaid guarantor’s, indemnitor’s or any
principal’s respective brokers, investors or other agents acting in any capacity
in connection with the Property or Loan (i) has conducted or will conduct any
business or has engaged or will engage in any transaction or dealing with any
Prohibited Person, including making or receiving any contribution of funds,
goods or services to or for the benefit of any Prohibited Person, (ii) has dealt
or will deal in, or otherwise has engaged or will engage in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order; or (iii) has engaged or will engage in or has conspired or will
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the requirements or
prohibitions set forth in the Executive Order or the PATRIOT Act.
 
 
DEED OF TRUST AND SECURITY AGREEMENT - Page 52

--------------------------------------------------------------------------------

 

                   (d)         Borrower has implemented procedures to ensure
that no person who now or hereafter owns a direct or indirect interest in
Borrower or any guarantor of the Loan is a Prohibited Person.
 
                    (e)          To the best of Borrower’s knowledge, as of the
date hereof, no tenant at the Property currently is a Prohibited Person and
Borrower will direct the manager of the Property to promptly implement
procedures, approved by Borrower, to ensure that no future commercial tenant at
the Property is a Prohibited Person.
 
                   (f)          Borrower covenants and agrees to deliver to
Lender any certification or other evidence requested from time to time by Lender
in its sole discretion, confirming Borrower’s compliance with this Section 1.36.
 
                   (g)         Borrower represents and warrants that Borrower
and any of such aforesaid guarantor, indemnitor and principal, and all of their
respective affiliates (including any officers and directors of any of the
foregoing) are in full compliance with all applicable orders, rules and
regulations issued by, and recommendations of, the U.S. Department of the
Treasury and OFAC (as defined below) pursuant to IEEPA (as defined below), the
PATRIOT Act, other legal requirements relating to money laundering or terrorism
and any executive orders related thereto.
 
                    (h)         Borrower is advised that, by law, Lender may be
obligated to “freeze its account” or any account of its investors, either by
prohibiting additional funds, declining any withdrawal, redemption, or transfer
request(s) and/or segregating assets in compliance with governmental
regulations, and Lender may also be required to report such action to
governmental or regulatory authorities, including OFAC.
 
                    (i)          Borrower has established and maintains an
anti-money laundering and/or terrorism program and/or procedures in accordance
with all applicable laws, rules and regulations of its own jurisdiction
including, without limitation, where applicable, the PATRIOT Act. Borrower
further covenants that it will adopt appropriate policies, procedures and
internal controls to be fully compliant with any additional laws, rules or
regulations relating to money laundering and/or terrorism, including the PATRIOT
Act, to which it may become subject.
 
                   (j)          Borrower has taken appropriate due diligence
efforts to know each investor, including whether the investor is a Prohibited
Person. Borrower has taken appropriate due diligence efforts to know if any
investor is a “Senior Foreign Political Figure” (as defined in the PATRIOT Act)
and, to the extent that any investor is a Senior Foreign Political Figure, has
disclosed such information to Lender.
 
                   (k)         Borrower will notify or report unusual or
suspicious activity in accordance with the laws or requirements of its own
jurisdiction including, where applicable, the PATRIOT Act.
 
                    (l)         Borrower applies, and will continue to apply,
its anti-money laundering program and/or procedures to all investors, and will
take appropriate steps in accordance with the laws of its own jurisdiction to
ensure that all required relevant documentation is retained, including
identification relating to those investors.

 
DEED OF TRUST AND SECURITY AGREEMENT - Page 53 

--------------------------------------------------------------------------------

 
 
                    (m)        Borrower does not believe, and after appropriate
due diligence, has no reason to believe, that any of its investors is a
“Prohibited Foreign Shell Bank” (as defined in the PATRIOT Act), or is named on
any available lists of known or suspected terrorists, terrorist organizations or
of other sanctioned persons issued by the United States government and/or the
government(s) of any jurisdiction(s) in which Borrower is doing business.
 
                      (n)         Borrower has taken appropriate due diligence
efforts to know the person or entity from whom Borrower acquired the Property,
including whether such person or entity is a Prohibited Person or an immediate
family member or close associate of a Prohibited Person.
 
                    (o)         Borrower does not believe, and after appropriate
due diligence, has no reason to believe, that the person or entity from whom
Borrower acquired the Property is a Prohibited Foreign Shell Bank, or is named
on any available lists of known or suspected terrorists, terrorist organizations
or of other sanctioned persons issued by the United States government and/or the
government(s) of any jurisdiction(s) in which Borrower is doing business.
 
                    (p)         Each of Borrower and each of the aforesaid
guarantor, indemnitor and principal has adopted reasonable procedures in
accordance with applicable law as of the date hereof designed to elicit
information that substantiates the statements contained in this Section 1.36.
 
                    (q)         Borrower will advise Lender immediately of any
material change that would affect the representations, covenants and warranties
provided in this Section 1.36.
 
                    (r)          As used herein, the following terms shall have
the meaning so specified below:
 
                    “IEEPA” shall mean the International Emergency Economic
Power Act, 50 U.S.C. §1701 et seq.
 
                    “OFAC” shall mean the U.S. Department of Treasury’s Office
of Foreign Asset Control.
 
                    “PATRIOT Act” shall mean the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56).
 
                    “Prohibited Person” shall mean any person, organization or
entity:

     
                             (1)        listed in the Annex to, or is otherwise
subject to the provisions of, the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, and relating to Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (the “Executive Order”):
     
                            (2)        that is owned or controlled by, or acting
for or on behalf of, any person or entity that is listed in the Annex to, or is
otherwise subject to the provisions of the Executive Order;



 
DEED OF TRUST AND SECURITY AGREEMENT - Page 54 

--------------------------------------------------------------------------------

 
 

 
                            (3)         with whom Lender is prohibited from
dealing or otherwise engaging in any transaction by any terrorism or money
laundering legal requirements, including the PATRIOT Act and the Executive
Order;
     
                            (4)         that commits, threatens or conspires to
commit or supports “terrorism” as defined in the Executive Order;
     
                            (5)        that is named as a “specifically
designated national” or “blocked person” on the most current list published by
the U.S. Treasury Department Office of Foreign Assets Control at its official
website, http://www.treas.gov/offices/eotffc/ofac/sdn, or at any replacement
website or other replacement official publication of such list or is named on
any other U.S. or foreign government or regulatory list maintained for the
purpose of preventing terrorism, money laundering or similar activities;
     
                            (6)         that is covered by IEEPA, OFAC or any
other law, regulation or executive order relating to the imposition of economic
sanctions against any country, region or individual pursuant to United States
law or United Nations resolution; or
     
                             (7)        that is an affiliate (including any
principal, officer, immediate family member or close associate) of a person or
entity described in one or more of clauses (l)-(6) of this definition of
Prohibited Person.

 
          1.37          Franchise Agreement. Borrower shall comply with all
terms and provisions of that certain Homewood Suites License Agreement
(“Franchise Agreement”), dated on or about the date hereof between Borrower,
Terrapin Operator and Promus Hotels, Inc., a Delaware corporation (the
“Franchisor”) relating to the Property, a copy of which has been delivered to
Lender, and shall keep the Franchise Agreement in full force and effect so long
as any portion of the secured indebtedness remains outstanding. Borrower shall
promptly provide Lender with full and complete copies of all notices of default
and other correspondence received by Borrower pursuant to such Franchise
Agreement which relates to the performance of Borrower under such Franchise
Agreement, including, without limitation, all franchise inspections (quality
assurance reports). Notwithstanding anything in this Section to the contrary,
Borrower shall have the right to replace the Franchisor by executing a new
franchise agreement with another franchisor, which agreement and franchisor must
be reasonably acceptable to Lender.
 
          1.38          Personal Property Leases. Borrower has leased certain
personal property pursuant to leases (the “Personal Property Leases”), copies of
which Borrower has delivered or shall immediately deliver to Lender. Borrower
shall comply with all terms and provisions of the Personal Property Leases and
shall keep the Personal Property Leases in full force and effect (except for
worn out or obsolete items replaced by Borrower) so long as any portion of the
secured indebtedness remains outstanding.
 
          1.39          Operating Lease. With respect to that certain operating
Property Lease dated November 17, 2006, by and between Borrower, as landlord,
and Terrapin Operator, as tenant, (“Operating Lease”) Borrower covenants, agrees
or warrants (as applicable) as follows:


 
DEED OF TRUST AND SECURITY AGREEMENT - Page 55 

--------------------------------------------------------------------------------

 
 
                         (a)          There are no defaults under the Operating
Lease and no event has occurred which, but for the passage of time or notice or
both would be reasonably likely to constitute a default under the Operating
Lease; all the rents, additional or contingent rents and other sums due and
payable under the Operating Lease have been paid in full; and no action has
commenced and no notice has been given or received for the purpose of
terminating the Operating Lease or any right, title or interest therein.
 
                         (b)          Borrower shall perform or observe
diligently and timely each and every covenant, term or condition to be performed
or observed by Borrower under the Operating Lease.
 
                          (c)          Borrower shall give immediate notice to
Lender of any default within Borrower’s knowledge by Borrower or by Terrapin
Operator, as tenant, under the Terrapin Operator, or of the receipt by Borrower
of any notice of default from Operating Lessee under the Operating Lease, and
shall furnish to Lender all information and documentation that it may require in
respect of the performance or non performance by Borrower under the terms,
conditions and covenants of the Operating Lease.
 
                         (d)          The provisions of this Deed of Trust shall
be deemed to be obligations of Borrower in addition to Borrower’s obligations as
landlord with respect to similar matters contained in the Operating Lease, and
the inclusion herein of any covenants and agreements relating to similar matters
under which Borrower is obligated under the Operating Lease shall not restrict
or limit Borrower’s duties and obligations to keep and perform promptly all of
its covenants, agreements and obligations as tenant under the Operating Lease;
provided, however, nothing in this Deed of Trust shall be construed as requiring
the taking of or the committing to take any action by Borrower which would cause
a default under the Operating Lease.
 
                         (e)          The terms, covenants or conditions of the
Operating Lease shall not be amended, modified, changed, surrendered or
cancelled, either orally or in writing, without the prior written consent of
Lender, which consent shall not be unreasonably withheld, so long as the Loan
remains outstanding.
 
ARTICLE II
EVENTS OF DEFAULT
 
          2.1            Events of Default. The indebtedness secured hereby
shall become immediately due and payable at the option of Lender upon the
happening of any one or more of the following events of default (each, an “Event
of Default”):
 
                          (a)           Borrower fails to (i) make any payment
under the Note when due, or (ii) timely make any regularly scheduled monthly
deposit into a Reserve when due.
 
                         (b)          Borrower fails to punctually perform any
other covenant, agreement, obligation, term or condition hereof which requires
payment of any money to Lender (except those specified in Section 2.1 (a) above)
and such failure continues for ten (10) days after Lender’s written notice to
Borrower of such amount due (it being expressly agreed and understood that no
notice or grace period whatsoever shall be applicable with respect to those
items described in Section 2.1 (a) hereinabove).


 
DEED OF TRUST AND SECURITY AGREEMENT - Page 56 

--------------------------------------------------------------------------------

 
                         (c)          Borrower fails to provide insurance as
required by Section 1.4 hereof or fails to perform any covenant, agreement
obligation, term or condition set forth in Section 1.16 or Section 1.30 hereof.
 
                        (d)          Borrower fails to perform any other
covenant, agreement, obligation, term or condition set forth herein other than
those otherwise described in this Section 2.1 and, to the extent such failure or
default is susceptible of being cured, the continuance of such failure or
default for thirty (30) days after written notice thereof from Lender to
Borrower; provided, however, that if such default is susceptible of cure but
such cure cannot be accomplished with reasonable diligence within said period of
time, and if Borrower commences to cure such default promptly after receipt of
notice thereof from Lender, and thereafter prosecutes the curing of such default
with reasonable diligence, such period of time shall be extended for such period
of time as may be necessary to cure such default with reasonable diligence, but
not to exceed an additional sixty (60) days.
 
                        (e)          Any representation or warranty made herein,
in or in connection with any application or commitment relating to the Loan or
in any of the other Loan Documents to Lender by Borrower, by any principal,
managing member or general partner in Borrower or by any indemnitor or guarantor
under any indemnity or guaranty executed in connection with the Loan is
determined by Lender to have been false or misleading in any material respect at
the time made.
 
                        (f)          There shall be a sale, conveyance,
disposition, alienation, hypothecation, leasing, assignment, pledge, mortgage,
granting of a security interest in or other transfer or further encumbrancing of
the Property, Borrower or its owners, or any portion thereof or any interest
therein, in violation of Section 1.13 hereof.
 
                        (g)          A default occurs under any of the other
Loan Documents which has not been cured within any applicable grace or cure
period therein provided.
 
                         (h)          Borrower, any principal, general partner
or managing member (as applicable) in Borrower or any indemnitor or guarantor
under any indemnity or guaranty executed in connection with the Loan becomes
insolvent, or shall make a transfer in fraud of creditors, or shall make an
assignment for the benefit of creditors, shall file a petition in bankruptcy,
shall voluntarily be adjudicated insolvent or bankrupt or shall admit in writing
the inability to pay debts as they mature, shall petition or apply to any
tribunal for or shall consent to or shall not contest the appointment of a
receiver, trustee, custodian or similar officer for Borrower, for any such
principal, general partner or managing member (as applicable) of Borrower or for
any such indemnitor or guarantor or for a substantial part of the assets of
Borrower, of any such principal, managing member or general partner of Borrower
or of any such indemnitor or guarantor, or shall commence any case, proceeding
or other action under any bankruptcy, reorganization, arrangement, readjustment
or debt, dissolution or liquidation law or statute of any jurisdiction, whether
now or hereafter in effect.
 
                         (i)           An involuntary petition (“Petition”) is
filed or any case, proceeding or other action is commenced against Borrower,
against any principal, general partner or managing member of Borrower or against
any indemnitor or guarantor under any indemnity or guaranty


 
DEED OF TRUST AND SECURITY AGREEMENT - Page 57 

--------------------------------------------------------------------------------

 
 
executed in connection with the Loan seeking to have an order for relief entered
against it as debtor or seeking reorganization, arrangement, adjustment,
liquidation, dissolution or composition of it or its debts or other relief under
any law relating to bankruptcy, insolvency, arrangement, reorganization,
receivership or other debtor relief under any law or statute of any
jurisdiction, whether now or hereafter in effect, or a court of competent
jurisdiction enters an order for relief against Borrower, against any principal,
managing member or general partner of Borrower or against any indemnitor or
guarantor under any indemnity or guaranty executed in connection with the Loan
as debtor, or an order, judgment or decree is entered appointing, with or
without the consent of Borrower, of any such principal, managing member or
general partner of Borrower or of any such indemnitor or guarantor, a receiver,
trustee, custodian or similar officer for Borrower, for any such principal,
managing member or general partner of Borrower or for any such indemnitor or
guarantor, or for any substantial part of any of the properties of Borrower, of
any such principal, managing member or general partner of Borrower or of any
such indemnitor or guarantor, and if any such event shall occur, such Petition,
case, proceeding, action, order, judgment or decree shall not be dismissed
within sixty (60) days after being commenced.
 
                         (j)          Borrower solicits or aids the solicitation
of the filing of any Petition against Borrower including, without limitation:
(i) providing information regarding the identity of creditors or the nature of
creditors’ claims to any third party unless compelled to do so by order of a
court of competent jurisdiction or by regulation promulgated by a governmental
agency, or (ii) paying the legal fees or expenses of any creditor of or interest
holder in Borrower with respect to any matter whatsoever.
 
                        (k)         The Property or any part thereof shall be
taken on execution or other process of law in any action against Borrower.
 
                         (l)         Borrower abandons all or a portion of the
Property.
 
                        (m)       The holder of any lien or security interest on
the Property (without implying the consent of Lender to the existence or
creation of any such lien or security interest), whether superior or subordinate
to this Deed of Trust or any of the other Loan Documents, declares a default and
such default is not cured within any applicable grace or cure period set forth
in the applicable document or such holder institutes foreclosure or other
proceedings for the enforcement of its remedies thereunder.
 
                        (n)         The Property, or any part thereof, is
subjected to actual or threatened waste or to removal, demolition or material
alteration so that the value of the Property is materially diminished thereby
and Lender determines (in its subjective determination) that it is not
adequately protected from any loss, damage or risk associated therewith.
 
                        (o)         Any dissolution, termination, partial or
complete liquidation, merger or consolidation of Borrower, any of its
principals, managing members or general partners.
 
                        (p)         Any franchise agreement or management
agreement affecting the Property is terminated and is not replaced with a
franchise agreement or management agreement, as applicable, reasonably
acceptable to Lender within sixty (60) days of such termination.


 
DEED OF TRUST AND SECURITY AGREEMENT - Page 58 

--------------------------------------------------------------------------------

 
 
                       (q)         Any liquor license relating to the Property,
if any, ceases to be in full force and effect, and such liquor license is not
restored within sixty (60) days, except with Lender’s prior written consent.
 
                       (r)         Borrower should default in the observance or
performance of any term, covenant or condition of the Operating Lease on the
part of Borrower as landlord thereunder, to be observed or performed, or if any
event shall occur which would be reasonably likely to cause the Operating Lease
to terminate without notice of action by tenant thereunder or which would be
reasonably likely to allow the tenant to terminate the Operating Lease by giving
notice to Borrower; or if any of the terms, covenants or conditions of the
Operating Lease shall in any manner be modified, changed, supplemented, altered
or amended without the express written consent of Lender.
   
                       (s)         If any of the facts forming the basis of the
assumptions set forth in the Single Member LLC Opinion shall no longer be true
and correct in all material respects.
 
ARTICLE III
REMEDIES
 
          3.1          Remedies Available. If there shall occur an Event of
Default, then this Deed of Trust is subject to foreclosure as provided by law
and Lender may, at its option and by or through a trustee, nominee, assignee or
otherwise, to the fullest extent permitted by law, exercise any or all of the
following rights, remedies and recourses, either successively or concurrently.
 
                         (a)          Acceleration. Accelerate the maturity date
of the Note and declare any or all of the indebtedness secured hereby to be
immediately due and payable without any presentment, demand, protest, notice or
action of any kind whatever (each of which is hereby expressly waived by
Borrower), whereupon the same shall become immediately due and payable. Upon any
such acceleration, payment of such accelerated amount shall constitute a
prepayment of the principal balance of the Note and any applicable prepayment
fee provided for in the Note shall then be immediately due and payable.
 
                         (b)          Entry on the Property. Without in any way
curing or waiving any default or Event of Default of Borrower, either in person,
by agent or by court-appointed receiver, with or without bringing any action or
proceeding, or by a receiver appointed by a court and without regard to the
adequacy of its security, enter upon and take possession of the Property, or any
part thereof, in its own name, without force or with such force as is permitted
by law and without notice or process or with such notice or process as is
required by law unless such notice and process are waivable, in which case
Borrower hereby waives such notice and process, and do any and all acts and
perform any and all work which may be desirable or necessary in Lender’s
judgment to complete any unfinished construction on the Real Estate, to preserve
and/or enhance the value, marketability or rentability of the Property, to
increase the income therefrom, to manage and operate the Property or to protect
the security hereof and all sums expended by Lender therefor, together with
interest thereon at the Default Interest Rate, shall be immediately due and
payable to Lender by Borrower on demand and shall be secured hereby and by all
of the other Loan Documents securing all or any part of the indebtedness
evidenced by the Note.


 
DEED OF TRUST AND SECURITY AGREEMENT - Page 59 

--------------------------------------------------------------------------------

 
 
                         (c)          Collect Rents and Profits. With or without
taking possession of the Property, sue for or otherwise collect the Rents and
Profits, including those past due and unpaid, and apply the same, less costs and
expenses of operation and collection, including reasonable attorneys’ fees, upon
any indebtedness secured hereby, all in such order as Lender in its discretion
may determine.
 
                         (d)          Appointment of Receiver. Upon, or at any
time prior or after, initiating the exercise of any power of sale, instituting
any judicial foreclosure or instituting any other foreclosure of the liens and
security interests provided for herein or any other legal proceedings hereunder,
make application, ex parte, to a court of competent jurisdiction for appointment
of a receiver for all or any part of the Property, as a matter of strict right
and without notice to Borrower and without regard to the adequacy of the
Property for the repayment of the indebtedness secured hereby or the solvency of
Borrower or any person or persons liable for the payment of the indebtedness
secured hereby, and Borrower does hereby irrevocably consent to such
appointment, waives any and all notices of and defenses to such appointment and
agrees not to oppose any application therefor by Lender, but nothing herein is
to be construed to deprive Lender of any other right, remedy or privilege Lender
may now have under the law to have a receiver appointed, provided, however, that
the appointment of such receiver, trustee or other appointee by virtue of any
court order, statute or regulation shall not impair or in any manner prejudice
the rights of Lender to receive payment of the Rents and Profits pursuant to
other terms and provisions of this Deed of Trust or the Assignment. Any such
receiver shall have all of the usual powers and duties of receivers in similar
cases, including, without limitation, the full power to hold, develop, rent,
lease, manage, maintain, operate and otherwise use or permit the use of the
Property upon such terms and conditions as said receiver may deem to be prudent
and reasonable under the circumstances as more fully set forth in Section 3.3
below. Such receivership shall, at the option of Lender, continue until full
payment of all of the indebtedness secured hereby or until title to the Property
shall have passed by foreclosure sale under this Deed of Trust or deed in lieu
of foreclosure.
 
                         (e)          Foreclosure. Immediately commence an
action to foreclose this Deed of Trust or to specifically enforce its provisions
or any of the indebtedness secured hereby, pursuant to the applicable statutes
in such case and sell the Property or cause the Property to be sold in
accordance with the requirements and procedures provided by said statutes in a
single parcel or in several parcels at the option of Lender.

     
                      (1)          Should Lender have elected to accelerate the
indebtedness secured hereby, Lender may initiate foreclosure of the Property by
requesting the Trustee to effectuate a non-judicial foreclosure sale. The
Trustee of this Deed of Trust shall then sell, or offer for sale, the Property
at public sale to the highest bidder for cash during a three hour period between
the hours of ten o’clock a.m. and four o’clock p.m. whose earliest point in time
is specified, on the first Tuesday of any month, at the area officially
designated for holding such sales at the courthouse of any county in the State
of Texas in which any part of the Property is situated, after having given
notice of the date, the time period, place and terms of said sale in accordance
with the laws of the State of Texas then in force and governing said sales of
real property and improvements under powers conferred by deeds of trust. The
Property shall be sold by posting, or causing to be posted, at least twenty-one
(21) consecutive days prior to the date of said sale, written or



 
DEED OF TRUST AND SECURITY AGREEMENT - Page 60 

--------------------------------------------------------------------------------

 
 
printed notice thereof at the courthouse door in each of the counties in which
the Property is situated, designating the county where the Property will be sold
and designating the date, the time period, the place and the terms of sale. A
copy of such notice shall also be filed in the office of the County Clerk in
each county of the State of Texas in which any part of the Property is situated
at least twenty-one (21) consecutive days before the date of said sale of the
Property. Lender shall have the right to become the purchaser at any sale held
by any Trustee or substitute or successor Trustee, or by any receiver or public
officer. Any Lender purchasing at any such sale shall have the right to credit
the secured indebtedness owing to such Lender upon the amount of its bid entered
at such sale to the extent necessary to satisfy such bid. Said Trustee may
appoint an attorney-in-fact to act in its stead as Trustee to conduct sale as
hereinbefore provided. Borrower authorizes and empowers the Trustee to sell the
Property, in lots or parcels or as a whole, and to execute and deliver to the
purchaser or purchasers thereof good and sufficient deeds of conveyance thereto
of the estate of title then existing on the Property and bills of sale with
covenants of general warranty. Borrower binds himself to warrant and forever
defend the title of such purchaser or purchasers when so made by the Trustee,
and agrees to accept proceeds of said sale, if any, which are payable to
Borrower as provided herein. In addition to the posting and filing of notices
hereinabove provided, and for so long as required by law, no foreclosure under
the power of sale herein contained shall be held unless Lender, at least
twenty-one (21) days preceding the date of sale and in the manner prescribed by
law, shall have served written notice of the proposed sale which designates the
County where the Property will be sold and designates the date, time period, the
place and the terms of sale by certified mail on Borrower. Service of such a
notice by certified mail shall be completed upon deposit of such notice, postage
prepaid and properly addressed to each such person or entity at the address for
Borrower indicated on the first page of this Deed of Trust, in a Post Office of
the United States Postal Service or in an official depository under the care and
custody of the United States Postal Service. The affidavit of a person
knowledgeable of the facts to the effect that such service was completed shall
be prima facie evidence of the fact of service.

     
                         (2)          Should Lender have not elected to
accelerate the indebtedness secured hereby, Lender may nonetheless proceed with
foreclosure in satisfaction of such default, either through the courts or by
directing the Trustee to proceed as if under a full foreclosure, conducting sale
as hereinbefore provided, but without declaring the entire indebtedness secured
by this Deed of Trust due, and provided that if said sale is made because of
such default, such sale may be made subject to the unmatured part of the secured
indebtedness. Such sale, if so made, shall not in any manner affect the
unmatured part of the debt secured by this Deed of Trust, but as to such
unmatured part, this Deed of Trust shall remain in full force as though no sale
had been made. Several sales may be made without exhausting the right of sale
with respect to any unmatured part of the secured indebtedness, it being the
purpose and intent hereof to provide for a foreclosure and the sale of the
Property for any matured portion of said secured indebtedness without exhausting
the power of foreclosure.
     
                         (3)          In the event foreclosure proceedings are
instituted by Lender, all expenses incident to such proceedings, including, but
not limited to, attorneys’ fees and costs, shall be paid by Borrower and secured
by this Deed of Trust and by all of the other



 
DEED OF TRUST AND SECURITY AGREEMENT - Page 61 

--------------------------------------------------------------------------------

 
 

 
Loan Documents securing all or any part of the indebtedness evidenced by the
Note. The secured indebtedness and all other obligations secured by this Deed of
Trust, including, without limitation, interest at the Default Interest Rate, any
prepayment charge, fee or premium required to be paid under the Note in order to
prepay principal (to the extent permitted by applicable law), reasonable
attorneys’ fees and any other amounts due and unpaid to Lender under the Loan
Documents, may be bid by Lender in the event of a foreclosure sale hereunder.

 
                         (f)          Judicial Remedies. Proceed by suit or
suits, at law or in equity, instituted by Lender, or Trustee, upon written
request of Lender, to enforce the payment of the indebtedness secured hereby or
the other obligations of Borrower hereunder or pursuant to the Loan Documents,
to foreclose the liens and security interests of this Deed of Trust as against
all or any part of the Property, and to have all or any part of the Property
sold under the judgment or decree of a court of competent jurisdiction. In the
event of a judicial sale pursuant to a foreclosure decree, it is understood and
agreed that Lender or its assigns may become the purchaser of the Property. This
remedy shall be cumulative of any other non-judicial remedies available to the
Lender with respect to the Loan Documents. Proceeding with the request or
receiving a judgment for legal relief shall not be or be deemed to be an
election of remedies or bar any available non-judicial remedy of the Lender.
 
                         (g)         Other. Exercise any other right or remedy
available hereunder, under any of the other Loan Documents or at law or in
equity.
 
 
               3.2          Application of Proceeds. To the fullest extent
permitted by law, the proceeds of any sale under this Deed of Trust shall be
applied to the extent funds are so available to the following items in such
order as Lender in its discretion may determine:
 
 
                      (a)        To payment of the costs, expenses and fees of
taking possession of the Property, and of holding, operating, maintaining,
using, leasing, repairing, improving, marketing and selling the same and of
otherwise enforcing Lender’s right and remedies hereunder and under the other
Loan Documents, including, but not limited to, a reasonable fee to the Trustee,
receivers’ fees, court costs, attorneys’, accountants’, appraisers’,
auctioneers’, managers’ and other professional fees, title charges and transfer
taxes.
 
                         (b)       To payment of all sums expended by Lender
under the terms of any of the Loan Documents and not yet repaid, together with
interest on such sums at the Default Interest Rate.
 
                      (c)        To payment of the secured indebtedness and all
other obligations secured by this Deed of Trust, including, without limitation,
interest at the Default Interest Rate and, to the extent permitted by applicable
law, any prepayment fee, charge or premium required to be paid under the Note in
order to prepay principal, in any order that Lender chooses in its sole
discretion.
 
                      (d)        The remainder, if any, of such funds shall be
disbursed to Borrower or to the person or persons legally entitled thereto.


 
DEED OF TRUST AND SECURITY AGREEMENT - Page 62 

--------------------------------------------------------------------------------

 
 
          3.3          Right and Authority of Receiver or Lender in the Event of
Default: Power of Attorney. Upon the occurrence of an Event of Default, and
entry upon the Property pursuant to Section 3.1(b) hereof or appointment of a
receiver pursuant to Section 3.1(d) hereof, and under such terms and conditions
as may be prudent and reasonable under the circumstances in Lender’s or the
receiver’s sole discretion, all at Borrower’s expense, Lender or said receiver,
or such other persons or entities as they shall hire, direct or engage, as the
case may be, may do or permit one or more of the following, successively or
concurrently: (a) enter upon and take possession and control of any and all of
the Property; (b) take and maintain possession of all documents, books, records,
papers and accounts relating to the Property; (c) exclude Borrower and its
agents, servants and employees wholly from the Property; (d) manage and operate
the Property; (e) preserve and maintain the Property; (f) make repairs and
alterations to the Property; (g) complete any construction or repair of the
Improvements, with such changes, additions or modifications of the plans and
specifications or intended disposition and use of the Improvements as Lender may
in its sole discretion deem appropriate or desirable to place the Property in
such condition as will, in Lender’s sole discretion, make it or any part thereof
readily marketable or rentable; (h) conduct a marketing or leasing program with
respect to the Property, or employ a marketing or leasing agent or agents to do
so, directed to the leasing or sale of the Property under such terms and
conditions as Lender may in its sole discretion deem appropriate or desirable;
(i) employ such contractors, subcontractors, materialmen, architects, engineers,
consultants, managers, brokers, marketing agents, or other employees, agents,
independent contractors or professionals, as Lender may in its sole discretion
deem appropriate or desirable to implement and effectuate the rights and powers
herein granted; (j) execute and deliver, in the name of Lender as
attorney-in-fact and agent of Borrower or in its own name as Lender, such
documents and instruments as are necessary or appropriate to consummate
authorized transactions; (k) enter into such Leases, whether of real or personal
property, or tenancy agreements, under such terms and conditions as Lender may
in its sole discretion deem appropriate or desirable; (1) collect and receive
the Rents and Profits from the Property; (m) eject tenants or repossess personal
property, as provided by law, for breaches of the conditions of their Leases or
other agreements; (n) sue for unpaid Rents and Profits, payments, income or
proceeds in the name of Borrower or Lender; (o) maintain actions in forcible
entry and detainer, ejectment for possession and actions in distress for rent;
(p) compromise or give acquittance for Rents and Profits, payments, income or
proceeds that may become due; (q) delegate or assign any and all rights and
powers given to Lender by this Deed of Trust; and (r) do any acts which Lender
in its sole discretion deems appropriate or desirable to protect the security
hereof and use such measures, legal or equitable, as Lender may in its sole
discretion deem appropriate or desirable to implement and effectuate the
provisions of this Deed of Trust. This Deed of Trust shall constitute a
direction to and full authority to any lessee, or other third party who has
heretofore dealt or contracted or may hereafter deal or contract with Borrower
or Lender, at the request of Lender, to pay all amounts owing under any Lease,
contract, concession, license or other agreement to Lender without proof of the
Event of Default or other default relied upon. Any such lessee or third party is
hereby irrevocably authorized to rely upon and comply with (and shall be fully
protected by Borrower in so doing) any request, notice or demand by Lender for
the payment to Lender of any Rents and Profits or other sums which may be or
thereafter become due under its Lease, contract, concession, license or other
agreement, or for the performance of any undertakings under any such Lease,
contract, concession, license or other agreement, and shall have no right or
duty to inquire whether any Event of Default or other


 
DEED OF TRUST AND SECURITY AGREEMENT - Page 63 

--------------------------------------------------------------------------------

 
 
default under this Deed of Trust or under any of the other Loan Documents has
actually occurred or is then existing. Borrower hereby constitutes and appoints
Lender, its assignees, successors, transferees and nominees, as Borrower’s true
and lawful attorney-in-fact and agent, with full power of substitution in the
Property, in Borrower’s name, place and stead, to do or permit any one or more
of the foregoing described rights, remedies, powers and authorities,
successively or concurrently, and said power of attorney shall be deemed a power
coupled with an interest and irrevocable so long as any indebtedness secured
hereby is outstanding. Any money advanced by Lender in connection with any
action taken under this Section 3.3, together with interest thereon at the
Default Interest Rate from the date of making such advancement by Lender until
actually paid by Borrower, shall be a demand obligation owing by Borrower to
Lender and shall be secured by this Deed of Trust and by every other instrument
securing the secured indebtedness.
 
          3.4          Occupancy After Foreclosure. In the event there is a
foreclosure sale hereunder and at the time of such sale, Borrower or Borrower’s
representatives, successors or assigns, or any other persons claiming any
interest in the Property by, through or under Borrower (except tenants of space
in the Improvements subject to Leases entered into prior to the date hereof),
are occupying or using the Property, or any part thereof, then, to the extent
not prohibited by applicable law, each and all shall, at the option of Lender or
the purchaser at such sale, as the case may be, immediately become the tenant of
the purchaser at such sale, which tenancy shall be a tenancy from day-to-day,
terminable at the will of either landlord or tenant, at a reasonable rental per
day based upon the value of the Property occupied or used, such rental to be due
daily to the purchaser. Further, to the extent permitted by applicable law, in
the event the tenant fails to surrender possession of the Property upon the
termination of such tenancy, the purchaser shall be entitled to institute and
maintain an action for unlawful detainer of the Property in the appropriate
court of the county in which the Real Estate is located.
 
          3.5          Notice to Account Debtors. Lender may, at any time after
an Event of Default, notify the account debtors and obligors of any accounts,
chattel paper, negotiable instruments or other evidences of indebtedness to
Borrower included in the Property to pay Lender directly. Borrower shall at any
time or from time to time upon the request of Lender provide to Lender a current
list of all such account debtors and obligors and their addresses.
 
          3.6          Cumulative Remedies. All remedies contained in this Deed
of Trust are cumulative and Lender shall also have all other remedies provided
at law and in equity or in any other Loan Documents. Such remedies may be
pursued separately, successively or concurrently at the sole subjective
direction of Lender and may be exercised in any order and as often as occasion
therefor shall arise. No act of Lender shall be construed as an election to
proceed under any particular provisions of this Deed of Trust to the exclusion
of any other provision of this Deed of Trust or as an election of remedies to
the exclusion of any other remedy which may then or thereafter be available to
Lender. No delay or failure by Lender to exercise any right or remedy under this
Deed of Trust shall be construed to be a waiver of that right or remedy or of
any Event of Default or other default hereunder. Lender may exercise any one or
more of its rights and remedies at its option without regard to the adequacy of
its security.
 
          3.7          Payment of Expenses. Borrower shall pay on demand all of
Lender’s expenses reasonably incurred in any efforts to enforce any terms of
this Deed of Trust, whether or not any lawsuit is filed and whether or not
foreclosure is commenced but not completed, including, but


 
DEED OF TRUST AND SECURITY AGREEMENT - Page 64 

--------------------------------------------------------------------------------

 
 
not limited to, reasonable legal fees and disbursements, foreclosure costs and
title charges, together with interest thereon from and after the date incurred
by Lender until actually paid by Borrower at the Default Interest Rate, and the
same shall be secured by this Deed of Trust and by all of the other Loan
Documents securing all or any part of the indebtedness evidenced by the Note.
 
          3.8          Waiver of Deficiency Statute.
 
                         (a)          Waiver. In the event an interest in any of
the Property is foreclosed upon pursuant to a judicial or nonjudicial
foreclosure sale, Borrower agrees that, notwithstanding the provisions of
Sections 51.003, 51.004 and 51.005 of the Texas Property Code (as the same may
be amended from time to time), and to the extent permitted by law (but subject
to the provisions of Section 5.23 hereof), Lender shall be entitled to seek a
deficiency judgment from Borrower and any other party obligated on the Note
equal to the difference between the amount owing on the Note and the amount for
which the Property was sold pursuant to judicial or nonjudicial foreclosure
sale. Borrower expressly recognizes that this section constitutes a waiver of
the above-cited provisions of the Texas Property Code which would otherwise
permit Borrower and other persons against whom recovery of deficiencies is
sought or any indemnitor or guarantor independently (even absent the initiation
of deficiency proceedings against them) to present competent evidence of the
fair market value of the Property as of the date of the foreclosure sale and
offset against any deficiency the amount by which the foreclosure sale price is
determined to be less than such fair market value. Borrower further recognizes
and agrees that this waiver creates an irrebuttable presumption that the
foreclosure sale price is equal to the fair market value of the Property for
purposes of calculating deficiencies owed by Borrower, any indemnitor or
guarantor, and others against whom recovery of a deficiency is sought.
 
                         (b)          Alternative to Waiver. Alternatively, in
the event the waiver provided for in subsection (a) above is determined by a
court of competent jurisdiction to be unenforceable, the provisions of this
Section 3.8(b) shall be the basis for the finder of fact’s determination of the
fair market value of the Property as of the date of the foreclosure sale in
proceedings governed by Sections 51.003, 51.004 and 51.005 of the Texas Property
Code (as amended from time to time), In such event, (i) the Property shall be
valued in an “as is” condition as of the date of the foreclosure sale, without
any assumption or expectation that the Property will be repaired or improved in
any manner before a resale of the Property after foreclosure; (ii) the valuation
shall be based upon an assumption that the foreclosure purchaser desires a
resale of the Property for cash promptly (but no later than 12 months) following
the foreclosure sale; (iii) all reasonable closing costs customarily borne by
the seller in commercial real estate transactions should be deducted from the
gross fair market value of the Property, including, without limitation,
brokerage commissions, title insurance, a survey of the Property, tax
prorations, attorneys’ fees, and marketing costs; (iv) the gross fair market
value of the Property shall be further discounted to account for any estimated
holding costs associated with maintaining the Property pending sale, including,
without limitation, utilities expenses, property management fees, taxes and
assessments (to the extent not accounted for in item (iii) above), and other
maintenance, operational and ownership expenses; and (v) any expert opinion
testimony given or considered in connection with a determination of the fair
market value of the Property must be given by persons having at least five (5)
years experience in appraising property similar to the Property


 
DEED OF TRUST AND SECURITY AGREEMENT - Page 65 

--------------------------------------------------------------------------------

 
 
and who have conducted and prepared a complete written appraisal of the Property
taking into consideration the factors set forth above.
 
ARTICLE IV
 
CONCERNING THE TRUSTEE
 
          4.1          No Required Action. Trustee shall not be required to take
any action toward the execution and enforcement of the trust hereby created or
to institute, appear in, or defend any action, suit, or other proceeding in
connection therewith where, in his opinion, such action would be likely to
involve him in expense or liability, unless requested so to do by a written
instrument signed by Lender and, if Trustee so requests, unless Trustee is
tendered security and indemnity satisfactory to Trustee against any and all
cost, expense, and liability arising therefrom. Trustee shall not be responsible
for the execution, acknowledgment, or validity of the Loan Documents, or for the
proper authorization thereof, or for the sufficiency of the lien and security
interest purported to be created hereby, and Trustee makes no representation in
respect thereof or in respect of the rights, remedies, and recourses of Lender.
 
          4.2          Certain Rights. With the approval of Lender, Trustee
shall have the right to take any and all of the following actions: (i) to
select, employ, and consult with counsel (who may be, but need not be, counsel
for Lender) upon any matters arising hereunder, including the preparation,
execution, and interpretation of the Loan Documents, and shall be fully
protected in relying as to legal matters on the advice of counsel, (ii) to
execute any of the trusts and powers hereof and to perform any duty hereunder
either directly or through his agents or attorneys, (iii) to select and employ,
in and about the execution of his duties hereunder, suitable accountants,
engineers and other experts, agents and attorneys-in-fact, either corporate or
individual, not regularly in the employ of Trustee (and Trustee shall not be
answerable for any act, default, negligence, or misconduct of any such
accountant, engineer or other expert, agent or attorney-in-fact, if selected
with reasonable care, or for any error of judgment or act done by Trustee in
good faith, or be otherwise responsible or accountable under any circumstances
whatsoever, except for Trustee’s gross negligence or bad faith), and (iv) any
and all other lawful action that Lender may instruct Trustee to take to protect
or enforce Lender’s rights hereunder. Trustee shall not be personally liable in
case of entry by Trustee, or anyone entering by virtue of the powers herein
granted to Trustee, upon the Property for debts contracted for or liability or
damages incurred in the management or operation of the Property. Trustee shall
have the right to rely on any instrument, document, or signature authorizing or
supporting any action taken or proposed to be taken by Trustee hereunder,
believed by Trustee in good faith to be genuine. Trustee shall be entitled to
reimbursement for expenses incurred by Trustee in the performance of Trustee’s
duties hereunder and to reasonable compensation for such of Trustee’s services
hereunder as shall be rendered. Borrower will, from time to time, pay the
compensation due to Trustee hereunder and reimburse Trustee for, and save
Trustee harmless against, any and all liability and expenses which may be
incurred by Trustee in the performance of Trustee’s duties.
 
          4.3          Retention of Money. All moneys received by Trustee shall,
until used or applied as herein provided, be held in trust for the purposes for
which they were received, but need not be segregated in any manner from any
other moneys (except to the extent required by applicable law), and Trustee
shall be under no liability for interest on any moneys received by Trustee
hereunder.


 
DEED OF TRUST AND SECURITY AGREEMENT - Page 66 

--------------------------------------------------------------------------------

 
 
          4.4          Successor Trustees. Trustee may resign by the giving of
notice of such resignation in writing or verbally to Lender. If Trustee shall
die, resign, or become disqualified from acting in the execution of this trust,
or if, for any reason, Lender shall prefer to appoint a substitute trustee or
multiple substitute trustees, or successive substitute trustees or successive
multiple substitute trustees, to act instead of the aforenamed Trustee, Lender
shall have full power to appoint a substitute trustee (or, if preferred,
multiple substitute trustees) in succession who shall succeed (and if multiple
substitute trustees are appointed, each of such multiple substitute trustees
shall succeed) to all the estates, rights, powers, and duties of the aforenamed
Trustee. Such appointment may be executed by any authorized agent of Lender, and
if such Lender be a corporation and such appointment be executed in its behalf
by any officer of such corporation, such appointment shall be conclusively
presumed to be executed with authority and shall be valid and sufficient without
proof of any action by the board of directors or any superior officer of the
corporation. Borrower hereby ratifies and confirms any and all acts which the
aforenamed Trustee, or his successor or successors in this trust, shall do
lawfully by virtue hereof. If multiple substitute Trustees are appointed, each
of such multiple substitute Trustees shall be empowered and authorized to act
alone without the necessity of the joinder of the other multiple substitute
trustees, whenever any action or undertaking of such substitute trustees is
requested or required under or pursuant to this Deed of Trust or applicable law.
 
          4.5          Perfection of Appointment. Should any deed, conveyance,
or instrument of any nature be required from Borrower by any Trustee or
substitute Trustee to more fully and certainly vest in and confirm to the
Trustee or substitute Trustee such estates, rights, powers, and duties, then,
upon request by the Trustee or substitute Trustee, any and all such deeds,
conveyances and instruments shall be made, executed, acknowledged, and delivered
and shall be caused to be recorded and/or filed by Borrower.
 
          4.6          Succession Instruments. Any substitute Trustee appointed
pursuant to any of the provisions hereof shall, without any further act, deed,
or conveyance, become vested with all the estates, properties, rights, powers,
and trusts of its or his predecessor in the rights hereunder with like effect as
if originally named as Trustee herein; but nevertheless, upon the written
request of Lender or of the substitute Trustee, the Trustee ceasing to act shall
execute and deliver any instrument transferring to such substitute Trustee, upon
the trusts herein expressed, all the estates, properties, rights, powers, and
trusts of the Trustee so ceasing to act, and shall duly assign, transfer and
deliver any of the property and moneys held by such Trustee to the substitute
Trustee so appointed in the Trustee’s place.
 
          4.7          No Representation by Trustee. By accepting or approving
anything required to be observed, performed, or fulfilled or to be given to
Trustee (on its own behalf or on behalf of Lender) pursuant to the Loan
Documents, including, without limitation, any officer’s certificate, balance
sheet, statement of profit and loss or other financial statement, survey,
appraisal, or insurance policy, neither Trustee nor Lender shall be deemed to
have warranted, consented to, or affirmed the sufficiency, legality,
effectiveness, or legal effect of the same, or of any term, provision, or
condition thereof, and such acceptance or approval thereof shall not be or
constitute any warranty or affirmation with respect thereto by Trustee, either
on its own behalf or on behalf of Lender.


 
DEED OF TRUST AND SECURITY AGREEMENT - Page 67 

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
MISCELLANEOUS TERMS AND CONDITIONS
 
          5.1          Time of Essence. Time is of the essence with respect to
all provisions of this Deed of Trust.
 
          5.2          Release of Deed of Trust. If and when Borrower has paid
all of the secured indebtedness as the same becomes due and payable, or there is
a Defeasance regarding the lien of this Deed of Trust in accordance with, and in
satisfaction of, the provisions of Section 1.35 of this Deed of Trust, then, and
in such event only, all rights under this Deed of Trust shall terminate except
for those provisions hereof which by their terms survive, and the Property shall
become wholly clear of the liens, security interests, conveyances and
assignments evidenced hereby, which shall be released by Lender in due form at
Borrower’s cost. Borrower shall be responsible for the recordation of such
release and payment of any recordation costs associated therewith.
 
          5.3          Certain Rights of Lender. Without affecting Borrower’s
liability for the payment of any of the indebtedness secured hereby, Lender may
from time to time and without notice to Borrower: (a) release any person liable
for the payment of the indebtedness secured hereby; (b) extend or modify the
terms of payment of the indebtedness secured hereby; (c) accept additional real
or personal property of any kind as security or alter, substitute or release any
property securing the indebtedness secured hereby; (d) recover any part of the
Property; (e) consent in writing to the making of any subdivision map or plat
thereof; (f) join in granting any easement therein; or (g) join in any extension
agreement of this Deed of Trust or any agreement subordinating the lien hereof.
 
          5.4          Notices. Any notice, report, demand, request or other
instrument authorized or required to be given or furnished hereunder, under any
of the other Loan Documents or as required by law shall be in writing and shall
be given as follows: (a) by hand delivery; (b) by deposit in the United States
mail as first class certified mail, return receipt requested, postage paid; (c)
by expedited, prepaid, nationwide courier service, either commercial or United
States Postal Service, with proof of actual or attempted delivery; or (d) by
telecopy transmission (other than for notices of default) with a confirmation
copy to be delivered by duplicate notice in accordance with any of clauses
(a)-(c) above, in each case, addressed to the intended addressee at its address
set forth on the first page of this Deed of Trust or at such other address as
may be designated by such party as herein provided. Any party may change the
address to which any such notice is to be delivered to any other address within
the United States of America, by furnishing ten (10) days written notice of such
change to the other parties in accordance with the provisions of this Section
5.4. All notices, demands and requests shall be effective upon personal
delivery, or one (1) Business Day after being deposited with the private courier
service, or two (2) Business Days after being deposited in the United States
mail as required above. The inability to deliver notices because of a changed
address of which no notice was given, or rejection or refusal to accept any
notice offered for delivery shall be deemed to be receipt of the notice as of
the date of such inability to deliver or rejection or refusal to accept
delivery. Notice for either party may be given by its respective counsel.
Additionally, notice from Lender may also be given by the Servicer.


 
DEED OF TRUST AND SECURITY AGREEMENT - Page 68 

--------------------------------------------------------------------------------

 
 
          5.5          Successors and Assigns. The terms, provisions,
indemnities, covenants and conditions hereof shall be binding upon Borrower and
the successors and assigns of Borrower, including all successors in interest in
and to all or any part of the Property, and shall inure to the benefit of
Lender, and its successors and assigns and shall constitute covenants running
with the land. If Borrower consists of more than one person or entity, each will
be jointly and severally liable to perform the obligations of Borrower.
 
          5.6          Severability. If any provision under this Deed of Trust
or the application thereof to any entity, person or circumstance shall be
invalid, illegal or unenforceable to any extent, the remainder of this Deed of
Trust and the application of the provisions hereof to other entities, persons or
circumstances shall not be affected thereby and shall be enforced to the fullest
extent permitted by law.
 
          5.7          General Interpretative Principles. Within this Deed of
Trust, words of any gender shall be held and construed to include any other
gender, and words in the singular shall be held and construed to include the
plural, and vice versa, unless the context otherwise requires.
 
          5.8          Waiver: Discontinuance of Proceedings. Lender may waive
any single Event of Default or other default hereunder by Borrower hereunder
without waiving any other prior or subsequent Event of Default or other default
hereunder, and may remedy any Event of Default or other default hereunder by
Borrower hereunder without waiving the Event of Default or other default
hereunder remedied. Neither the failure or delay by Lender in exercising, any
right, power or remedy upon any Event of Default or other default hereunder by
Borrower shall be construed as a waiver of such Event of Default or other
default hereunder or as a waiver of the right to exercise any such right, power
or remedy at a later date. No single or partial exercise by Lender of any right,
power or remedy hereunder shall exhaust the same or shall preclude any other or
further exercise thereof, and every such right, power or remedy hereunder may be
exercised at any time and from time to time. No modification or waiver of any
provision hereof nor consent to any departure by Borrower therefrom shall in any
event be effective unless the same shall be in writing and signed by Lender, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose given. No notice to nor demand on Borrower in any case
shall of itself entitle Borrower to any other or further notice or demand in
similar or other circumstances. Acceptance by Lender of any payment in an amount
less than the amount then due on any of the secured indebtedness shall be deemed
an acceptance on account only and shall not in any way affect the existence of
an Event of Default or other default hereunder.
 
          5.9          Section Headings. The headings of the sections and
paragraphs of this Deed of Trust are for convenience of reference only, are not
to be considered a part hereof and shall not limit or otherwise affect any of
the terms hereof.
 
          5.10       GOVERNING LAW. THIS DEED OF TRUST WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PROPERTY IS
LOCATED, PROVIDED THAT TO THE EXTENT THAT ANY OF SUCH LAWS MAY NOW OR HEREAFTER
BE PREEMPTED BY FEDERAL LAW, IN WHICH CASE SUCH FEDERAL LAW SHALL SO GOVERN AND
BE CONTROLLING.


 
DEED OF TRUST AND SECURITY AGREEMENT - Page 69 

--------------------------------------------------------------------------------

 
 
          5.11          Counting of Days. The term “days” when used herein shall
mean calendar days. If any time period ends on a Saturday, Sunday or holiday
officially recognized by the state within which the Real Estate is located, the
period shall be deemed to end on the next succeeding Business Day; provided,
however, that in the case of payments due by Borrower to Lender on a Saturday,
Sunday or holiday (e.g., monthly deposits into Reserves, payments on the Note,
etc.) such payments shall be deemed due on the immediately preceding Business
Day. The term “business day” or “Business Day” when used herein shall mean a
weekday, Monday through Friday, except a legal holiday or a day on which banking
institutions in New York, New York are authorized by law to be closed.
 
          5.12          Application of the Proceeds of the Note. To the extent
that proceeds of the Note are used to pay indebtedness secured by any
outstanding lien, security interest, charge or prior encumbrance against the
Property, such proceeds have been advanced by Lender at Borrower’s request and
Lender shall be subrogated to any and all rights, security interests and liens
owned by any owner or holder of such outstanding liens, security interests,
charges or encumbrances, irrespective of whether said liens, security interests,
charges or encumbrances are released.
 
          5.13          Unsecured Portion of Indebtedness. If any part of the
secured indebtedness cannot be lawfully secured by this Deed of Trust or if any
part of the Property cannot be lawfully subject to the lien and security
interest hereof to the full extent of such indebtedness, then all payments made
shall be applied on said indebtedness first in discharge of that portion thereof
which is unsecured by this Deed of Trust.
 
          5.14          Cross Default. A default hereunder which has not been
cured within any applicable grace or cure period shall be a default under each
of the other Loan Documents.
 
          5.15          Interest After Sale. In the event the Property or any
part thereof shall be sold upon foreclosure as provided hereunder, to the extent
permitted by law, the sum for which the same shall have been sold shall, for
purposes of redemption (if applicable, pursuant to the laws of the state in
which the Property is located), bear interest at the Default Interest Rate.
 
          5.16          Construction of this Document.This document may be
construed as a mortgage, security deed, deed of trust, chattel mortgage,
conveyance, assignment, security agreement, pledge, financing statement,
hypothecation or contract, or any one or more of the foregoing, in order to
fully effectuate the liens and security interests created hereby and the
purposes and agreements herein set forth.
 
          5.17          No Merger. It is the desire and intention of the parties
hereto that this Deed of Trust and the lien hereof shall not merge in fee simple
title to the Property.
 
          5.18          Rights With Respect to Junior Encumbrances. Any person
or entity purporting to have or to take a junior mortgage or other lien upon the
Property or any interest therein shall be subject to the rights of Lender to
amend, modify, increase, vary, alter or supplement this Deed of Trust, the Note
or any of the other Loan Documents and to extend the maturity date of the
indebtedness secured hereby and to increase the amount of the indebtedness
secured hereby and to waive or forebear the exercise of any of its rights and
remedies hereunder or under any of the other Loan Documents and to release any
collateral or security for the indebtedness secured


 
DEED OF TRUST AND SECURITY AGREEMENT - Page 70 

--------------------------------------------------------------------------------

 
 
hereby, in each and every case without obtaining the consent of the holder of
such junior lien and without the lien or security interest of this Deed of Trust
losing its priority over the rights of any such junior lien.
 
          5.19          Lender May File Proofs of Claim. In the case of any
receivership, insolvency, bankruptcy, reorganization, arrangement, adjustment,
composition or other proceedings affecting Borrower or the principals or general
partners in Borrower, or their respective creditors or property, Lender, to the
extent permitted by law, shall be entitled to file such proofs of claim and
other documents as may be necessary or advisable in order to have the claims of
Lender allowed in such proceedings for the entire secured indebtedness at the
date of the institution of such proceedings and for any additional amount which
may become due and payable by Borrower hereunder after such date.
 
          5.20          After-Acquired Property. All property acquired by
Borrower after the date of this Deed of Trust which by the terms of this Deed of
Trust shall be subject to the lien and the security interest created hereby,
shall immediately upon the acquisition thereof by Borrower and without further
deed, mortgage, conveyance or assignment become subject to the lien and security
interest created by this Deed of Trust.
 
          5.21          No Representation. By accepting delivery of any item
required to be observed, performed or fulfilled or to be given to Lender
pursuant to the Loan Documents, including, but not limited to, any officer’s
certificate, balance sheet, statement of profit and loss or other financial
statement, survey, appraisal or insurance policy, Lender shall not be deemed to
have warranted, consented to, or affirmed the sufficiency, legality,
effectiveness or legal effect of the same, or of any term, provision or
condition thereof, and such acceptance of delivery thereof shall not be or
constitute any warranty, consent or affirmation with respect thereto by Lender.
 
          5.22          Duplicate Originals: Counterparts. This Deed of Trust
may be executed in any number of duplicate originals and each duplicate original
shall be deemed to be an original. This Deed of Trust may be executed in any
number of counterparts, each of which shall be effective only upon delivery and
thereafter shall be deemed an original, and all of which shall constitute a
single instrument, for the same effect as if all parties hereto had signed the
same signature page. Any signature page of this Deed of Trust may be detached
from any counterpart of this Deed of Trust without impairing the legal effect of
any signatures thereon and may be attached to another counterpart of this Deed
of Trust identical in form hereto but having attached to it one or more
additional signature pages. The failure of any party hereto to execute this
Agreement, or any counterpart hereof, shall not relieve the other signatories
from their obligations hereunder.
 
          5.23          Personal Liability. Notwithstanding anything to the
contrary contained in this Deed of Trust, the liability of Borrower and its
general partners for the indebtedness secured hereby and for the performance of
the other agreements, covenants and obligations contained herein and in the Loan
Documents shall be limited as set forth in Section 1.05 of the Note; provided,
however, that nothing herein shall be deemed to be a waiver of any right which
Lender may have under Sections 506(a), 506(b), 1111(b) or any other provisions
of the Bankruptcy Code to file a claim for the full amount of the indebtedness
secured hereby or to require that all collateral shall continue to secure all
indebtedness owing to Lender in accordance with the Note, this Deed of Trust and
the other Loan Documents.


 
DEED OF TRUST AND SECURITY AGREEMENT - Page 71 

--------------------------------------------------------------------------------

 
 
          5.24     Recording and Filing. Borrower will cause the Loan Documents
and all amendments and supplements thereto and substitutions therefor to be
recorded, filed, re-recorded and re-filed in such manner and in such places as
Lender shall reasonably request, and will pay on demand all such recording,
filing, re-recording and re-filing taxes, fees and other charges. Borrower shall
reimburse Lender, or its servicing agent, for the costs incurred in obtaining a
tax service company to verify the status of payment of taxes and assessments on
the Property.
 
          5.25     Entire Agreement and Modifications. This Deed of Trust and
the other Loan Documents contain the entire agreements between the parties and
supersede any prior agreements (oral or written), and may not be amended,
revised, waived, discharged, released or terminated orally but only by a written
instrument or instruments executed by the party against which enforcement of the
amendment, revision, waiver, discharge, release or termination is asserted.
 
          5.26     Maximum Interest. The provisions of this Deed of Trust and of
all agreements between Borrower and Lender, whether now existing or hereafter
arising and whether written or oral, are hereby expressly limited so that in no
contingency or event whatsoever, whether by reason of demand or acceleration of
the maturity of the Note or otherwise, shall the amount contracted for, charged,
taken, reserved, paid, or agreed to be paid (“Interest”), to Lender for the use,
forbearance or retention of the money loaned under the Note exceed the maximum
amount permissible under applicable law. If, from any circumstance whatsoever,
performance or fulfillment of any provision hereof or of any agreement between
Borrower and Lender shall, at the time performance or fulfillment of such
provision shall be due, exceed the limit for Interest prescribed by law or
otherwise transcend the limit of validity prescribed by applicable law, then
ipso facto the obligation to be performed or fulfilled shall be reduced to such
limit and if, from any circumstance whatsoever, Lender shall ever receive
anything of value deemed Interest by applicable law in excess of the maximum
lawful amount, an amount equal to any excessive Interest shall be applied to the
reduction of the principal balance owing under the Note in the inverse order of
its maturity (whether or not then due) or at the option of Lender be paid over
to Borrower, and not to the payment of Interest. All Interest (including any
amounts or payments judicially or otherwise under law deemed to be Interest)
contracted for, charged, taken, reserved, paid or agreed to be paid to Lender
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full term of the Note, including any
extensions and renewals thereof until payment in full of the principal balance
of the Note so that the Interest thereon for such full term will not exceed at
any time the maximum amount permitted by applicable law. Borrower hereby agrees
that as a condition precedent to any claim seeking usury penalties against
Lender, Borrower will provide written notice to Lender, advising Lender in
reasonable detail of the nature and amount of the violation, and Lender shall
have sixty (60) days after receipt of such notice in which to correct such usury
violation, if any, by either refunding such excess interest to Borrower or
crediting such excess interest against the Note and/or any other indebtedness
then owing by Borrower to Lender. To the extent that Lender is relying on
Chapter 303, as amended, of the Texas Finance Code to determine the maximum
amount of Interest permitted by applicable law on the principal of the Note,
Lender will utilize the weekly rate ceiling from time to time in effect as
provided in such Chapter 303, as amended. To the extent United States federal
law permits a greater amount of interest than is permitted under Texas law,
Lender will rely on United States federal law instead of such Chapter 303, as
amended, for the purpose of determining the maximum amount permitted by
applicable law.
 
 
DEED OF TRUST AND SECURITY AGREEMENT - Page 72

--------------------------------------------------------------------------------

 
 
Additionally, to the extent permitted by applicable law now or hereafter in
effect, Lender may, at its option and from time to time, implement any other
method of computing the maximum lawful rate under such Chapter 303, as amended,
or under other applicable law by giving notice, if required, to Borrower as
provided by applicable law now or hereafter in effect. In no event shall the
provisions of Chapter 346 of the Texas Finance Code (which regulates certain
revolving credit loan accounts and revolving tri-party accounts) apply to the
indebtedness evidenced hereby. This Section will control all agreements between
Borrower and Lender.
 
          5.27     Application of Default Interest Rate Not a Waiver.
Application of the Default Interest Rate shall not be deemed to constitute a
waiver of any Event of Default or other default or any rights or remedies of
Lender under this Deed of Trust, any other Loan Document or applicable legal
requirements, or a consent to any extension of time for the payment or
performance of any obligation with respect to which the Default Interest Rate
may be invoked.
 
          5.28     Interest Payable by Lender. Lender shall cause funds in the
Curtailment Reserve, the Renovation Reserve and the FF&E Reserve (the “Funds”)
to be deposited into interest bearing accounts of the type customarily
maintained by Lender or its servicing agent for the investment of similar
reserves, which accounts may not yield the highest interest rate then available.
The Funds shall be held in an account in Lender’s name (or such other account
name as Lender may elect) at a financial institution or other depository
selected by Lender (or its Servicer) in its sole discretion (collectively, the
“Depository Institution”). Borrower shall earn no more than an amount of
interest on the Funds equal to an amount determined by applying to the average
monthly balance of such Funds the quoted interest rate for the Depository
Institution’s money market savings account, as such rate is determined from time
to time (such allocated amount being referred to as “Borrower’s Interest”).
Lender or its Depository Institution shall be entitled to report under
Borrower’s Federal tax identification number, Borrower’s Interest on the Funds.
If the Depository Institution does not have an established money market savings
account (or if an interest rate for such account cannot otherwise be determined
in connection with the deposit of such Funds), a comparable interest rate quoted
by the Depository Institution and acceptable to Lender (or its Servicer) in its
reasonable discretion shall be used. The amount of Borrower’s Interest allocated
to Funds shall be added to the balance in the Curtailment Reserve, the
Renovation Reserve and the FF&E Reserve and shall be disbursed for payment of
the items for which other Funds in the Curtailment Reserve, the Renovation
Reserve and the FF&E Reserve are to be disbursed.
 
          5.29     Further Stipulations. The additional covenants, agreements
and provisions set forth in Exhibit B attached hereto, if any, shall be a part
of this Deed of Trust and shall, in the event of any conflict between such
further stipulations and any of the other provisions of this Deed of Trust, be
deemed to control.
 
          5.30     Relationship of the Parties. The relationship between
Borrower and Lender is that of a borrower and a lender only and neither of those
parties is, nor shall it hold itself out to be, the agent, employee, joint
venturer or partner of the other party.
 
          5.31     Fixture Filing. This Deed of Trust shall be effective from
the date of its recording as a financing statement filed as a fixture filing
with respect to all goods constituting part of the Property which are or are to
become fixtures. This Deed of Trust shall also be effective as a
 
 
DEED OF TRUST AND SECURITY AGREEMENT - Page 73

--------------------------------------------------------------------------------

 
 
financing statement covering as-extracted collateral subject to, and pursuant to
the provisions of, Section 9.301 of the Uniform Commercial Code - Secured
Transactions, as adopted in Texas and as the same may be later amended, and is
to be filed for record in the Real Estate Records of the county where the
Property is situated. The mailing address of Borrower and the address of Lender
from which information concerning the security interests may be obtained are set
forth in Section 1.22 above.
 
          5.32     Cooperation with Rating Agencies and Investors. Borrower
covenants and agrees that in the event Lender decides to include the Loan as an
asset of a Secondary Market Transaction, Borrower agrees to cooperate with
Lender to facilitate any such action, the transfer or disposition of the Loan,
the rating of the Loan or of a securitization in which the Loan is included.
Borrower’s cooperation obligation shall continue until the Loan has been repaid
in full, and shall include, without limitation, the following as each may be
reasonably required from time to time by Lender, Servicer, or any holder of the
Note:
 
                    (a)     Consenting to non-material modifications to the Loan
Documents or to Borrower’s organizational documents, which modifications shall
not increase Borrower’s financial obligations nor diminish any of Borrower’s
rights in connection with the Loan;
 
                   (b)     Provision of information, reports, copies of notices
and reasonable access to the collateral properties and to personnel of Manager
and the partners, shareholders or members of Borrower;
 
                    (c)      At Lender’s request, meeting with representatives
of the Rating Agencies and/or investors to discuss the business and operations
of the Property;
 
                   (d)     Permitting Lender or its representatives to provide
related information to the Rating Agencies and/or investors;
 
                    (e)      At Lender’s request, Borrower shall cooperate in
causing the Note and Deed of Trust to be split into two or more notes, parts or
interests, in whatever proportion Lender deems appropriate, which may be in the
form of pari passu interests, senior and junior interests, or other interests;
and
 
                   (f)      Cooperating with the reasonable requests of the
Rating Agencies and/or investors in connection with all of the foregoing.
 
For purposes hereof, a “Secondary Market Transaction” shall be (a) any sale or
assignment of this Deed of Trust, the Note and the other Loan Documents to one
or more investors as a whole loan; (b) a participation of the Loan to one or
more investors; (c) any deposit of this Deed of Trust, the Note and the other
Loan Documents with a trust or other entity which may sell certificates or other
instruments to investors evidencing an ownership interest in the assets of such
trust or other entity or similar securitization; (d) any other sale, assignment
or transfer of the Loan or any interest therein to one or more investors; or (e)
any securitization of all or any portion of Lender’s interest in the Loan
including a securitization where Lender causes the Note and Deed of Trust to be
split into two or more notes, parts or interests, in whatever proportion Lender
deems appropriate, which may be in the form of pari passu interests, senior and
junior interests, or other interests, and thereafter sells, assigns,
participates, syndicates or securitizes all
 
 
DEED OF TRUST AND SECURITY AGREEMENT - Page 74

--------------------------------------------------------------------------------

 
 
or any part of either such severed or split note and deed of trust. At any time
during which the Loan is an asset of a securitization or is otherwise an asset
of any rated transaction, “Rating Agency” shall mean the rating agency or rating
agencies that from time to time rate the securities, certificates or other
instruments issued in connection with such securitization or other transaction.
 
                    5.33     SPECIFIC NOTICE REGARDING INDEMNITIES. IT IS
EXPRESSLY AGREED AND UNDERSTOOD THAT THIS DEED OF TRUST INCLUDES INDEMNIFICATION
PROVISIONS (INCLUDING, WITHOUT LIMITATION, THE INDEMNIFICATION PROVISIONS
CONTAINED IN SECTIONS 1.12(e). 1.30(c), 1.31(a) AND 1.34(c)) WHICH, IN CERTAIN
CIRCUMSTANCES, COULD INCLUDE AN INDEMNIFICATION BY BORROWER OF LENDER FROM
CLAIMS OR LOSSES ARISING AS A RESULT OF LENDER’S OWN NEGLIGENCE.
 
[No Further Text on this Page; Signature Page Follows]
 
 
DEED OF TRUST AND SECURITY AGREEMENT - Page 75

--------------------------------------------------------------------------------

 
 
          IN WITNESS WHEREOF, Borrower, intending to be legally bound hereby,
has duly executed this Deed of Trust to be effective as of the date set forth in
the first paragraph hereof.
 

  BORROWER:        
WOODLANDS TERRAPIN INVESTORS I, LLC,
 
a Texas limited liability company
 
By:
/s/ Anthony Jon Sherman    
Name: Anthony Jon Sherman
   
Title: Manager
       
WOODLANDS TERRAPIN INVESTORS II, LLC,
 
a Texas limited liability company
 
By:
/s/ Anthony Jon Sherman    
Name: Anthony Jon Sherman
   
Title: Manager
       
WOODLANDS TERRAPIN INVESTORS III, LLC,
 
a Texas limited liability company
 
By:
/s/ Anthony Jon Sherman    
Name:Anthony Jon Sherman
   
Title: Manager

 
 
DEED OF TRUST AND SECURITY AGREEMENT - Signature Page

--------------------------------------------------------------------------------

 
 

       
537 HOUSTON, LLC,
 
a Texas limited liability company
 
By:
 /s/ Anthony Jon Sherman    
Name: Anthony Jon Sherman
   
Title: Manager
       
MAVEN HOUSTON, LLC,
 
a Texas limited liability company
     
By:
/s/ Anthony Jon Sherman    
Name: Anthony Jon Sherman
   
Title: Manager
       
MARC HOTEL HOUSTON, LLC,
 
a Texas limited liability company
 
By:
 /s/ Anthony Jon Sherman    
Name: Anthony Jon Sherman
   
Title: Manager
     
MIRIAM HOTEL HOUSTON, LLC,
 
a Texas limited liability company
 
By:
/s/ Anthony Jon Sherman    
Name: Anthony Jon Sherman
Title: Manager

 
 
DEED OF TRUST AND SECURITY AGREEMENT - Signature Page

--------------------------------------------------------------------------------

 

         
STATE OF 
California
 
§
       
§
COUNTY OF 
Contra Costa
 
§

 
This instrument was ACKNOWLEDGED before me on November 14, 2006 by ANTHONY JON
SHERMAN, as Manager of WOODLANDS TERRAPIN INVESTORS I, LLC, a Texas limited
liability company, on behalf of said limited liability company.

         
[SEAL]
               
Helen S Stuart
       
Notary Public, State of
California
 
My Commission Expires:
       
Helen S Stuart
Sept. 19, 2009
   
Printed Name of Notary Public
           (stamp) [img002.jpg]
STATE OF
California
 
§
       
§
COUNTY OF
Contra Costa
 
§

 
This instrument was ACKNOWLEDGED before me on November 14,  2006 by ANTHONY JON
SHERMAN, as Manager of WOODLANDS TERRAPIN INVESTORS II, LLC, a Texas limited
liability company, on behalf of said limited liability company.

         
[SEAL]
               
Helen S Stuart
       
Notary Public, State of
California
 
My Commission Expires:
       
Helen S Stuart
Sept. 19, 2009
   
Printed Name of Notary Public
           (stamp) [img002.jpg]
STATE OF
California
 
§
       
§
COUNTY OF
Contra Costa
 
§

 
This instrument was ACKNOWLEDGED before me on November 14,  2006 by ANTHONY JON
SHERMAN, as Manager of WOODLANDS TERRAPIN INVESTORS III, LLC, a Texas limited
liability company, on behalf of said limited liability company.

         
[SEAL]
               
Helen S Stuart
       
Notary Public, State of
California
 
My Commission Expires:
       
Helen S Stuart
Sept. 19, 2009
   
Printed Name of Notary Public
           
DEED OF TRUST AND SECURITY AGREEMENT - Acknowledgment Page
42478-69/Homewood Suites
  (stamp) [img002.jpg]

 
 
 

--------------------------------------------------------------------------------

 
 

                     
STATE OF
California
 
§
       
§
COUNTY OF
Contra Costa
 
§

 
This instrument was ACKNOWLEDGED before me on November 14, 2006 by ANTHONY JON
SHERMAN, as Manager of 537 HOUSTON, LLC, a Texas limited liability company, on
behalf of said limited liability company.

         
[SEAL]
               
Helen S Stuart
       
Notary Public, State of
California
 
My Commission Expires:
       
Helen S Stuart
Sept. 19, 2009
   
Printed Name of Notary Public
          (stamp) [img002.jpg]
STATE OF
California
 
§
       
§
COUNTY OF
Contra Costa
 
§

 
This instrument was ACKNOWLEDGED before me on November 14, 2006 by ANTHONY JON
SHERMAN, as Manager of MAVEN HOUSTON, LLC, a Texas limited liability company, on
behalf of said limited liability company.

         
[SEAL]
               
Helen S Stuart
       
Notary Public, State of
California
 
My Commission Expires:
       
Helen S Stuart
Sept. 19, 2009
   
Printed Name of Notary Public
           (stamp) [img002.jpg]
STATE OF
California
 
§
       
§
COUNTY OF
Contra Costa
 
§

 
This instrument was ACKNOWLEDGED before me on November 14, 2006 by ANTHONY JON
SHERMAN, as Manager of MARC HOTEL HOUSTON, LLC, a Texas limited liability
company, on behalf of said limited liability company.

         
[SEAL]
               
Helen S Stuart
       
Notary Public, State of
California
 
My Commission Expires:
       
Helen S Stuart
Sept. 19, 2009
   
Printed Name of Notary Public
           
DEED OF TRUST AND SECURITY AGREEMENT - Acknowledgment Page
42478-69/Homewood Suites
 (stamp) [img002.jpg]

 
 
 

--------------------------------------------------------------------------------

 
 

                     
STATE OF
California
 
§
       
§
COUNTY OF
Contra Costa
 
§

 
This instrument was ACKNOWLEDGED before me on November 14, 2006 by ANTHONY JON
SHERMAN, as Manager of MIRIAM HOTEL HOUSTON, LLC, a Texas limited liability
company, on behalf of said limited liability company.



         
[SEAL]
               
Helen S Stuart
       
Notary Public, State of
California
 
My Commission Expires:
       
Helen S Stuart
Sept. 19, 2009
   
Printed Name of Notary Public
       
EXHIBIT LIST
     (stamp) [img002.jpg]      
Exhibit A - Legal Description
   
Exhibit B - Additional Stipulations
   
Exhibit C - Renovation Budget
         
DEED OF TRUST AND SECURITY AGREEMENT - Acknowledgment Page
42478-69/Homewood Suites

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
LEGAL DESCRIPTION
 
Reserve A, Block 1, Final Plat of HOMEWOOD SUITES-SHENANDOAH, a subdivision in
Montgomery County, Texas, according to map or plat thereof recorded in Volume N,
Page 154 of the Map Records of Montgomery County, Texas.
 
Tax Parcel No.: 0389-00-02822
 
 
EXHIBIT A, Legal Description - Solo Page

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
ADDITIONAL STIPULATIONS

   
B-l
Cash Management Stipulations. Borrower, Lender and any Manager have, of even
date herewith, entered into that certain Cash Management Agreement (the “Cash
Management Agreement”) of even date herewith which, among other things, provides
for the disposition of Rents and Profits from the Property. It is specifically
agreed that (i) the Cash Management Agreement is one of the Loan Documents (as
defined in this Deed of Trust), and (ii) the Reserves shall be maintained as
Sub-Accounts of the Central Account (as such terms are described or defined in
the Cash Management Agreement). The Reserves and any disbursement therefrom
shall be subject to both this Deed of Trust, the Cash Management Agreement and
the other Loan Documents. All references in this Deed of Trust to the Impound
Account and to the other Reserves shall be deemed to refer to the Sub-Account of
the Central Account (as defined in the Cash Management Agreement) into which the
proceeds of each such Reserve have been deposited pursuant to the Cash
Management Agreement. All payments from Borrower to Lender with respect to
Reserves shall be made by disbursement from the Rent Account (as defined in the
Cash Management Agreement) or as otherwise provided in the Cash Management
Agreement.
   
B-2
Curtailment Reserve. During any Curtailment Period (as defined in the Cash
Management Agreement), Borrower shall be required to establish and maintain a
reserve (the “Curtailment Reserve”) to be funded, maintained and disbursed in
accordance with the terms and provisions of the Cash Management Agreement.
   
B-3
Tenant In Common Stipulations.

 

 
(a)
Tenants In Common. Borrower warrants and represents that Borrower is comprised
of the 7 tenants in common listed below and each owns the following undivided
interests in the Property as tenants-in-common:
         
30.00% undivided interest held by Woodlands Terrapin Investors I, LLC, a Texas
limited liability company;
         
18.00% undivided interest held by Woodlands Terrapin Investors II, LLC, a Texas
limited liability company;
         
23.67% undivided interest held by Woodlands Terrapin Investors III, LLC, a Texas
limited liability company;
         
6.67% undivided interest held by 537 Houston, LLC, a Texas limited liability
company;
 
10.83% undivided interest held by Maven Houston, LLC, a Texas limited liability
company;
         
5.83% undivided interest held by Marc Hotel Houston, LLC, a Texas limited
liability company; and
         
5.00% undivided interest held by Miriam Hotel Houston, LLC, a Texas limited
liability company.
         
Notwithstanding anything to the contrary contained herein, Borrower represents,
warrants and covenants that (i) subject to Section 1.05 of the Note, each of the
representations, warranties, covenants and agreements made by Borrower herein
and in the other Loan Documents shall be deemed a representation, warranty,
covenant and agreement of each TIC, and the liability of each TIC is joint and
several, both with respect to all the TICS and with respect to any other
obligors or indemnitors relative to the Loan; and (ii) the definition of
Property herein and in the other Loan Documents includes all of the rights,
title and interests of the TICS as tenants in common and all

 
 
EXHIBIT B, Additional Stipulations - Page 1

--------------------------------------------------------------------------------

 
 

   
of their rights in, to, and under the TIC Agreement (hereinafter defined),
including, but not limited to, any rights of first refusal, options to purchase,
and similar rights, and further including any right of first refusal arising
under Section 363(i) Bankruptcy Code.
           
(b)
TIC Agreement. The TICS have each executed and are all subject to that certain
Tenancy in Common - Tenants Agreement dated November 17, 2006, (the “TIC
Agreement”). Borrower desires to place third parties on notice that the TIC
Agreement contains certain rights, obligations, requirements and certain waivers
(including waiver of partition rights), all of which are incorporated by
reference in this Deed of Trust. It is specifically acknowledged and agreed by
Borrower that Lender is a third party beneficiary of the TIC Agreement.
           
(c)
Subordination and Standstill Agreement. It is specifically agreed by Borrower
that the TIC Agreement and all rights, remedies of, and indemnities benefiting
the TICS thereunder as to one another, the Property or the ownership or
operation thereof are hereby expressly made fully JUNIOR, SECONDARY, SUBJECT and
SUBORDINATE to the rights and remedies of the Lender under the Loan Documents,
including future advances made by Lender. Each TIC further SUBORDINATES and
hereby makes JUNIOR, SECONDARY and SUBJECT any and all purchase options, rights
of first refusal and rights to purchase the Property or any right or interest
therein, whether now owned or hereafter acquired, including, without limitation,
any rights arising under Section 363(i) of the Bankruptcy Code. To the extent
that any one or more of the TICS have or in the future obtains any lien or
similar interest whatsoever in or to the Property, or any right or interest
therein, whether now owned or hereafter acquired, such lien or other interest
shall be and hereby is WAIVED, RELEASED and DISCHARGED in its entirety. Each TIC
further agrees and covenants that it will not pursue any other remedies against
one another to which it may be entitled pursuant to the TIC Agreement during the
term of the Loan.
           
(d)
Alienation and Further Encumbrances. All of the terms, conditions, agreements
and restrictions relating to the ownership interests in, and control of, the
Borrower or its constituent parties or to conveyances of the Property or to
assignments of ownership interests in the Property, all as set forth in Section
1.13 hereof and elsewhere in this Deed of Trust shall be deemed to apply to each
of the individual TICS comprising Borrower (and their respective constituent
parties).
             
(1)
General Requirements. Without limiting the generality of the foregoing, the
conveyance or assignment of any interest in the Property (whether by a single
TIC or all of the TICS) shall be subject to the restrictions imposed in Section
1.13 hereof; it being further agreed and understood that the allowable
assignments of ownership interests as described in Section 1.13(a) hereof shall
not be construed so as to allow the conveyance of any TIC’s undivided interest
in the Property absent satisfaction of the requirements for a transfer (e.g.,
each prospective buyer of a TIC interest to be a single purpose, bankruptcy
remote entity, execution of assumption documents etc.) as described in Section
1.13(b) and otherwise in this Deed of Trust.
             
(2)
Redemption and Internal Transfers by TICS. Notwithstanding the foregoing
provisions of this subsection (d) hereof to the contrary, to the extent an
ownership interest in the Property held by a TIC is to be transferred to another
TIC with a then existing ownership interest in the Property pursuant to a
purchase option under the TIC Agreement or other written agreement acceptable to
Lender, such transfer must still be made in accordance with the requirements of
Section 1.13(b), but subject to the following further specific requirements and
conditions:
               
(i)
All of the terms and conditions set forth in Section 1.13(b) hereof shall be
fully satisfied with respect to such transfers except that: (x) no Assumption
Fee or Application Fee shall be due or owing pursuant to Section 1.13(b)(2) or
(3); and (y) notwithstanding the terms of Section 1.13(b)(2), Borrower gives
Lender written notice of any such proposed internal transfer not less than ten
(10) business days prior to the scheduled date of such transfer;



 
EXHIBIT B, Additional Stipulations - Page 2

--------------------------------------------------------------------------------

 
 

     
(ii)
The TIC Agreement shall be revised to reflect such transfer;
               
(iii)
The ownership interest held by Woodlands Terrapin Investors I, LLC, a Texas
limited liability company can not be transferred pursuant to the terms of this
subsection (d)(2) hereof;
               
(iv)
No conveyance of an interest in the Property may be undertaken pursuant to this
subsection (d)(2) if the effect of such transfer would be to cause any TIC to
have an undivided interest in the Property equal to or greater than that then
held by Woodlands Terrapin Investors I, LLC;
               
(v)
In the event any proposed transferee accumulates more than an aggregate 20%
direct or indirect ownership in the Property, Lender has obtained for such
proposed transferee a credit check acceptable to Lender based on Lender’s then
current underwriting standards.
             
(3)
Transfer to Single Entity Notwithstanding the other provisions of Section 1.13
to the contrary, Borrower shall, in accordance with the requirements of this
subsection (d)(3). have the right, without Lender’s consent, to transfer
ownership of the Property in its entirety to Woodlands Terrapin Investors I, LLC
(the “Replacement Borrower”) which entity shall (i) satisfy all applicable
requirements of Lender, including, but not limited to, the requirements set
forth in Section 1.13(b) and Section 1.32 hereof; and (ii) be effectively owned
by the same persons and entities which, on the date of such transfer, are, on an
aggregate basis, the ultimate beneficial owners of Borrower and in the same
proportion as such then current owners of Borrower maintain in Borrower. Such
transfer shall be made in accordance with and subject to the following:
               
(i)
All of the terms and conditions set forth in Section 1.13(b) shall be fully
satisfied as they relate to the transfer to the Replacement Borrower, except
that (x) notwithstanding the terms of Sections 1.13(b)(2) and (3), no
Application Fee or Assumption Fee shall be applicable, and (y) notwithstanding
the terms of Section 1.13(b)(2), Borrower shall give Lender written notice of
the proposed transfer to the Replacement Borrower not less than thirty (30) days
prior to the scheduled date of a transfer. Without limitation to Lender’s right,
in its reasonable discretion, to approve or disapprove the proposed transferee
as set forth in Section 1.13(b)(2), it is and shall be deemed to be reasonable
for Lender to withhold its approval of any transferee entity which is not
controlled by Anthony Jon Sherman and which does not conform to the requirements
for such Replacement Borrower set forth in the immediately preceding paragraph;
               
(ii)
After a transfer undertaken pursuant to this Section B-3(d)(3), Lender shall
release any then current guarantor or indemnitor from any and all of its
obligations pursuant to the Indemnity and Guaranty Agreement and Hazardous
Substances Indemnity Agreement dated on or about the date hereof as to
circumstances or events first occurring from and after the date of such
transfer; provided that, after the date of such transfer, such indemnitor or
guarantor: (A) is not Anthony Jon Sherman; (B) is not the Sherman Family Trust
DTD 4/22/03; (C) does not own a 20% or greater aggregate direct or indirect
ownership interest in the Replacement Borrower; (D) does not own a controlling
interest in the Replacement Borrower; or (v) is not responsible for the
management and control of the Replacement Borrower; and
               
(iii)
The TIC Agreement shall be terminated and evidence of such termination,
reasonably acceptable to Lender, shall be filed in the real property records in
the county where the Property is situated.

 
 
EXHIBIT B, Additional Stipulations - Page 3

--------------------------------------------------------------------------------

 
 

   
(4)
Collective Transfer by all TICS. In addition to the conditions and requirements
that must be satisfied in connection with a transfer as set forth in Section
1.13(b) hereof, the following additional requirement and condition shall apply:
                 
Any such transfer must be effectuated and consummated jointly and severally by
all parties collectively constituting Borrower (including, as applicable, all of
the TICS) and the Buyer must purchase the entire interest of all such parties in
and to the Property pursuant to the transfer.
               
The foregoing item specified above shall be deemed an additional requirement of
Section 1.13(b) hereof as if listed directly in such Section.
           
(e)
Security Agreement. For purposes of Section 1.22 hereof, the name, principal
place of business and chief executive office of each TIC (as Debtor under any
applicable Uniform Commercial Code) are as follows:

 

     
Woodlands Terrapin Investors I, LLC
 
38 Miller Avenue, Suite 109
 
Mill Valley, CA 94941
     
Woodlands Terrapin Investors II, LLC
 
38 Miller Avenue, Suite 109
 
Mill Valley, CA 94941
     
Woodlands Terrapin Investors III, LLC
 
38 Miller Avenue, Suite 109
 
Mill Valley, CA 94941
     
537 Houston, LLC
 
38 Miller Avenue, Suite 109
 
Mill Valley, CA 94941
     
Maven Houston, LLC
 
38 Miller Avenue, Suite 109
 
Mill Valley, CA 94941
     
Marc Hotel Houston, LLC
 
38 Miller Avenue, Suite 109
 
Mill Valley, CA 94941
     
Miriam Hotel Houston, LLC
 
38 Miller Avenue, Suite 109
 
Mill Valley, CA 94941




         
(f)
Covenants with Respect to Indebtedness. Operations and Fundamental Changes. In
addition to the representations, warranties and covenants set forth in Section
1.32 hereof, Borrower further represents, warrants and covenants as of the date
hereof and until such time as the indebtedness secured hereby is paid in full
that:
           
(1)
Each of Woodlands Terrapin Investors I, LLC, Woodlands Terrapin Investors II,
LLC, Woodlands Terrapin Investors III, LLC, 537 Houston, LLC, Maven Houston,
LLC, Marc Hotel Houston, LLC, and Miriam Hotel Houston, LLC is and shall remain
organized in the State of Delaware or in another state whose statutes permit the
continued existence of such entity upon the bankruptcy or dissolution of the
sole member, has and shall maintain in effect an operating agreement which
provides for the continued existence of such entity in the event of the
bankruptcy or dissolution of the sole member of any one or



 
EXHIBIT B, Additional Stipulations - Page 4

--------------------------------------------------------------------------------

 
 

     
more of the TICS, and shall conduct its business so that the assumptions of fact
made with respect to such entity in that certain single member limited liability
company opinion letter dated on or about the date hereof delivered by Franklin
Cardwell and Jones (the “Single Member LLC Opinion”) in connection with the
execution and delivery of the Loan Documents shall be true and correct, in all
material respects at all times;
           
(2)
Each TIC shall (i) observe, comply with, discharge and satisfy in full each and
every term, provision, obligation and requirement of the TIC Agreement (unless
the same conflicts with this Deed of Trust or other Loan Documents; and in the
event of any such conflict, then the terms and provisions of this Deed of Trust
and the other Loan Documents shall control); and (ii) promptly provide Lender
with copies of any and all notices given under the TIC Agreement and Lender
shall have the right and opportunity (but not the obligation) to cure any
default or event of default that may exist thereunder;
           
(3)
No TIC will (i) enter into, seek or permit any modification, amendment,
termination or rescission of the TIC Agreement without the prior written consent
of Lender; (ii) assign the TIC Agreement without the prior written consent of
Lender; and (iii) enter into any contract or agreement with any other TIC,
except in the ordinary course of business and upon terms and conditions that are
intrinsically fair and are no less favorable to it than those that would be
obtained in a comparable arms-length transaction with an unrelated third party;
           
(4)
No TIC has made, nor will make, any loans or advances to any other TIC;
           
(5)
No TIC has commingled, nor will any TIC commingle, their respective funds and
other assets with any of their respective members, managers, general partners,
principals or affiliates or any other person, including, but not limited to, any
other TIC; provided, however, that funds from Property operations may be
deposited into one account so long as such deposits continuously remain the sole
respective assets of each such TIC and such collective account is subject to
strict accounting controls such that the funds of any TIC therein would be
susceptible to being withdrawn and segregated into its own respective account at
any time; and
           
(6)
No securities laws were violated in connection with the acquisition by the TICS
of their respective undivided interests in the Property and no securities laws
will be violated in connection with any future disposition by any of the TICS of
their respective interests; provided, however, that the foregoing shall not be
construed to allow any additional conveyance or transfer of the Property, other
than as expressly allowed by the terms and conditions of Section 1.13 hereof.
           
The foregoing items specified in this subsection (f) shall be deemed additional
listed representations, warranties and covenants in Section 1.32 hereof as if
listed directly in such Section.
         
(g)
Events of Default. In addition to those circumstances which are defined as
Events of Default in Section 2.1 hereof, the following circumstances shall also
constitute Events of Default:
           
(1)
If any of the facts forming the basis of the assumptions set forth in the Single
Member LLC Opinion, shall no longer be true and correct in all material
respects.
           
(2)
A default or circumstance that with the passage of time or the giving of notice,
or both, could result in a default under the TIC Agreement;
           
(3)
The TIC Agreement is modified, amended, transferred, assigned, terminated, or
rescinded by Borrower or any TIC without the prior written consent of Lender;

 
 
EXHIBIT B, Additional Stipulations - Page 5

--------------------------------------------------------------------------------

 
 

   
(4)
There is any attempt or action by any one or more of the TICS comprising
Borrower to cause (or permit) the termination of the management agreement in
violation of Section 1.29 hereof; or
           
(5)
There is a petition filed or any other attempt or action undertaken by any one
or more of the TICS comprising Borrower to cause (or permit) the partition or
similar legal proceeding relative to the Property in violation of this Section.
           
The foregoing items specified in this subsection shall be deemed additional
listed Events of Default in Section 2.1 hereof as if listed directly in such
Section.
         
(h)
Additional Notice Provisions. Borrower further acknowledges and agrees that with
respect to any and all Notices and other communication on the part of Lender
directed to Borrower, the TIC Agreement designates Woodlands Terrapin Investors
I, LLC as the party under the TIC Agreement to (i) whom any and all such Notices
and other communication should be delivered or communicated (and such
designation shall be changed to another party under the TIC Agreement only
following thirty (30) days prior Notice to Lender); and (ii) act as agent for
service of process for each and all the TICS (and such designation as agent for
service of process may not be revoked or amended by any TIC absent obtaining the
prior written consent of Lender). For any Notice or other communication to be
sent hereunder to Borrower or any TIC pursuant to Section 5.4 hereof, a single
such Notice (with a copy to Borrower’s counsel as indicated in Section 5.4
hereof) shall be effective as joint Notice to each TIC and multiple copies of
the same Notice shall not be required to be separately delivered to each TIC in
order for such Notice to be effective to the Borrower and all of the TICS
hereunder or under any of the other Loan Documents. It is specifically agreed
that although Borrower is allowed to change its address for notice as provided
herein, Borrower’s address for notice must always be a single address.
         
(i)
Waiver of Right to Partition. The TICS each hereby WAIVE and RELEASE and AGREE
NOT TO ASSERT OR TAKE ADVANTAGE OF any rights to (i) partition any portion of
the Property or to undertake any comparable legal action with respect to any
portion of the Property; (ii) make application to any court or authority for a
partition of the Property (or comparable action) or for the appointment of a
receiver for the Property; or (iii) commence or prosecute any action or
proceeding for a partition of the Property (or comparable action) or for the
appointment of a receiver for the Property. Upon any breach of the provisions of
this Section by any TIC, Lender shall be entitled to a decree or order
restraining or enjoining such application, action, or proceeding.
       
B-4
Renovation Reserve. Contemporaneously with the execution hereof, Borrower has
established with Lender a reserve in the amount of $631,280.00 (the “Renovation
Reserve”) by depositing such amount with Lender. Borrower shall cause each of
the items (such items, the “Renovation Work”) described in that certain
Renovation Budget attached hereto as Exhibit C and incorporated herein by this
reference (the “Renovation Budget”) to be completed and performed to the
satisfaction of Lender and Franchisor on or before twenty-four (24) months from
the effective date hereof, as such time period may be extended by Lender in its
sole discretion. If the Renovation Work is not completed or if the funds are not
completely drawn down within such twenty-four (24) months, Lender may, in its
sole discretion, in addition to any other remedies Lender may have, undertake
such Renovation Work (at Borrower’s sole expense and, to the extent sufficient,
using funds in the Renovation Reserve) or extend the deadline for completion for
such additional period as Lender deems appropriate.
         
So long as no Event of Default has occurred and is continuing and no
circumstance exists, which with the giving of notice, or passage of time, or
both, would constitute an Event of Default (i) all sums in the Renovation
Reserve shall be held by Lender in the Renovation Reserve to pay the costs and
expenses of completing the Renovation Work and (ii) Lender shall, provided each
item of Renovation Work has been completed in accordance with the Renovation
Budget and to the extent funds are available for such purpose in the Renovation
Reserve and no more frequently than once in any thirty (30) day period, disburse
to Borrower the amount paid or incurred by Borrower in completing and performing
the Renovation Work;

 
 
EXHIBIT B, Additional Stipulations - Page 6

--------------------------------------------------------------------------------

 
 

 
provided, however, (a) the minimum draw request hereunder shall be $20,000.00,
(b) Lender shall receive a written request from Borrower for disbursement from
the Renovation Reserve which shall include a certification by Borrower that the
applicable item of Renovation Work has been completed in accordance with the
terms of this Deed of Trust and the Renovation Budget (in no event shall the
draw requested for any item exceed the amount budgeted for such item in the
Renovation Budget), and (c) Lender shall receive invoices, receipts or other
evidence satisfactory to Lender verifying the costs of the Renovation Work to be
reimbursed. Only actual third party labor and material costs will be reimbursed.
Administrative, overhead, general contractor fees, etc. are not to be included
in the Renovation Budget and will not be reimbursed. Draw requests in excess of
$50,000.00 shall include, in addition to the items specified in (b) and (c)
above, affidavits, lien waivers (provided, however, Lender shall not
unreasonably withhold its consent to Borrower’s provision of a conditional lien
waiver subject only to the payment of the amount specified in such disbursement
request so long as such conditional lien waiver is accompanied by a final
unconditional lien waiver corresponding to any conditional lien waiver
previously delivered) or other evidence reasonably satisfactory to Lender
showing that all materialmen, laborers, subcontractors and any other parties who
might or could claim statutory or common law liens and are furnishing or have
furnished materials or labor to the Property have been paid all amounts due for
such labor and materials furnished to the Property.
     
Whenever the total draw requests in the aggregate exceed $50,000.00, Borrower
shall additionally deliver to Lender (i) a certification from a consultant
reasonably acceptable to Lender describing the completed work, verifying the
completion of work and the value of the completed work and, if applicable,
certifying that the Property is, as a result of such work, in compliance with
all applicable laws, ordinances, rules and regulations relating to the
Renovation Work so performed, and (ii) a downdate title insurance endorsement
showing no intervening liens of record and, if available, affirmative mechanics
lien coverage. Items (i) and (ii) shall be provided each time whenever the draw
requests in the aggregate exceed $50,000.00 since the last time such items were
provided.
     
The disbursement of the last twenty percent (20%) of the funds in the Renovation
Reserve shall be conditioned on (a) Borrower’s satisfaction of all other draw
requirements under this Section B-5 including, without limitation, Borrower’s
provision of invoices and other evidence that Borrower has incurred costs equal
to the amount required, (b) completion of the Renovation Work as evidenced by a
third party inspection acceptable to Lender, including delivery of the
following, if applicable: (1) a final certificate of occupancy from the
appropriate building authority; (2) a final inspector’s (or other third party
acceptable to Lender) certificate certifying that the Renovation Work has been
completed in accordance with the plans and specifications; (3) final lien
waivers (provided, however, Lender shall not unreasonably withhold its consent
to Borrower’s provision of a conditional lien waiver subject only to the payment
of the amount specified in such disbursement request so long as such conditional
lien waiver is accompanied by a final unconditional lien waiver corresponding to
any conditional lien waiver previously delivered) from all contractors and
subcontractors supplying work or materials in excess of $25,000.00; (4) an
affidavit from Borrower stating that all contractors have been paid in full and
an affidavit from each contractor stating that all subcontractors have been paid
in full; and (5) a downdate title insurance endorsement for each draw request
showing no intervening liens of record and, if available, affirmative mechanics
lien coverage.
     
Lender shall not be required to make advances from the Renovation Reserve more
frequently than one time in any calendar month. In making any payment from the
Renovation Reserve, Lender shall be entitled to rely on such request from
Borrower without any inquiry into the accuracy, validity or contestability of
any such amount. Interest or other earnings on the funds contained in the
Renovation Reserve shall be credited to Borrower as provided in Section 5.28
hereof. In the event that the amounts on deposit or available in the Renovation
Reserve are inadequate to pay the costs of the Renovation Work, Borrower shall
pay the amount of such deficiency. To the extent that all of the Renovation Work
has been completed at a cost less than the aggregate Renovation Reserve, then
the residual balance of the Renovation Reserve shall be disbursed to Borrower.

 
 
EXHIBIT B, Additional Stipulations - Page 7

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
Renovation Budget
 
Dallas_l\4510874\5
42478-69 11/16/2006
 
 
EXHIBIT C, Renovation Budget - Solo Page

--------------------------------------------------------------------------------

 
HOMEWOOD SUITES
THE WOODLANDS, TEXAS
RENOVATION BUDGET
 

   
UNITS
 
ITEM
     
INSTALL
PRICE
   
PURCHASE PRICE
   
REPAIR or REPLACE
   
TOTAL
                                                           
LOBBY/GREAT ROOM
                                 
250
 
sqyds
 
Replace Carpet
      $ 7.00     $ 18.00     $ 1.00     $ 6,500.00        
250
 
sqyds
 
Replace Carpet Pad
      $ —     $ 1.20     $ —     $ 300.00        
1
 
each
 
Remove TV Amoire
 
In house
  $ —     $ —     $ —     $ 0.00        
1
 
each
 
Remove TV
 
In house
  $ —     $ —     $ —     $ 0.00        
1
 
each
 
Replace TV 
 
Wall Mounted /Flat screen
  $ —     $ 1,500.00             $ 1,500.00                                    
                    $ 8,300.00                                                  
             
EXECUTIVE CENTER
                                           
45
 
Inft
 
Install Wood Base
 
Match Lobby
  $ 5.00     $ 5.00     $ —     $ 450.00          
12
 
sqyd
 
Replace Carpet
      $ 7.00     $ 12.00     $ 1.00     $ 240.00          
12
 
sqyd
 
Replace Carpet Pad
      $ —     $ 1.20     $ —     $ 14.40          
1
 
each
 
Install Fax Machine
      $ —     $ 300.00     $ —     $ 300.00                                    
                      $ 1,004.40                                                
               
MEETING ROOMS
                                           
225
 
sqyd
 
Replace Carpet
      $ 7.00     $ 18.00     $ 1.00     $ 5,850.00          
225
 
sqyd
 
Replace carpet pad
      $ —     $ 1.20     $ —     $ 270.00          
340
 
Lnft
 
Replace Carpet Base
      $ 0.75     $ 0.75     $ —     $ 510.00          
1
 
each
 
Install 12’ presentation rail
 
Boardroom
  $ —     $ —     $ 250.00     $ 250.00          
1
 
each
 
Install 48” visual aids Unit
 
Boardroom
  $ —     $ 2,300.00     $ —     $ 2,300.00                                    
                      $ 9,180.00                                                
               
BAR RENOVATION(breakfast)
                                           
6
 
each
 
New 4 Top Tables
      $ —     $ 280.00     $ —     $ 1,680.00          
45
 
each
 
new chairs
      $ —     $ 120.00     $ —     $ 5,400.00                                  
                        $ 7,080.00                                              
                 
PUBLIC BATHROOMS
                                           
496
 
sqft
 
Replace Ceiling tile
      $ —     $ —     $ —     $ 0.00    
Completed
 
1
 
lot
 
Rewire Light Switch
 
In House
  $ —     $ —     $ —     $ 0.00    
Completed
 
2
 
each
 
Replace Vanity Mirror
 
Framed Mirrors
  $ 15.00     $ 159.00     $ —     $ 348.00                                    
                      $ 348.00  

 
THIS PIP BUDGET IS AN ESTIMATE ONLY.
 
 
 

--------------------------------------------------------------------------------

 
 
HOMEWOOD SUITES
THE WOODLANDS, TEXAS
RENOVATION BUDGET
 

   
UNITS
 
ITEM
     
INSTALL
PRICE
   
PURCHASE
PRICE
   
REPAIR or
REPLACE
   
TOTAL
               
POOL & SPA ROOM
                                 
1
 
lot
 
Repair broken tiles
 
In House
  $ —     $ —     $ —     $ 0.00    
Working On
 
1
 
lot
 
Resurface Whirlpool
 
Paint
  $ —     $ —     $ 500.00     $ 500.00                                        
                $ 500.00                                                        
       
EXERCISE ROOM
                                           
1
 
each
 
Rewire Light Switch
 
IN House
  $ —     $ —     $ —     $ 0.00    
Completed
                                                  $ 0.00                        
                                       
MISCELLANOUS OTHER
                                           
1
 
ea
 
PBX
      $ —     $ —     $ —     $ 0.00                                            
              $ 0.00                                                            
   
GUEST LAUNDRY
                                           
1
 
each
 
Rewire Light Switch
 
In House
  $ —     $ —     $ —     $ 0.00    
Completed
                                                  $ 0.00                        
                                       
CORRIDORS
                                           
2376
 
Inft
 
Install New Carpet Base
      $ 0.75     $ 1.25     $ 1.00     $ 7,128.00          
517
 
sqyd
 
Install New Carpet Pad
      $ —     $ 1.20     $ —     $ 620.40          
517
 
sqyd
 
Install New Carpet
      $ 7.00     $ 18.00     $ 1.00     $ 13,442.00          
16
 
each
 
Install New Draperies
      $ —     $ 465.00     $ —     $ 7,440.00                                  
                        $ 28,630.40                                            
                   
GUESTROOM BEDROOMS
                                           
91
 
Lot
 
Linen Package
      $ —     $ —     $ —     $ 0.00    
Completed
 
54
 
ea
 
Queen Duvet Cover
      $ —     $ 89.00     $ —     $ 4,806.00          
69
 
ea
 
King Duvet Cover
      $ —     $ 99.00     $ —     $ 6,831.00          
54
 
ea
 
Queen Blanket
      $ —     $ 45.00     $ —     $ 2,430.00          
69
 
ea
 
King Blanket
      $ —     $ 49.00     $ —     $ 3,381.00          
123
 
ea
 
Signature Pillow
      $       $ 45.00     $ —     $ 5,535.00          
2500
 
sqyds
 
Carpet
      $ 7.00     $ 9.99     $ 1.00     $ 44,975.00          
2500
 
sqyds
 
Carpet Pad
      $ —     $ 1.20     $ —     $ 3,000.00          
5000
 
Ift
 
Carpet Base
      $ 0.75     $ 0.75     $ —     $ 7,500.00          
91
 
ea
 
New draperies
      $ —     $ 465.00     $ —     $ 42,315.00                                  
                        $ 120,773.00  

 
THIS PIP BUDGET IS AN ESTIMATE ONLY.
 
 
 

--------------------------------------------------------------------------------

 


HOMEWOOD SUITES
THE WOODLANDS, TEXAS
RENOVATION BUDGET
 

   
UNITS
 
ITEM
       
INSTALL
PRICE
   
PURCHASE
PRICE
   
REPAIR or
REPLACE
   
TOTAL
                                                             
Guestroom Kitchens
                                   
6552
 
sqft
 
Install Laminate Wood Flooring
 
Exsitng Porcelain Tile
    $ —     $ —     $ —     $ 0.00    
Ask For Waiver
 
91
 
lot
 
Service ware
 
Missing required Items
    $ —     $ —     $ —     $ 0.00    
Completed
                                                    $ 0.00                      
                                           
Guestroom Living Rooms/Dining
                                                      
2500
 
sqyds
 
Carpet
          $ 7.00     $ 9.99     $ 1.00     $ 44,975.00          
2500
 
sqyds
 
Carpet Pad
          $ —     $ 1.20     $ —     $ 3,000.00          
5000
 
Ift
 
Carpet Base
          $ 0.75     $ 0.75     $ —     $ 7,500.00          
91
 
ea
 
New draperies
          $ —     $ 465.00     $ —     $ 42,315.00          
91
 
ea
 
Install Digital thermostats
          $ —     $ —     $ 100.00     $ 9,100.00          
91
 
ea
 
New lounge chair & ottoman
          $ 10.00     $ 385.00     $ —     $ 35,945.00          
71
 
ea
 
Sofa
          $ 15.00     $ 799.00     $ —     $ 57,794.00          
69
 
ea
 
New Desk
          $ 15.00     $ 295.00     $ —     $ 21,390.00          
69
 
ea
 
Desk Chair ergonomic
          $ 15.00     $ 210.00     $ —     $ 15,525.00          
123
 
ea
 
Desk Lamp
          $ 5.00     $ 69.00     $ —     $ 9,102.00                            
                                  $ 246,646.00                                  
                                 
Guestroom Bath
                                               
200
 
ea
 
Wall sconces at vanity
          $ 25.00     $ 59.00     $ —     $ 16,800.00          
96
 
ea
 
replace Vanity Mirrors
          $ 15.00     $ 79.00     $ —     $ 9,024.00          
96
 
ea
 
Non Slip Appl Tubs
          $ —     $ —     $ 50.00     $ 4,800.00                                
                              $ 30,624.00                                      
                             
General Conditions
                                               
12
 
ea
 
Dump Fees
          $ 350.00     $ —     $ —     $ 4,200.00          
4
 
month
 
Cell Phone
          $ 100.00     $ —     $ —     $ 400.00          
15
 
wks
 
Meals
          $ 250.00     $ —     $ —     $ 3,750.00          
4
 
ea
 
Travel
          $ 500.00     $ —     $ —     $ 2,000.00          
15
 
wks
 
Labor
          $ 1,000.00     $ —     $ —     $ 15,000.00                            
                                  $ 25,350.00                                  
            $ 478,435.80                                                        
                       
Subtotal
                            $ 478,435.80                  
Shipping
            9.00 %                   $ 33,042.22          

 
THIS PIP BUDGET IS AN ESTIMATE ONLY.
 
 
 

--------------------------------------------------------------------------------

 
 
HOMEWOOD SUITES
THE WOODLANDS, TEXAS
RENOVATION BUDGET
 

   
UNITS
 
ITEM
       
INSTALL
PRICE
      PURCHASE PRICE       REPAIR or REPLACE    
TOTAL
       
 
 
 
Purchasing Fee
          8.00 %                   $ 29,370.86  
 
   
 
 
 
Taxes
          9.00 %                   $ 33,042.22  
 
   
 
 
     
Subtotal
                            $ 573,891.11  
 
   
 
 
 
Contingency
          10.00 %                   $ 57,389.11  
 
   
 
 
 
Construction Management
          5.00 %                   $ 28,694.56  
 
   
 
 
     
GRAND TOTAL
                            $ 659,974.77  
 
 

 
#VALUE!                               
 
THIS PIP BUDGET IS AN ESTIMATE ONLY.
 
 
 

--------------------------------------------------------------------------------

 